Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 1 of 164




                    Exhibit 1
Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 2 of 164




    THE CITY UNIVERSITY OF NEW YORK

                      AGREEMENT

                           between

               THE CITY UNIVERSITY

                     OF NEW YORK

                           and the

  PROFESSIONAL STAFF CONGRESS/CUNY

        October 20, 2010 – November 30, 2017
     Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 3 of 164


                             TABLE OF CONTENTS

                                                                           ---
                                                                           Page

I.   2010-2017 PSC/CUNY Collective Bargaining Agreement

        Preamble                                                            1
        Article 1     Recognition                                           1
        Article 2     CUNY-PSC Relationships                                6
        Article 3     Unit Stability                                        8
        Article 4     Check-Off and Agency Shop                             8
        Article 5     Information and Data                                  8
        Article 6     Reassigned Time                                       9
        Article 7     Organizational Use of Facilities                      9
        Article 8     Non-Discrimination                                   10
        Article 9     Appointment and Reappointment                        10
        Article 10    Schedule for Notification of Reappointment and       13
                      Non-Reappointment
        Article 11    Classification of Titles                             15
        Article 12    Certificate of Continuous Employment                 19
        Article 13    Appointments and Reappointments in the               20
                      Higher Education Officer (HEO) Series
        Article 14    Leaves and Holidays                                  27
        Article 15    Workload                                             31
        Article 16    Temporary Disability and Parental Leave              35
        Article 17    Jury Duty                                            38
        Article 18    Professional Evaluation                              38
        Article 19    Personnel Files                                      41
        Article 20    Complaint, Grievance and Arbitration Procedure       42
        Article 21    Disciplinary Actions                                 47
        Article 21A   Medical Separation Leave Procedure                   51
        Article 22    Increased Promotional Opportunities                  53
        Article 23    Distinguished Professorship                          55
        Article 24    Salary Schedules                                     55
        Article 25    Research, Fellowship, and Scholar Incentive Awards   77
        Article 26    Welfare Benefits                                     80
        Article 27    Retirement                                           82
        Article 27A   Voluntary Phased Retirement Program                  85
        Article 28    Travel Allowances                                    86
        Article 29    Waiver of Tuition Fees                               86
        Article 30    Facilities and Services                              87
        Article 31    Rehiring of Persons who are Discontinued             87
        Article 32    Discontinuances                                      89
        Article 33    Faculty and Staff Development                        89
        Article 34    Medical Series                                       91
        Article 35    CUNY Law School                                      94
        Article 36    Resident Series                                      97
        Article 37    Academic Calendar                                    98
        Article 38    Workers’ Compensation                                99
       Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 4 of 164


          Article 39   Occupational Safety and Health                      99
          Article 40   No Strike Pledge                                    99
          Article 41   Legislative Action                                  99
          Article 42   2010-2017 Financial Provisions                     100
          Article 43   Duration                                           100

II.     Appendices

          Appendix A   Pertinent Sections of the Workload Settlement      101
                       Agreement

          Appendix B   Guidelines for the Implementation of the Adjunct   103
                       Professional Development Fund

          Appendix C   Settlement Agreement: Salaries above Base          104

          Appendix D   CUNY Start Instructor and CUNY Language            107
                       Immersion Program Instructors

          Appendix E   Multi-Year Appointments for Teaching Adjuncts      110

          Appendix F   Dedicated Sick Leave Program                       113

          Appendix G   Catastrophic Sick Leave Bank Program               118

          Appendix H   Article 21 Pilot Program                           124

          Appendix I   Distinguished Professor Side Letter                128

          Appendix J   Adjunct Health Insurance Eligibility               129

          Appendix K   Voluntary Phased Retirement Program                131

          Appendix L   Labor Management Committees                        139

          Appendix M Pilot Student Mentoring Program                      140

III.    Supplemental Agreement on Continuing Education                    141

IV.     Supplemental Agreement on Educational Opportunity Centers         149
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 5 of 164


                                                   PREAMBLE

    AGREEMENT entered into this 25th day of August 2016 by and between THE CITY UNIVERSITY OF
NEW YORK (hereinafter referred to as “CUNY” or the “University”), and the PROFESSIONAL STAFF
CONGRESS/CUNY (hereinafter referred to as the “PSC”).

       WITNESSETH: WHEREAS, CUNY has had a long-standing policy that there exists an academic
community of interest within The City University of New York (“CUNY”) and that such community of interest
includes Instructional Staff, and

        WHEREAS, CUNY has been recognized as a “Public Employer” consistent with the terms and provisions
of the Public Employees' Fair Employment Act of the State of New York, and

       WHEREAS, CUNY elected to come under the rules of procedure and regulations of the New York State
Public Employment Relations Board, and

       WHEREAS, a secret ballot election was conducted by the New York State Employment Relations Board,
and

        WHEREAS, the members of the Instructional Staff in the unit hereinafter set forth freely selected the PSC
as their representative for the purposes of collective negotiations and the settlement of grievances, and

        WHEREAS, CUNY and the PSC affirm collective bargaining as a process to be used for the improvement
of the University, and

         WHEREAS, CUNY and the PSC seek to maintain and encourage, in accordance with law, full freedom
of inquiry, teaching, research and publication of results, the parties subscribe to Academic Freedom for faculty
members. The principles of Academic Freedom are recognized as applicable to other members of the Instructional
Staff, to the extent that their duties include teaching, research and publication of results, the selection of library
or other educational materials or the formation of academic policy.

       NOW, THEREFORE, it is agreed:

                                                  ARTICLE 1
                                                 RECOGNITION

1.1    The PSC is recognized by The City University of New York for the effective period of this Agreement as
       the exclusive collective negotiating representative under the Public Employees' Fair Employment Act for
       the persons in the following titles:

       Professor                                       Associate Registrar
       Associate Professor                             Assistant Registrar
       Assistant Professor                             Chief College Laboratory Technician
       Adjunct Professor                               Senior College Laboratory Technician
       Adjunct Associate Professor                     College Laboratory Technician
       Adjunct Assistant Professor                     Adjunct College Laboratory Technician
                                                          1
                  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 6 of 164


          Adjunct Lecturer                             College Physician
          Adjunct Lecturer (Doctoral Student) 1        Higher Education Officer
          Non-Teaching Adjunct (I-V)                   Higher Education Associate
          Non-Teaching Adjunct (Doctoral Student) 1    Higher Education Assistant
          Lecturer                                     Assistant to Higher Education Officer
          Graduate Assistant (“A,” “B,” “C”)           Chairperson of College Departments
          Graduate Assistant “D” 1                     Distinguished Professor
          Instructor                                   Substitute (full-time title)
          Instructor (Nursing Science)                 University Professor
          Research Associate                           Distinguished Lecturer
          Research Assistant                           Clinical Professor
          Senior Registrar
          Registrar

          in the Hunter College Elementary School and Hunter College High School:

          Chairperson of Department                Teacher of Library
          Teacher                                  College Laboratory Technician
          Assistant Teacher                        Placement Director
          Substitute Teacher                       Educational and Vocational
          Temporary Teacher                          Teacher
          Guidance Counselor                       Teacher (Hourly)
          Campus Schools College Laboratory Technician
          Campus Schools Senior College Laboratory Technician

          and in the Early Childhood Centers: Teacher, Assistant Teacher.

          The following titles are included in the unit but excluded from the provisions of the Agreement with the
          exception of Articles 3, 4, 8, 20, 21, 21A, 24.3, 24.4, 25.5, 26, 27, 27A, 34, 38, 39, 40, 41, 42, and 43.

          Medical Professor                            Adjunct Medical Professor
                        (Basic Sciences)                             (Basic Sciences)
          Associate Medical Professor                  Adjunct Associate Medical Professor
                        (Basic Sciences)                             (Basic Sciences)
          Assistant Medical Professor                  Adjunct Assistant Medical Professor
                        (Basic Sciences)                             (Basic Sciences)
          Medical Professor (Clinical)                 Adjunct Medical Professor (Clinical)
          Associate Medical Professor                  Adjunct Associate Medical Professor
                        (Clinical)                                   (Clinical)
          Assistant Medical Professor                  Adjunct Assistant Medical Professor
                        (Clinical)                                   (Clinical)
          Medical Lecturer
          Distinguished Lecturer – Medical Series
1
    Effective December 22, 2015


                                                          2
                   Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 7 of 164


           Clinical Professor – Medical Series2
           Adjunct Medical Lecturer

           The following titles are included in the unit but excluded from the provisions of the Agreement with the
           exception of Articles 3, 4, 8, 20, 21, 21A, 23.1, 23.4, 24.3, 26, 27, 27A, 35, 38, 39, 40, 41, 42 and 43.

           Law School Professor                            Law School Adjunct Associate Professor
           Law School Associate Professor                  Law School Adjunct Assistant Professor
           Law School Assistant Professor                  Law School Non-Teaching Adjunct I, II, III
           Law School Instructor                           Law School Lecturer
           Distinguished Lecturer – Law School             Law School Library Professor
           Law School Adjunct Professor                    Law School Library Associate Professor
                                                           Law School Library Assistant Professor

           The following titles are included in the unit but excluded from the provisions of the Agreement with the
           exception of Articles 20, section 20.3, 36, 38, 39, 40 and 41.

           Resident Professor                              Resident Instructor
           Resident Associate Professor                    Resident Lecturer
           Resident Assistant Professor

           The following title is included in the unit but excluded from the provisions of the Agreement with the
           exception of Articles 3, 4, 5, 7, 8, 17, 38, 39, 40, 41, and 43.

           Continuing Education Teacher

           Employees in the following titles in the Educational Opportunity Centers are included in the unit but
           excluded from the provisions of the Agreement except as provided in the Supplemental Agreement
           attached hereto:

           EOC Lecturer
           EOC HEO Series
           EOC College Laboratory Technician
           EOC Adjunct Lecturer
           EOC Adjunct College Laboratory Technician
           EOC Substitute (full-time title) titles

           The following title is included in the unit but excluded from the provisions of the Agreement with the
           exception of Articles 1, 3, 4, 8, 23, 24.3, 26, 38, 39, 40, 41, 42, and 43:

           Visiting (full-time title) one-half to full-time.

2
    Effective August 25, 2016



                                                               3
       Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 8 of 164


Effective August 25, 2006, the following title in the Hunter College Elementary School and Hunter
College High School is included in the unit but excluded from the provisions of the Agreement with the
exception of Articles 1, 3, 4, 8, 24.5(a), 38, 39, 40, 41, 42, and 43:

Occasional Per Diem Substitute Teacher

Effective August 25, 2016, the following titles are included in the unit but excluded from the provisions
of the Agreement with the exception of Articles 3, 4, 5, 7, 8, 17, 20, 33.5, 38, 39, 40, 41, 42 and 43.

CUNY Language Immersion Program (“CLIP”) Instructor
CUNY Start Instructor

Terms and conditions for the CLIP Instructor and CUNY Start Instructor are set forth in Appendix D.

Employees in the following functions or titles are excluded:

Chancellor                                   Office of the Vice Chancellor for Labor Relations
Executive Vice Chancellor                    Director (b.)
Sr. Vice Chancellor                          Provost
Vice Chancellor                              Office of the Vice Chancellor for Human Resources
President                                            Management
Deputy to the President                      Office of the General Counsel
Sr. Vice President                                   of the Board of Trustees
Vice President                               Labor Designees (c.)
Assistant Vice President                     Office of the Labor Designee (d.)
Dean                                         Chief Diversity Officer
Associate Dean                               Personnel Directors
Assistant Dean                               Office of the Personnel Director (e.)
Principal-Hunter College                     Chief Librarian
       Elementary and High Schools           Administrative Series
Director of Campus Schools                   Dean of CUNY Law School
Executive Assistants to:                     Law School Chief Librarian
       The Board Chairperson,                Dean of CUNY Medical School
       Chancellor,                           Business Manager (f.)
       Executive Vice Chancellor,            Hunter College Campus Schools
       Sr. Vice Chancellor,                          Assistant Principal
       Vice Chancellors,                             (Administration) (g.)
       College Presidents,                   Dean of Executive Search and Evaluation
       Sr. Vice President (a.),              University Office of Executive
       Vice President (a.)                           Search and Evaluation (h.)
Office of the Chancellor                     Occupational Safety and Health Officer
Office of the Secretary                      Visiting (full-time title) less than one-half time
       of the Board of Trustees

EOC Director, Associate Director, Assistant Director, Coordinator (i)

                                                4
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 9 of 164


      (a)    Not more than one excluded Executive Assistant per Vice President.

      (b)    University Directors, SEEK and CD Directors, Educational Opportunity Center Directors,
             Student Center Directors, Public Relations Directors, Security Directors, and Directors of
             Continuing Education.

      (c)    Not more than a number equal to two times the number of colleges, plus two (for the Central
             Office).

      (d)    Not more than two members of the instructional staff in addition to the Labor Designee.

      (e)    Not more than four members of the instructional staff in addition to the Personnel Director.

      (f)    Not more than one per campus.

      (g)    Not more than one in the Hunter College Elementary School and not more than two in the
             Hunter College High School.

      (h)    Not more than two members of the instructional staff in addition to the Dean of Executive Search
             and Evaluation.

      (i)    Number of Coordinators not to exceed those specified in contract between
             SUNY and the individual college.

      In addition to the excluded functions or titles already identified in Article 1, effective August 25, 2016,
      each college and the Central Office may exclude up to three additional positions for employees newly
      appointed to those positions; no employee’s representation status shall be changed while he/she remains
      in his/her current position.

1.2   It is understood that nothing contained in this Article shall be construed to prevent the Board of Trustees
      of The City University of New York, (hereinafter referred to as the “Board”) or any University official
      from meeting with any individual or organization to hear views on any matters, except that as to matters
      so presented which are proper subjects of collective negotiations, and covered by a term of this Agreement,
      any changes or modifications shall be made only through negotiation and agreement with the PSC.




                                                       5
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 10 of 164


                                             ARTICLE 2
                                      CUNY-PSC RELATIONSHIPS

2.1   The parties agree to maintain the academic character of the University as an institution of higher education.

2.2   The entire Agreement between the parties consists of the terms herein stated, and this Agreement
      terminates all prior Agreements and understandings. All Bylaws, policies and resolutions of the Board,
      and all Governance plans and practices of the Colleges and of the departments, as currently in effect, or
      as the same may be hereafter adopted, supplemented or amended, shall be subject to the said stated terms
      of this Agreement.

2.3   Nothing contained in this Agreement shall be construed to diminish the rights granted under the Bylaws
      of the Board to the entities and bodies within the internal structure of CUNY so long as such rights are
      not in conflict with a stated term of this Agreement.

2.4   The rights, functions and powers of the Board and its officers and agents, and of the officers of CUNY,
      under the applicable law of the State and the Bylaws of the Board, including the Board's right to alter or
      waive existing Bylaws or policies in accordance with the procedures specified in the Bylaws shall remain
      vested in the Board and in said officers and agents, subject to the following:

      (a)    The Board shall supply the PSC with three copies of the Board's Bylaws and written policies. If
             there is an inconsistency or conflict between an existing Bylaw or policy of the Board and a stated
             term of this Agreement, the said term of this Agreement shall govern, and the Board shall promptly
             cause its Bylaws to be amended or repealed to conform therewith.

      (b)    The Board shall not adopt any new or amended Bylaws, policy or resolution which conflicts with
             a stated term of this Agreement. In the event any such Bylaw, policy or resolution is adopted by
             the Board, the said term of this Agreement shall nevertheless govern.

      (c)    In the event it is proposed that a Bylaw, procedure or policy respecting a term or condition of
             employment of all or some of the employees covered by this Agreement be adopted, amended or
             rescinded by resolution of the Board, the PSC shall be given notice and an opportunity to consult
             in respect of said action prior to said action being taken or becoming effective, in the manner
             specified below:

             (i)     The Board or its agent shall furnish the PSC with three copies of all proposed resolutions
                     to adopt, amend or rescind a Bylaw at such time as a standing Committee of the Board or,
                     in the event a committee does not consider the resolution in advance, as soon as the Board
                     as a whole receives a copy of the text of such resolutions or as soon thereafter as
                     practicable, but in no event later than the time the Board's Committee delivers notice of
                     proposed Bylaw changes to the Board.

             (ii)    The Board or its agent shall furnish the PSC two copies of the agenda of each regular or
                     special meeting of the Board at the time said agendas are made available to members of
                     the Board, and two copies of the minutes of Board meetings at the time said minutes are
                     made available to members of the Board.
                                                        6
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 11 of 164


             (iii)   If a standing Board Committee has scheduled hearings on any proposed Board action
                     respecting a term or condition of employment of employees covered by this Agreement,
                     the PSC shall, on request, be permitted to participate in such hearing on such terms as the
                     appropriate Committee shall determine.

             (iv)    The PSC may request to be heard by the Board at a regularly scheduled or special meeting
                     in order to speak to any item of the Board's agenda, provided that such request is made
                     known to the Board Chairman not less than three (3) days prior to the meeting.

             (v)     Upon the delivery to a standing Committee of the Board of any proposal for a Board
                     resolution respecting a term or condition of employment of employees covered by this
                     Agreement, or upon the appearance on the Board's agenda of any such resolution, the PSC
                     may request consultation with the Chancellor or the Chancellor's designee in respect of
                     such proposed Board action, in advance of its being taken, and such opportunity for such
                     advance consultation shall be provided unless manifestly impracticable, and the Chancellor
                     or the Chancellor's designee, prior to the Board's action, shall report to the Board the
                     substance of such advance consultation, it being understood that the PSC's consent to the
                     Board's action shall not be required prior to such action being taken or becoming effective,
                     unless the Board action shall be inconsistent with a stated term of this Agreement.

2.5   The Chancellor shall meet with the President of the PSC and a reasonable number of other officers of the
      PSC twice each semester for the purpose of consultation in respect of the terms and conditions of
      employment of employees covered by this Agreement, and of matters necessary to the implementation of
      this Agreement which are University-wide in nature. Other matters may be placed on the agenda by the
      Chancellor or the PSC by mutual agreement. In emergencies which prevent the Chancellor's attendance,
      the Chancellor's designee shall meet with the PSC. Each party shall submit to the other a list of particular
      matters to be discussed not less than five (5) days before the scheduled date of meeting.

2.6   Each College President shall meet with the PSC chapter chairperson and a reasonable number of other
      officers of the PSC, which may, at the discretion of the PSC, include cross campus representation, twice
      each semester for the purpose of consultation in respect of matters directly affecting the terms and
      conditions of employment of employees of said College covered by this Agreement, and matters necessary
      to the implementation of this Agreement which are local in nature. Other matters may be placed on the
      agenda by the President or the PSC by mutual agreement. In emergencies which prevent the President's
      attendance, the President's designee shall meet with the PSC. Each party shall submit to the other a list of
      particular matters to be discussed not less than five (5) days before the scheduled date of meeting.

2.7   Nothing contained herein shall prevent the PSC from consulting with the Chancellor and the College
      Presidents, as described above, at times other than those set forth if matters within the area of collective
      negotiation arise of an urgent or emergency nature.




                                                       7
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 12 of 164


                                                ARTICLE 3
                                              UNIT STABILITY

Any group of employees in the present collective negotiation unit whose group classification is changed during
the life of this Agreement will remain in the unit for the duration of this Agreement.


                                            ARTICLE 4
                                    CHECK-OFF AND AGENCY SHOP

4.1    Check-Off:
       The University agrees to the principle of exclusive check-off of annual PSC dues in amounts to be
       determined by the PSC in accordance with the forms and procedures approved by the Comptroller's Office
       of the City of New York or State of New York. Withholding authorizations will be submitted to the
       appropriate University authorities. The University, together with the PSC, shall develop procedures in
       conjunction with the Comptroller's Office to expedite the deduction of dues and the prompt remission of
       same to the PSC. When a member on dues deduction is transferred from one unit of the University to
       another, authorization to withhold dues shall be forwarded to the new payroll office.

4.2    Agency Shop:
       The University and the PSC agree that employees covered by this Collective Bargaining Agreement shall
       be subject to an agency shop fee deduction to the extent permitted by Article Fourteen of the Civil Service
       Law in accordance with procedures agreed on by the parties.


                                              ARTICLE 5
                                        INFORMATION AND DATA
5.1    The University, through the Office of the Vice Chancellor for Labor Relations, shall make available to the
       PSC, upon its reasonable request and within a reasonable time thereafter, such statistics and financial
       information related to the collective negotiation unit and in possession of the University as are necessary
       for the implementation of this Agreement and for negotiation of a successor agreement. It is understood
       that this provision shall not be construed to require the University to compile information and statistics in
       the form requested if not already compiled in that form, unless mutually agreeable.

5.2    The University shall make available to the PSC:

       (a)    Two copies of the proposed Annual University Budget immediately upon its receipt by the Board.

       (b)    The name, title, salary, college, department and tenure status of each member of the negotiation
              unit. Such data shall be made available once during each Fall and Spring semester.




                                                         8
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 13 of 164


                                                ARTICLE 6
                                             REASSIGNED TIME
6.1   Reassigned time for the handling of grievances and implementation of this Agreement shall be granted:

      (a)     to designees of PSC to a maximum aggregate for all campuses (including the Central Office) of
              123 classroom contact hours for each semester. 120 hours shall be apportioned amongst the various
              colleges of The City University of New York with a minimum of 3 hours to be apportioned to each
              college.

      (b)     to an officer of the PSC, full time.

6.2   Any designee under 6.1(a), who is a non-teaching member of the Instructional Staff, may be granted a
      maximum of one day reassigned time each week from August 30 until the day after the Spring
      commencement of the academic year. The reassigned time granted to such designee(s) of the PSC during
      the Spring semester may be continued during the period from the day subsequent to the Spring
      commencement of the college through August 29 up to a maximum aggregate for all colleges (including
      the Central Office) of two days of reassigned time each week without further charge. Reassigned time for
      additional designees during the period from the day subsequent to the Spring commencement until August
      29 may be purchased by the PSC in accordance with Section 6.5 below. For purposes of this article, a day
      of reassigned time shall be the equivalent of six classroom contact hours.

6.3   The names of such PSC designees shall be supplied in writing to the President of each college, with a
      copy to the Vice Chancellor for Labor Relations, no later than prior to the Spring commencement
      preceding the beginning of the fall semester and no later than two months preceding the beginning of the
      spring semester for which such reassigned time is sought. No member of the Instructional Staff who is not
      a full-time employee in this unit may be eligible for such reassigned time.

6.4   Such reassigned time may not be used to solicit PSC membership. Effective August 25, 2016, neither
      PSC grievance counselors nor PSC principal officers may serve as a Department Chairperson.

6.5   Consistent with the proper staffing of college and university programs and services, the University will
      permit the PSC to purchase reassigned time for additional designees. Such reassigned time shall be
      purchased at the adjunct rate appropriate to the designee. The amount of reassigned time under this
      paragraph shall be subject to agreement between the parties.


                                           ARTICLE 7
                                ORGANIZATIONAL USE OF FACILITIES

7.1   Upon request to the President or his or her designee, the college chapter of the PSC shall be permitted to
      meet at the college if appropriate facilities are available. All requests must be in writing at least three days
      prior to the requested meeting.

7.2   The PSC shall be permitted to use all college mailroom and electronic mail facilities for the distribution
      of PSC communications.
                                                         9
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 14 of 164


7.3   At each college campus, the President or his or her designee shall assign two (2) bulletin boards for the
      exclusive use of the PSC for the purpose of posting PSC notices. The number of bulletin boards at each
      college campus shall not exceed eight (8). However, the PSC shall be entitled to post notices on existing
      college bulletin boards customarily used for general notices to Instructional Staff, such as in the Faculty
      Lounge and in the Faculty Dining Room.


                                               ARTICLE 8
                                          NON-DISCRIMINATION
8.1   Neither the University nor the Union will interfere with, restrain or coerce the employees covered by this
      Agreement because of membership in or non-membership in or lawful activity on behalf of the Union.
      Neither the University nor the Union will discriminate in respect to hire, tenure of employment or any
      terms or conditions of employment of any employee covered by this Agreement because of sex, race,
      national origin, religion, sexual orientation, political belief or membership in, or lawful activity on behalf
      of the Union. The University and the Union shall comply with applicable provisions of federal, state and
      municipal laws and ordinances regarding discrimination in employment because of age or because of
      disability.

      The City University and the PSC recognize that sexual harassment is illegal under Federal, State, and City
      law. They jointly resolve that sexual harassment will not be tolerated within the University. The City
      University will make copies of its policy against sexual harassment available at each College, including
      the Central Office.

8.2   The Union agrees that it will admit to membership and represent equally all members in the bargaining
      unit.


                                          ARTICLE 9
                                APPOINTMENT AND REAPPOINTMENT
9.1   When reasonably practicable, initial full-time appointment to the Instructional Staff shall be made, in
      writing, by the President or his or her designee and approved by the Board prior to the effective date of
      appointment. Where such written appointment in advance of the effective date is not practicable,
      appointment shall be made by the President or his or her designee, subject to final action by the Board; in
      such instances, the President or his or her designee shall advise the appointee, in writing, that the
      appointment is subject to Board approval.

      When a non-tenured or non-certificated member of the instructional staff does not appear at the college to
      perform his/her duties and fails to receive an authorized leave of absence, the individual shall be
      considered to have abandoned his/her position, and the college shall have no further obligation to that
      individual under the following circumstances: for a full-time member of the instructional staff, such
      abandonment shall be deemed to have occurred after 10 consecutive days of absence, other than Saturdays,
      Sundays or legal holidays. For an adjunct, such abandonment shall be deemed to have occurred after
      unauthorized absence from the first week of scheduled classes or other assigned duties. In either case the
      college shall notify the staff member in writing by certified mail that abandonment of his/her position has
      occurred.
                                                       10
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 15 of 164


      In any grievance filed pursuant to abandonment of a position based upon the above, the burden of proof
      shall be upon the grievant to show:

      1.     He/She taught assigned classes or performed his/her duties on the days at issue, or

      2.     He/She applied for and received a prior approved leave for the days at issue, or

      3.     He/She was unable to report for work or give notice because of an emergency which made it
             impossible to report for work or give notice.

9.2   In the event that the Board does not approve of the appointment, and the appointee has already commenced
      work, the appointee shall have the option of receiving compensation pro rata for time worked or accepting
      a college appointment for the duration of that single semester. When, however, the Board does not
      approve the appointment for cause involving matters such as falsified credentials or inaccurate vita, the
      University shall be under no obligation other than payment for work performed to that point.

9.3   All initial full-time appointments to the Instructional Staff (except for those of substitutes and
      distinguished professors) shall be for one year or to the end of the academic year in which the appointment
      takes effect. For appointments to the HEO series which are made on the basis of the fiscal year, the fiscal
      year shall obtain.

9.4   All full-time reappointments to the Instructional Staff shall be for no less than one year, except for
      substitutes and for retirement leave. Employees, other than those who announce their bona fide intent to
      retire and meet applicable conditions contained in section 3107 of the Education Law, shall be
      compensated in a lump sum for all annual leave or compensatory time owed on the final date of the
      appointment or in the case of resignation as of the final work day.

9.5   Part-time appointments may be for less than one year, except as provided in Article 10.1(a)3.

9.6   Appointments to the title of Graduate Assistant shall be in accordance with the provisions of 11.2 of this
      Agreement.

9.7   Substitutes are temporary employees appointed to fill vacancies caused by leaves and/or emergencies;
      such persons shall have no presumption of retention.

9.8   Instructors and non-certificated Lecturers with four or more years of continuous full-time service in those
      titles immediately preceding appointment to the rank of Assistant Professor shall receive two years of
      service credit toward the achievement of tenure in the title Assistant Professor.

      By August 31, preceding the first full-year appointment to the title Assistant Professor, the employee shall
      state, in writing, his/her preference regarding whether or not he/she wishes to waive the service credit toward
      tenure provided in the previous paragraph. In the event the employee wishes the service credit waived and
      the President or the President's designee approves, the service credit shall be waived irrevocably. In the
      event that the employee wishes to have the service credit applied or does not state a preference, the service
      credit shall apply. Approval or denial of the request shall not be subject to the provisions of Article 20.

                                                        11
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 16 of 164


9.9    When a College President determines not to make a recommendation to the Board for reappointment of a
       full-time member of the instructional staff or promotion of a full-time member of the instructional staff
       recommended to him/her by a College P&B Committee or other appropriate body, the individual affected
       by that decision shall be notified of the Committee's favorable recommendation and of the President's
       decision. The notice shall not state the reasons for the President's action.

       Within ten (10) calendar days, excluding Saturdays, Sundays and legal holidays, after receipt of said
       notice, the affected individual may submit to the President a signed request for a statement of the reasons
       for the President's action. Within ten (10) calendar days, excluding Saturdays, Sundays and legal holidays,
       after receipt of the request, the President shall furnish a written statement of his or her reasons to the
       affected employee.

       The President shall not be required thereafter to justify his or her decision or his or her reasons.
       It is recognized that the President has an independent duty to recommend to the Board for appointment,
       reappointment, tenure or promotion only those persons he/she is reasonably certain will contribute to the
       improvement of academic excellence at the college and to consider institutional factors.

9.10   In the event that a full-time member of the instructional staff appeals through academic channels a negative
       decision regarding reappointment, tenure, a Certificate of Continuous Employment, or promotion, and the
       appeal is not successful, the individual shall be so notified by the President or his/her designee in writing.

       For a five-year pilot period beginning with the 2016-17 academic year, the President shall be required to
       respond to an appeal from a full-time faculty member regarding a negative decision on reappointment or
       tenure within 120 calendar days after the submission on appeal is complete, including the submission of
       any additional materials and the meeting with the President, if the college permits one, whichever comes
       later.

       Within 10 calendar days, excluding Saturdays, Sundays and legal holidays, after receipt of said notice the
       affected individual may submit to the President a signed request for a statement of reasons for the denial
       of the appeal. Within ten (10) calendar days, excluding Saturdays, Sundays and legal holidays, after
       receipt of the request, the President shall furnish a written statement of the reason(s) for denial to the
       affected employee.

       It is recognized that the President has an independent duty to recommend to the Board for appointment,
       reappointment, tenure or promotion only those persons he/she is reasonably certain will contribute to the
       improvement of academic excellence at the college and to consider institutional factors.

       Consistent with Section 20.5 of this Agreement the President's academic judgment shall not be reviewable
       by an arbitrator.

9.11   An individual who has received a statement of reasons pursuant to section 9.9 may not, upon appeal to the
       President, receive a second statement of reasons pursuant to section 9.10.




                                                        12
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 17 of 164


9.12   The reasons referred to in Section 9.10 of Article 9 (Appointment and Reappointment) are understood to
       be the reasons of the President. Further, where no academic appeals procedure is in existence or where
       such currently existing procedures do not culminate in an appeal to the President there shall be a direct
       appeal to the President, and the academic channels in the first paragraph of Section 9.10 may be limited
       to a direct appeal to the President.


                                       ARTICLE 10
                              SCHEDULE FOR NOTIFICATION OF
                          REAPPOINTMENT AND NON-REAPPOINTMENT

10.1   Members of the Instructional Staff other than employees in the HEO Series and in the Hunter College
       Campus Schools shall receive written notice of reappointment or of non-reappointment on the following
       schedule:

       (a)    Instructional Staff Members in Tenure-Bearing and Certificate-Bearing Titles, Adjunct and
              Instructor Titles:

              1.     Persons hired on an annual basis in their first year of service shall receive such notice as
                     follows:

                     Persons hired on September 1, on or before April 1;
                     Persons hired on February 1, on or before May 1;
                     Persons hired in Institutes and Centers, on or before May 1.

                     An individual who has had prior service in another unit of the University shall be deemed
                     to be serving his or her initial year of appointment in the first full year of service at the new
                     unit. This provision shall not be deemed to affect the accumulation of service credit toward
                     tenure or toward a certificate of continuous employment.

              2.     Persons hired on an annual basis in their second or later years of continuous service shall
                     receive such notice on or before December 1, except that:

                     Lecturers in their second year, on or before April 1;
                     Persons hired in Institutes and Centers, on or before May 1;
                     Persons reappointed as the direct result of a proceeding resolving a grievance or complaint
                     under Article 20 of the then current agreement between the University and the PSC (i.e., a
                     Step I decision, a Step II decision, a settlement agreement, arbitral award, or select faculty
                     committee recommendation), on or before May 1.

              3.     Persons in adjunct titles hired on a semester basis shall receive such notice on or before
                     December 1 in the Fall semester or May 1 in the Spring semester. Such notification of
                     appointment shall be subject to sufficiency of registration and changes in curriculum which
                     shall be communicated to the employee as soon as they are known to the appropriate
                     college authorities.

                                                        13
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 18 of 164


                      An employee who has served as an adjunct in the same department of the college for not
                      fewer than six (6) consecutive semesters (exclusive of summer sessions) during the three
                      (3) year period immediately preceding the appointment, to whom the college intends to
                      offer another appointment, shall be notified on or about May 15 of appointment for both
                      the following Fall and Spring semester. Such notification of appointment shall be subject
                      to sufficiency of registration and changes in curriculum in each semester, which shall be
                      communicated to the employee as soon as they are known to the appropriate college
                      authorities. Such notification shall also be subject to all other conditions of employment
                      including, but not limited to, the workload provisions of Article 15.2.

                      Effective the Fall 2008 semester, where an adjunct’s continuous appointments are
                      immediately followed by an appointment to a Substitute full-time position on the
                      instructional staff with no break in service, and the period of Substitute service is
                      immediately followed by continuous appointment to an adjunct title with no break in
                      service, the period of adjunct service immediately preceding the Substitute appointment
                      will be added to the continuous adjunct service immediately following the Substitute
                      service, as though there were no break in adjunct service, for the purpose of determining
                      eligibility for appointment for both the following Fall and Spring semester.

              4.      Multi-year Appointments for Teaching Adjuncts:

                      The parties agree to a five-year pilot program that establishes multi-year appointments for
                      teaching adjuncts beginning with the 2016-2017 academic year. See Appendix E.

       (b)    All other members of the Instructional Staff not otherwise specified shall receive such written
              notice:

              1.      On or before June 1 in the first year of service. An individual who has had prior service in
                      another unit of the University shall be deemed to be serving his or her initial year of
                      appointment in the first year of service at the new unit. This provision shall not be deemed
                      to affect the accumulation of service credit toward tenure or toward a certificate of
                      continuous employment.

              2.      On or before May 1 in their second year or later year of service.

10.2   All notifications shall be made by the President or his or her designee subject to financial ability and
       subject to ratification by the Board.

10.3   When timely notice of non-reappointment has once been given, but it is later determined in the grievance
       procedure that there was some irregularity in the original decision not to reappoint, a subsequent notice of
       non-reappointment, otherwise valid, given after the irregularity has been removed or corrected, shall be
       deemed timely for the purposes of this Article.




                                                        14
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 19 of 164


10.4   Teachers in tenure-bearing titles in the Hunter College Campus Schools shall receive notice of
       reappointment or of non-reappointment on the following schedule:

       (a)    Teachers hired on an annual basis on September 1 in their first year of service shall receive such
              notice on or before May 1.

       (b)    Teachers hired on an annual basis in their second or later years of continuous service shall receive
              such notice on or before April 1.


                                              ARTICLE 11
                                       CLASSIFICATION OF TITLES

11.1   The title Lecturer shall be a tenure-bearing (certificate of continuous employment) title used for full-time
       members of the faculty who are hired to teach and perform related faculty functions, but do not have a
       research commitment. A certificate of continuous employment shall be granted in accordance with the
       provisions of Article 12. Persons appointed to this rank shall be entitled to all faculty retirement and other
       fringe benefits and shall be scheduled in accordance with the provisions of Article 14. In the Schools of
       General Studies, Lecturers who are employed primarily to perform professional library functions shall not
       be required to perform guard duty or maintenance duties.

11.2   Graduate Assistant:

       This category was designed to provide support for full-time CUNY students to enable them to complete
       their graduate degrees in a reasonable time while receiving financial support and gaining teaching
       experience. This title designates a student who is the equivalent of a graduate assistant at other universities
       and who is receiving graduate student financial aid similar to the undergraduate work study financial aid
       plan.

       First priority shall be given to graduate students in The City University for such graduate fellowships.

       No persons shall be appointed to the title Graduate Assistant more than three years consecutively except
       when special permission is requested by the executive officer of the doctoral program in which the student
       is enrolled and the Chairperson of the department in which he or she is employed. In no instance shall
       such extensions be granted for more than two additional appointments. Appointments may be for less
       than one year.

       (a)    The employment, retention, evaluation or assignment of persons employed in the title Graduate
              Assistant, to the extent that it is based upon their status, progress and evaluation as graduate
              students, shall not be subject to the grievance procedure established in this contract.

       (b)    A joint committee of the PSC and the University shall be established to develop a University-wide
              formula for the employment and distribution of Graduate Assistants in the University based on
              proposals submitted by the faculty of the Graduate Division.


                                                         15
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 20 of 164


11.3   The regular full-time academic title shall be used for those members of the full-time Instructional Staff of
       a College within the City University who assume teaching or related assignments in a University session
       which are in addition to normal full-time assignments. The extent of such additional assignments shall be
       limited by the multiple position regulations of the Board.

11.4   The titles of Adjunct College Laboratory Technician, Adjunct Lecturer, Adjunct Assistant Professor,
       Adjunct Associate Professor or Adjunct Professor shall be used for people who are not full-time members
       of The City University of New York faculty and who teach part-time or who have other part-time
       assignments in the University. The assignment of title shall depend on meeting the relevant qualifications
       as stipulated by the Bylaws of the Board.

11.5   Hunter College Campus Schools

       A teacher at the Hunter College Campus Schools who has achieved a Master's degree prior to appointment
       or during service as a substitute at the Campus Schools will receive service credit toward tenure for service
       rendered subsequent to the attainment of the Master's degree as a substitute in the area in which the
       Master's degree is held when he or she is appointed on a permanent line, on the following basis: One year
       of service credit for one full year of service; two years of service credit for two full years of service; three
       years of service credit for three or more full years of service.

11.6   University Professor

       (a)    Appointment to the title University Professor shall not confer, nor shall time served in such title
              be credited as service toward the achievement of tenure in such position or any other position on
              the instructional staff. Appointment to such position or removal therefrom shall not deprive the
              person so appointed or removed of tenure in the highest position held with tenure prior to his/her
              appointment to such position or conjointly with such office.

       (b)    Notwithstanding the provisions of section 6.4.b. of the bylaws, the term of appointment shall be
              for a period to be determined by the Chancellor, which may not exceed five years. Upon
              recommendation of the Chancellor, such person shall be eligible for one reappointment.

       (c)    Compensation for employees in this title shall be the same as that for Distinguished Professors.

11.7   Distinguished Lecturer and Clinical Professor

       (a)    Distinguished Lecturer

              Appointment to the title Distinguished Lecturer is in accordance with the following principles:

                 The Distinguished Lecturer title is a full-time, non-tenure-bearing faculty title.
                 An individual in the title of Distinguished Lecturer is eligible for annual reappointment, but
                  may not serve in the title for more than a total of seven years, except that Distinguished
                  Lecturers on payroll as of May 1, 2016, are eligible for up to fifteen (15) additional annual
                  appointments.

                                                         16
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 21 of 164


         Individuals who reach the seven-year limit during the term of the 2007-2010 collective
          bargaining agreement, or prior to the conclusion of negotiations for a successor to the 2007-
          2010 agreement, may be reappointed at the discretion of the college through the end of the
          academic year during which a successor to the 2007-2010 agreement is concluded.
         The salary range for the title will be from the minimum of the Lecturer schedule to the seven-
          year step on the Professor schedule.
         The position will be primarily a teaching position, but it may include research.
         The workload for Distinguished Lecturers will be the same as that of Professors in the college
          to which they are appointed.

(b)   Clinical Professor

      Effective with the start of the 2008-09 academic year, the University will establish a Clinical
      Professor title. Appointment to the title Clinical Professor is in accordance with the following
      principles:

         The Clinical Professor title is a full-time, non-tenure-bearing faculty title.
         An individual in the title of Clinical Professor is eligible for annual reappointment, but may
          not serve in the title for more than a total of seven years, except that Clinical Professors on
          payroll as of May 1, 2016, are eligible for up to fifteen (15) additional annual appointments.
         The salary range for the title will be from the minimum of the Lecturer schedule to the seven-
          year step on the Professor schedule.
         The position will be a full-time faculty position, the responsibilities of which will include
          teaching (including, in some cases, clinical instruction) and may include research.
         The workload for Clinical Professors will be the same as that of Professors in the college to
          which they are appointed.
         Effective August 25, 2016, when a Clinical Professor is hired by the Medical School, the salary
          range shall be from the minimum of the Medical Lecturer range to the maximum of the Medical
          Professor (Clinical) range. With the exception of the applicable salary ranges, the other terms
          and conditions of employment of Clinical Professors, as provided in Article 11.7(b), shall
          apply to Clinical Professors in the Medical School.

(c)   Prior to the start of the Fall 2016 semester, the total number of Distinguished Lecturers and Clinical
      Professors combined shall not exceed 125 at any time, University-wide. Effective with the start of
      the Fall 2016 semester, the total number of such positions combined shall not exceed 250 at any
      time, University-wide.




                                                17
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 22 of 164


11.8   HEOs serving as Academic Advisors

       On or after September 1, 1998, the University may appoint/assign employees in Higher Education Officer
       Series titles to serve as Academic Advisors. Academic Advisors assist students with academic rules and
       regulations and degree requirements. Specific duties may include:

          Screen requests for exceptions to the college’s rules and practices;
          Advise students regarding academic probation and related matters;
          Assist students in the development of academic skills such as time management, note taking, test
           taking, study habits, etc.;
          Provide assistance to specialized populations such as disabled students and veterans (e.g.,
           accommodations for specific disabilities, special services that are available, etc.);
          Advise students in career exploration;
          Interact with the faculty, college advisory personnel and other administrative offices and academic
           departments;
          Assist in college’s registration;
          Monitor student’s progress in various credited and non-credited programs;
          Refer students to tutorial and counseling assistance;
          Coordinate tutoring activities and monitor student participation;
          Inform students regarding procedures for course selection and declaration of majors;
          Develop tutoring schedules;
          Coordinate Peer sessions, with referral to counselors as necessary;
          Train peer advisors and coordinate peer advisement;
          Participate in workshops and provide technical assistance to facilitate the transition of international
           students into college;
          Work closely with faculty and other student services personnel to facilitate educational planning and
           advisement for new and continuing students;
          Assist in the planning and developing of Freshman Year Program, which includes Freshman and other
           orientation programs, academic advisement models, outreach and referral strategies;
          Coordinate and conduct sessions on community and career information for students;
          Assist in planning special activities/projects to meet college, program, staff and student needs;
          Provide advisement regarding academic requirements, career opportunities, and scholarship
           information;
          Ensure the students are assigned to career department advisors when they complete certification
           requirements;
          Help students with their interaction with other college offices/services;
          Maintain and update student records; and
          Keep record of the numbers of the eligible and continuing credit students.




                                                       18
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 23 of 164


11.9   HEO Counselors

       On or after July 1, 2006, employees in Higher Education Officer Series titles may be appointed or assigned
       as counselors. Employees in the Higher Education Officer series appointed or assigned as counselors may
       perform all of the functions currently performed by faculty serving as counselors, except for teaching
       academic courses in other academic departments and for performing the unique roles that faculty play in
       the governance of the University (e.g., service on departmental personnel and budget committees) unless
       the college Governance Plan provides for such participation. It is understood that employees in Higher
       Education Officer Series titles who are appointed or assigned as counselors shall not be required to have
       a research commitment.

       Colleges may continue to appoint or assign faculty as counselors.


                                          ARTICLE 12
                           CERTIFICATE OF CONTINUOUS EMPLOYMENT

12.1   Members of this unit in the title Lecturer shall be eligible for a certificate of continuous employment upon
       a sixth full-time appointment in the title of Lecturer immediately preceded by five years of continuous
       full-time service in the title of Lecturer. In computing eligible time in service, such time shall commence
       with the first September of appointment.

12.2   When service has been continuous and a break in full-time service has occurred by virtue of a reduced
       schedule, such less than full-time service shall be prorated towards its equivalency in full-time service.

12.3   The certificate of continuous employment shall be valid only in the college or in the Educational
       Opportunity Center which makes the certificate or sixth appointment and shall carry with it the guarantee
       of full-time reappointment subject to continued satisfactory performance, stability in academic program,
       sufficiency of registration and financial ability.

12.4   The terms of this article do not apply to service in any title other than Lecturer.

12.5   Effective one year after initial appointment, no member of this unit in the title Lecturer shall be denied
       reappointment on the basis of professional incompetence unless he or she has been evaluated during at
       least three semesters (including the first year of appointment) according to the provisions contained in this
       Agreement, Article 18 and unless two of the last four evaluations indicate unsatisfactory professional
       performance.

12.6   An Instructor may be appointed in the title Lecturer immediately preceded by five years of continuous
       full-time service as an Instructor in the same department, in which case he or she shall receive a Certificate
       of Continuous Employment as a Lecturer.




                                                         19
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 24 of 164


                                        ARTICLE 13
                          APPOINTMENTS AND REAPPOINTMENTS IN THE
                           HIGHER EDUCATION OFFICER (HEO) SERIES

13.1   The normal appointment year for employees in the HEO series shall be July 1 through June 30.

13.2   An employee serving in a multiple-year appointment as of July 1, 1988 pursuant to the provisions of
       Article 13, sections 13.2 and 13.3, of the 1984-87 Agreement and the 1982-84 Agreement shall continue
       to serve until the expiration of that appointment. Further reappointments, if granted, shall be subject to
       Sections 13.7, 13.8, or 13.9 below, as appropriate. Appointments made under Section 13.3b of the 1982-84
       and 1984-87 Agreements shall continue in effect.

13.3   Employees Hired Effective September 1, 1987 or Later Who Continue to Serve in the Same HEO Series
       Title

       Employees hired effective September 1, 1987 or later who continue to serve in the same title in the Higher
       Education Officer series shall be subject to the following appointment and reappointment schedule:

       (a)    Terms of appointment and reappointment

              First Full Year Appointment           One Year

              First Reappointment                   One Year

              Second Reappointment                  One Year

              Third Reappointment                   One Year

              Fourth Reappointment                  Two Years

              Fifth Reappointment                   Two Years

       (b)    Upon recommendation of the President and approval of the Board of Trustees, an employee who
              is granted a subsequent reappointment shall receive a Certificate of Continual Administrative
              Service. Such employee shall not be subject to annual or multiple-year reappointments.




                                                       20
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 25 of 164


13.4   Employees Serving in the Higher Education Aide Title

       (a)    Effective January 1, 1988, no new appointments shall be made to the title Higher Education Aide
              (HE Aide). Effective January 1, 1993 employees in the title HE Aide shall have their titles
              converted to Assistant to Higher Education Officer and shall be placed on the Assistant to Higher
              Education Officer I salary schedule on the step equal to their current salary, or, if there is no equal
              salary step, then on the next higher salary step of the Assistant to HEO I salary schedule, except
              that employees converted from the HE Aide title who possess or thereafter attain all of the
              qualifications set forth in the Bylaws of The City University of New York for the position of
              Assistant to Higher Education Officer shall be placed on the salary step equal to their current
              salary, or, if there is no equal salary step, then on the next higher step of the Assistant to HEO
              schedule.

       (b)    The schedule of reappointment for all employees whose titles are converted from HE Aide to the
              Assistant to HEO title shall be in accordance with Section 13.7 below.

13.5   Employees Serving in a Title in the Registrar Series

       (a)    Effective January 1, 1988, no new appointments will be made to titles in the Registrar series, and
              no promotions will be made to titles in the Registrar series after January 1, 1988. An employee
              who has tenure in a Registrar series title shall maintain his or her title and status during satisfactory
              service while continuing to perform job duties consistent with the Registrar series title held. An
              employee in the Registrar series accruing time toward tenure shall maintain his or her title and
              status, subject to the regular reappointment processes and satisfactory service, while continuing to
              perform job duties consistent with the Registrar series title held.

              Appointment to a higher-level position with increased duties and greater responsibility shall be
              made to a Higher Education Officer series title. In the event the employee appointed to a HEO
              series title has tenure in a Registrar series title, the employee shall be placed on leave of absence
              from the Registrar series title. A tenured member of the Registrar series who accepts, on or after
              January 1, 1988, a HEO series title at a college other than the college at which he or she was
              awarded tenure shall retain his or her tenure in the college in which it was awarded until the
              effective date of the second reappointment in the HEO series title, at which time the tenure shall
              transfer to the new college.

       (b)    The first full-year appointment of a tenured member of the Registrar series to a HEO series title
              shall be for a one-year period, and the first and second reappointments shall each be for a one-year
              period. A subsequent reappointment, if granted, shall be in accordance with Section 13.3b above.

       (c)    The schedule of appointment and reappointment for non-tenured members of the Registrar series appointed
              to titles in the HEO series shall be in accordance with Section 13.8 below.




                                                         21
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 26 of 164


13.6   Any interruption of paid service, following a determination by the college that the demands of service
       permit such interruption, other than a child care leave, for any employee in a Higher Education Officer
       series title, of more than 60 calendar days during a period when an appointment is in effect shall break
       service, and the appointment effective as of the next July 1, if recommended, shall be deemed to be the
       employee's first appointment under section 13.3a, provided however, that:

       (a)    if the interruption of paid service occurs during the first year of a multiple year appointment, the
              second year of the multiple year appointment shall be deemed to be the employee’s first
              appointment under Section 13.3a; and

       (b)    if the interruption of paid service occurs during the reappointment period in which the employee
              would normally be considered for a 13.3b appointment, then prior service shall be bridged if the
              duration of the interruption of paid services does not exceed six months. A full one year
              appointment following the return from the interruption of paid service, if granted, shall be required
              for consideration for a 13.3b appointment, and a subsequent reappointment, if granted, shall be in
              accordance with Section 13.3b above.




                                                       22
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 27 of 164


13.7   Employees Serving Prior to June 30, 1988 in a Single Title

       Effective July 1, 1988, employees with at least one full year of continuous full-time service in a single
       title in the HEO series shall be subject to the following reappointment schedule upon the expiration of
       their current appointments:

                                   Reappointment Periods Upon Expiration
                                    of Current Appointment in Effect on
                                             September 1, 1987
                                            (To be Read Across)

       Total Full Years of
       Service at Expiration
       of Appointment in
       Effect on             First          Second         Third          Fourth         Fifth          Sixth
       September 1, 1987 Reappt             Reappt         Reappt         Reappt         Reappt         Reappt

       One Year              1              1               1              2             2              13.3b

       Two Years             1              1               2              2             13.3b

       Three Years           1              2               2              13.3b

       Four Years            2              2               13.3b

       Five Years            1              2               13.3b

       Six Years             1              1               13.3b

       Seven Years           1              13.3b

       Eight or more Years 13.3b




                                                      23
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 28 of 164


13.8   Employees Appointed to a Higher Title in the HEO Series on or after September 1, 1987

       When an employee with at least one full year of continuous full-time service in a HEO, Business Manager,
       or Registrar series title is appointed to a higher HEO series title on or after September 1, 1987, the
       appointment and reappointment schedules, effective with the first full year appointment, shall be as
       follows:

                                           Reappointment Periods
                                               in New Titles
                                            (To be Read Across)
       Total Full Years
       of Service in
       HEO, Bus. Mgr.,       First
       or Registrar          Full Yr        First          Second        Third          Fourth         Fifth
       Series Titles         Appt           Reappt         Reappt        Reappt         Reappt         Reappt

       One Year              1              1              1             2              2              13.3b

       Two Years             1              1              2             2              13.3b

       Three Years           1              2              2             13.3b

       Four Years            1              1              2             13.3b

       Five Years            1              2              13.3b

       Six Years             1              1              13.3b

       Seven Years           1              13.3b

       Eight or more Years 1                13.3b




                                                      24
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 29 of 164


13.9   Employees Appointed to a Higher Title prior to September 1, 1987

       Effective with the appointment or reappointment beginning July 1, 1988, employees with continuous
       full-time service in the HEO or Business Manager series who were appointed to a higher title prior to
       September 1, 1987 and have served for at least one full year in the higher title shall have the following
       reappointment schedule applied upon the expiration of their current appointments:

                                   Reappointment Periods Upon Expiration
                                          of Current Appointment
                                            (To be Read Across)

       Total Full Years of
       Service Upon          First          Second         Third          Fourth         Fifth          Sixth
       Expiration of         Reappt         Reappt         Reappt         Reappt         Reappt         Reappt
       Current Appt.

       One Year              1              1              1              2              2              13.3b

       Two Years             1              1              2              2              13.3b

       Three Years           1              2              2              13.3b

       Four Years            2              2              13.3b

       Five Years            1              2              13.3b

       Six Years             1              1              13.3b

       Seven Years           1              13.3b

       Eight or more Years    13.3b




                                                      25
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 30 of 164


Other Provisions

13.10 When an employee in a HEO series title serving in a multiple-year appointment or in an appointment with
      a Certificate of Continual Administrative Service is appointed to a higher title, only a substitute may be
      employed in the lower title and function during the full-year appointment and one full-year reappointment,
      if any, in the higher title. In the event the employee appointed to the higher title does not receive a
      reappointment in the higher title he/she shall be permitted to return to the lower title with either Certificate
      of Continual Administrative Service status, if applicable, or for the remaining period, if any, of the
      multiple-year appointment in the lower title. An employee with a Certificate of Continual Administrative
      Service, who after serving one full year in the higher title is reappointed in that title shall have a Certificate
      of Continual Administrative Service in the higher title.

13.11 During the period of service in the first appointment, first reappointment, second reappointment, and third
      reappointment in each title in the HEO series, the provisions of Sections 9.9, 9.10, and 9.11 of the
      Agreement shall not apply to employees covered by this Article. If, however, an employee has been
      appointed to a higher title in the HEO series (or in the Business Manager series prior to January 1, 1988),
      and has served continuously for a total of four or more full years in these titles, the provisions of Articles
      9.9, 9.10, and 9.11 shall be applicable to the employee.

        For purposes of Section 13.11, continuous service in the Registrar title series, immediately preceding
        appointment to a HEO series title, shall be treated as if it were service in a HEO series title, except as
        follows:

        1.     If the person has achieved tenure, the provisions of Sections 9.9, 9.10, and 9.11 shall not apply
               during the first appointment and first reappointment in the HEO series title; or

        2.     If the person is untenured and has served continuously for a total of four or more full years, the
               provisions of Sections 9.9, 9.10, and 9.11 shall not apply during the first appointment in the HEO
               series title.

13.12 (a)      An employee with a Certificate of Continual Administrative Service may be terminated after
               three consecutive unsatisfactory annual evaluations in three successive fiscal years (July 1-June
               30) or after three consecutive annual evaluations in three successive years in which institutional
               factors specified in such evaluations indicate abolition of the function performed by the individual
               should occur.

               Annual evaluations for HEO series personnel shall state whether the evaluation is satisfactory or
               unsatisfactory.

        (b)    When a decision to terminate an employee is made under Section 13.12.a., the President or his/her
               designee shall advise the candidate in writing that his/her employment shall be terminated 120
               calendar days from the date of such communication.




                                                          26
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 31 of 164


13.13 Notice of non-reappointment shall be given on or before April 1 in respect of the first and second
      reappointments, except in the case of persons who assume the duties of the position on October 1 or later
      in which case the notice of non-reappointment date shall be May 1. For all subsequent reappointments,
      employees shall be given notice of non-reappointment on or before March 1.

       Effective with the start of the 2016-2017 academic year, the notice of non-reappointment shall be given
       to employees on or before April 1, except that employees who first assumed their position at a given
       college on or after October 1 of the preceding year shall be given notice on or before May 1 (for the first
       reappointment only).

13.14 Partial year appointments may be made in the following circumstances:

       (a)    when an initial appointment is made after July 1 for a year ending June 30; or

       (b)    when an employee announces a bona fide intention to retire and meets applicable conditions
              contained in section 3107 of the Education Law.

       Appointments effective on or after July 1 but on or before September 1 shall be considered as if they were
       full-year appointments for purposes of applying this article.

13.15 Except as provided in 13.5, nothing contained in this article shall abrogate or diminish the University's
      right and authority to assign and/or reassign individuals in the HEO series or to discontinue employees
      consistent with Article 32.


                                             ARTICLE 14
                                         LEAVES AND HOLIDAYS

14.1   Effective August 25, 2006, the period of annual leave for full-time teaching members of the faculty shall
       be from the day subsequent to the spring commencement of each college until the third day, excluding
       Saturday and Sunday, preceding the thirtieth of August that follows such commencement, or an equivalent
       consecutive period.

14.2   (a)    For purposes of this section, service shall be deemed to include full-time paid leave, except that
              staff members who have announced their intention to retire shall not accrue annual leave or earn
              or use unscheduled holidays while exhausting accrued Annual Leave and Travia Leave prior to
              retirement. Pro-rata service credit shall be granted for any approved partial leaves of absence.

       (b)    For persons hired after January 1, 1988, and appointed on or after the second day of any month,
              the second and all subsequent years of service shall be deemed to commence on the first day of
              the month following the anniversary date.




                                                       27
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 32 of 164


14.3   (a)    For persons employed full-time in the College Laboratory Technician title series, the HEO title
              series, and the Business Manager title series prior to January 1, 1988, and all persons employed as
              Research Associates there shall be 25 work days per year of annual leave.

              Persons employed full-time in the College Laboratory Technician title series, the HEO title series,
              and as Research Assistants on or after January 1, 1988, shall accrue annual leave at the following
              rates:

              During the 1st year of service               15 days

              During the 2nd through 11th year             15 days plus one additional day for each year
              of service and thereafter                    of service to a maximum of 25 days

       (b)    For members of the instructional staff who, prior to January 1, 1988, are employed full-time as
              Librarians or in the Registrar series and who continue to be employed as Librarians or in the
              Registrar series there shall be 30 work days of annual leave.

              Members of the instructional staff who are employed full-time as Librarians on or after January 1,
              1988 shall accrue annual leave at the following rates through the end of the 2015-2016 academic
              year:

              During the 1st year of service               20 days

              During the 2nd through 11th year             20 days plus one additional day for each year
              of service and thereafter                    of service to a maximum of 30 days

              Effective with the start of the 2016-2017 academic year, members of the instructional staff who
              are employed full-time as Librarians shall accrue 40 work days of annual leave annually.

       (c) 1. Effective August 25, 2006, for instructional staff members who, prior to September 1, 1998 were
              appointed or assigned full-time as Counselors or to other student personnel assignments, except
              those in the Higher Education Officer series, the period of annual leave shall be from the day
              subsequent to the spring commencement of each college until the third day, excluding Saturday
              and Sunday, preceding the thirtieth of August that follows such commencement, or an equivalent
              consecutive period.




                                                      28
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 33 of 164


             2. Effective August 25, 2006, instructional staff members who, on or after September 1, 1998, were
                appointed or assigned full-time as Counselors or to other student personnel assignments, except
                those in the Higher Education Officer series, will have the same number of annual leave days as
                instructional staff members appointed or assigned full-time as Counselors or to other student
                personnel assignments prior to September 1, 1998. The period of annual leave for such employees
                shall be from the day subsequent to the spring commencement of each college until the third day,
                excluding Saturday and Sunday, preceding the thirtieth of August that follows such
                commencement or, in the discretion of the college, shall be scheduled in no less than four-week
                periods, except for the last of such periods, which shall consist of the remaining number of days
                of annual leave. The number of annual leave days shall be equivalent to the number of days,
                excluding Saturdays, Sundays and legal holidays, between the day after the spring commencement
                of the college until the third day, excluding Saturday and Sunday, preceding the thirtieth of August
                that follows such commencement.

14.4   All employees in the College Laboratory Technician and HEO title series who were employed prior to
       September 1, 1969 shall suffer no loss or diminution of prior vacation privileges, except as provided in
       Sections 14.2a and 14.9 hereof.

14.5   All employees in the Business Manager and fiscal officer title series who were employed prior to the
       inclusion of these titles under the instructional staff shall suffer no loss or diminution of prior vacation
       privileges, except as provided in Section 14.9 hereof.

       Members of the instructional staff who are employed full-time in the Registrar title series prior to January
       1, 1988 and who continue in Registrar series titles after January 1, 1988 shall continue to accrue annual
       leave at the rate at which it was accrued on December 31, 1987, as long as they remain in Registrar series
       titles or a HEO series title, except that if the employee is appointed to a higher HEO series title in the rank
       of Higher Education Associate or full Higher Education Officer, the employee shall accrue annual leave
       as though such employee had been in a HEO series title on December 31, 1987.

14.6   For non-classroom personnel, attendance at professional conferences which are approved by the college
       and enhance the individual's professional performance and growth shall not be charged to annual leave.

14.7   For instructional staff personnel who are engaged in non-teaching functions and who work a 35-hour week
       (HEO, Research Series, Library Staff, College Laboratory Technicians, Registrar series, et al.):
       Effective July 1, 1998, the regular holidays with pay shall be as follows:

       (a)   Independence Day - July 4
       (b)   Labor Day - First Monday in September
       (c)   Columbus Day - Second Monday in October
       (d)   Thanksgiving Holiday - Fourth Thursday in November, Friday following
       (e)   Christmas Holiday - December 24 and 25
       (f)   New Year's Holiday - December 31, January 1
       (g)   Martin Luther King, Jr.’s Birthday - Third Monday in January
       (h)   Lincoln's Birthday - February 12
       (i)   Presidents' Day - Third Monday in February
       (j)   Memorial Day - Last Monday in May
                                                         29
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 34 of 164



       If a holiday falls on a Saturday or Sunday which is not a regular work day it shall be observed on the
       Friday before or Monday following as designated by the college or by the University or, at the option of
       the University, may be designated as an unscheduled holiday, to be taken following the holiday for which
       it is substituted but prior to the end of the annual leave year, with the prior approval of the employee's
       supervisor. In addition, there shall be four unscheduled holidays in the period September 1 - August 31
       to be taken within the annual leave year, September 1 - August 31.

14.8   Effective August 25, 2006, adjunct classroom teachers, teachers on multiple position assignments
       employed for a course, non-teaching adjuncts including full-time instructional staff on non-teaching
       multiple position assignments and adjunct College Laboratory Technicians including full-time
       instructional staff in adjunct college laboratory multiple position assignments may be excused for personal
       illness or personal emergencies including religious observance, death in the immediate family or similar
       personal needs which cannot be postponed for a period of 1/15 of the total number of clock hours in the
       particular session or semester. Request for such leave, where possible, must be made in advance, in
       writing. If it is not possible to make such a request in advance, the department chairperson or supervisor
       should be informed as soon as possible. The reason provided must be satisfactory to the chairperson or
       supervisor. Effective August 25, 2016, request in advance is not expected in cases of a death in the
       immediate family, as defined in Article 14.10, but employees covered by this section are expected to give
       advance notice to their department chair or supervisor of the need for the leave.

14.9   It is the intention of the parties that all employees use their annual leave time within the annual leave year
       (September 1 through August 31) in which it is earned. In order to realize this objective, the parties
       mutually agree as follows:

       (a)    Effective August 31, 1988, the maximum accrual of annual leave for members of the non-teaching
              instructional staff shall not exceed forty-five (45) working days as of August 31 of any year;
              provided, however, that any staff member who as of August 31, 1987 has accumulated annual
              leave in excess of forty-five (45) working days shall have a personal accrual maximum equal to
              the number of days accrued as of August 31, 1987. The annual leave balance in excess of forty-
              five (45) working days or in excess of the personal accrual maximum as of August 31, 1987, will
              be deducted from the employee's accrual balance on each August 31, at the close of business,
              unless the procedure set forth below has been followed:

              1.      Not later than March 1, any employee who will have an annual leave accumulation in
                      excess of forty-five (45) days or in excess of the personal accrual maximum unless
                      sufficient annual leave time is taken prior to August 31, shall submit to the head of the
                      office a written request to use such excess annual leave before the end of the current annual
                      leave year (September 1 through August 31). The office head shall, in writing, approve the
                      annual leave request or, if the needs of the office so require, offer an alternate annual leave
                      schedule within the current annual leave year.




                                                         30
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 35 of 164


                 2.       If the head of the office has denied the request and has not offered an alternative plan or
                          has not acted by April 1, the employee shall submit a written request to the senior
                          executive(s) designated by the President of the College who will, in writing within 30
                          calendar days of receipt of the employee's request, approve the annual leave, provide an
                          alternate plan for use of the excess time, and, if there are compelling institutional reasons,
                          approve a carry-over of excess annual leave time.

        (b)      Should a staff member resign, retire, or die, the college will compensate the employee or the
                 employee's estate for the actual balance on record as of the last date of employment. In the case
                 of an employee whose original date of appointment to a full-time position on the instructional staff
                 is January 1, 1988 or later, payment shall be for not more than forty-five (45) days or the actual
                 accrual, whichever is less, unless an accrual in excess of 45 days has been approved in accordance
                 with the provisions of Article 14.9.

14.10 Effective August 25, 2016, all full-time instructional staff members shall be entitled to up to four days of
      paid bereavement leave for a death in the immediate family (defined as spouse, domestic partner, parent,
      step-parent, father-in-law, mother-in-law, child, stepchild, sibling, grandparent or grandchild). Proof of
      bereavement shall be provided upon request made by the department chair, supervisor, or the College
      Human Resources Department. Instructional staff members shall notify their department chair or
      supervisor of the need for the leave as soon as possible.


                                                         ARTICLE 15
                                                         WORKLOAD

15.1    Workload for classroom teaching members of the Instructional Staff, excluding teachers in the Hunter
        College Elementary and High Schools and Early Childhood Centers:

        (a)      The academic work year shall be from September 1 through August 31 inclusive of annual leave
                 as currently provided in Article 14. Except for such periods of annual leave, classroom teaching
                 members of the Instructional Staff shall be available for assignment to professional activities.

        (b)      Employees on the teaching staff of the City University of New York shall not be required to teach
                 an excessive number of contact hours, assume an excessive student load, or be assigned an
                 unreasonable schedule, it being recognized by the parties that the teaching staff has the obligation,
                 among others, to be available to students, to assume normal committee assignments, and to engage
                 in research3 and community service.

        (c)      The annual undergraduate teaching contact hour workload is governed by the Workload Settlement
                 Agreement, pertinent sections of which are attached as Appendix A to this Agreement.

        (d)      1.       Effective October 31, 2002, untenured Assistant Professors, Associate Professors and
                          Professors, except faculty librarians and faculty counselors, who are initially appointed on
3
 It is understood that Lecturers and Teachers in the Hunter College Campus School shall not be required to have a research
commitment.

                                                                 31
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 36 of 164


                     or after September 1, 2002 and before September 1, 2006, will receive a total of 12 contact
                     hours of reassigned time during their first three (3) annual appointments in order to engage
                     in scholarly and/or creative activities related to their academic disciplines. Assignment of
                     such reassigned time will be made by the college pursuant to guidelines designed to
                     encourage scholarship.

              2.     Effective September 1, 2006, untenured Assistant Professors, untenured Associate
                     Professors and untenured Professors employed as faculty counselors or as faculty librarians
                     who were initially appointed to those titles on September 1, 2002, September 1, 2003,
                     September 1, 2004, or September 1, 2005 and who continue in active pay status will receive
                     the equivalent of 12 contact hours of reassigned time to be used during the 2006-2007,
                     2007-2008, and 2008-2009 academic years, regardless of tenure status, in order to engage
                     in scholarly and/or creative activities related to their academic disciplines. Assignment of
                     such reassigned time will be made by the college pursuant to guidelines designed to
                     encourage scholarship.

       (e)    Effective September 1, 2006, untenured Assistant Professors, untenured Associate Professors and
              untenured Professors (including those employed as faculty counselors or as faculty librarians) who
              receive an initial appointment to a professorial title on or after September 1, 2006 will receive
              twenty-four (24) contact hours of reassigned time (inclusive of the reassigned time provided for in
              15.1 (d) (1) above), to be used during their first five (5) annual appointments, in order to engage
              in scholarly and/or creative activities related to their academic disciplines. Assignment of such
              reassigned time will be made by the college pursuant to guidelines designed to encourage
              scholarship.

       (f)    For the purpose of calculating the reassigned time provided in paragraphs (d) (2) and (e) above to
              untenured Assistant Professors, untenured Associate Professors and untenured Professors
              employed as faculty counselors or as faculty librarians, 12 contact hours shall be equivalent to the
              number of clock hours that would be necessary to provide full reassigned time to a faculty
              counselor or a faculty librarian for 15 weeks. Assignment of such reassigned time will be made
              by the college pursuant to guidelines designed to encourage scholarship.

15.2   Workload for part-time members of the Instructional Staff:

       (a)    A person appointed to an Adjunct title is not a full-time employee of The City University of New
              York. Employment in an adjunct position or a combination of adjunct positions shall not constitute
              a full-time position. Adjunct Lecturers or Adjuncts in other titles, excluding Graduate Assistants,
              shall not be assigned a total of more than nine (9) classroom contact hours during a semester in
              one unit of The City University of New York. In addition, such adjunct may be employed to teach
              a maximum of one course of not more than six (6) hours during a semester at another unit of The
              City University of New York.

       (b)    Adjunct Professors, Adjunct Associate Professors, Adjunct Assistant Professors, Adjunct
              Instructors and Adjunct Lecturers who are assigned a teaching workload of six (6) or more contact
              hours at the same college, will be paid at the appropriate teaching adjunct rate of pay for one (1)
              additional hour per week in order to engage in professional assignments related to their academic
                                                       32
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 37 of 164


              responsibilities, such as office hours, professional development, participation in campus activities
              and training. It is understood that the professional hours for adjuncts provided herein shall not be
              counted toward the maximum adjunct teaching hours in section 15.2 of this Agreement. This
              provision does not apply to full-time instructional staff who teach a course as a multiple position.

15.3   Workload for Graduate Assistant:

       Graduate Assistant A

       Graduate students holding the title of Graduate Assistant A shall have an assignment of a maximum of
       240 contact teaching hours or 450 hours of non-teaching assignments during the work year.

       Graduate Assistant B

       Graduate students holding the title of Graduate Assistant B shall have an assignment of a maximum of
       120 classroom teaching hours or 225 hours of non-teaching assignments in the B title during the work
       year. If a Graduate Assistant B also holds an adjunct or other hourly position, his or her total combined
       assignment may not exceed 240 contact teaching hours or 450 hours of non-teaching assignment during
       the work year.

       Graduate Assistant C

       Graduate students holding the title Graduate Assistant C shall have an assignment of a maximum of 180
       classroom teaching hours during the work year. If a Graduate Assistant C also holds an Adjunct teaching
       position, his or her total combined assignment may not exceed 270 contact teaching hours during the work
       year.

       Graduate Assistant D

       Graduate students holding the title Graduate Assistant D shall have an assignment of a maximum of 100
       non-teaching hours during the work year. A Graduate Assistant D may also hold an appointment as an
       Adjunct Lecturer (Doctoral Student) or as a Non-Teaching Adjunct (Doctoral Student). If the Graduate
       Assistant D holds an Adjunct Lecturer (Doctoral Student) appointment, he/she may be appointed for a
       maximum of 180 contact hours in the Adjunct Lecturer (Doctoral Student) title (280 hours in the combined
       assignment). If a Graduate Assistant D also holds a Non-Teaching Adjunct (Doctoral Student)
       appointment, he/she may be appointed for a maximum of 225 non-teaching adjunct hours (a combined
       total not to exceed 325 hours of non-teaching assignments during the work year,)

15.4   Workload for non-classroom members of the Instructional Staff, including members of the Instructional
       Staff assigned to the libraries, Student Personnel Staff, Counselors, HEOs, Registrars, College Laboratory
       Technicians and Research Assistants:

       The work year shall be September 1 through August 31, including periods of annual leave as provided in
       Article 14. (Except for periods of annual leave as provided in Article 14, student personnel staff,
       counselors and library staff, in academic titles, shall be available for assignment.)

                                                       33
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 38 of 164


        (a)      Effective August 25, 2006, all members of the Instructional Staff assigned as Counselors or to
                 other student personnel assignments, except those in the Higher Education Officer series, shall
                 have a workweek of thirty (30) hours as assigned.

        (b)      All other members of the non-classroom Instructional Staff, shall have a workweek of thirty-five
                 (35) hours as assigned.

                 This workweek is to be scheduled in not more than five days in any week for employees in the
                 College Laboratory Technician series.

                 Employees assigned to a non-air-conditioned facility shall end their work day one hour earlier than
                 scheduled commencing on the Monday following the Spring commencement through August 29
                 of that year.

        (c)      Employees on the non-classroom Instructional Staff of the City University of New York shall not
                 be required to work an excessive number of hours, or be assigned an unreasonable schedule, it
                 being recognized by the parties that members of the staff have the obligation to perform their
                 responsibilities in keeping with the proper staffing of the day session, evening session, summer
                 session, extension divisions and special programs of the University.

        (d)      It is understood that split schedules do not meet the definition of a reasonable schedule. A split
                 schedule is a schedule in which the hours assigned are not consecutive except for meal periods.

        (e)      There shall be a labor management committee on each campus with two members designated by
                 the President and two members designated by the PSC Chair to convene as needed to review
                 complaints from instructional staff in College Laboratory Technician series titles concerning their
                 workload and to make non-binding recommendations concerning these complaints to the
                 President.

        (f)      Effective with the start of the 2016-2017 academic year, there will be a labor management
                 committee on each campus composed of three members designated by the President of the College
                 and three members designated by the PSC. Responsibility for chairing the committee will alternate
                 annually between labor and management representatives. The committee will hear concerns from
                 individual employees in the Higher Education Officer series concerning workload. The
                 Committee, as appropriate, may make non-binding recommendations to the President. The
                 Committee will also provide the initial review of requests for an assignment differential in
                 accordance with Section 22.5. 4

15.5    Multiple Positions

        Each faculty member must comply with the Board's rules and regulations pertaining to multiple positions
        or additional occupations or employment either within the University or outside of the University whether
        or not the faculty member receives any compensation in such additional occupation or employment.
4
 For the composition and responsibilities of the labor-management committee prior to the 2016-2017 academic year, see the
provisions of section 15.4 (f) of the 2007-2010 collective bargaining agreement.

                                                                34
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 39 of 164


                                          ARTICLE 16
                         TEMPORARY DISABILITY AND PARENTAL LEAVE

16.1   The term “temporary disability” for purposes of this Article shall be defined as any temporary physical or
       mental incapacity including pregnancy, complications of pregnancy and childbirth.

16.2   (a)    Employees covered by this Agreement shall be granted temporary disability leave of twenty (20)
              calendar days, exclusive of Saturdays, Sundays and authorized holidays and recesses during each
              year of service. The unused portions of such temporary disability leave shall be cumulative to a
              maximum of one hundred and sixty (160) calendar days during which the college is in regular
              session.

       (b)    Effective August 27, 2008, full-time members of the instructional staff will be permitted to use up
              to three days of accrued temporary disability leave annually for the care of an ill family member,
              consistent with applicable rules and procedures.

16.3   Any absences in excess of the cumulative temporary disability leave accrued to the absentee shall be taken
       without pay, except that the Board may, in cases of protracted disability or unusual hardship, hear
       recommendations from the President that this provision be waived in exceptional instances, without
       thereby establishing a precedent.

       (a)    For the purpose of computing the number of days of cumulative temporary disability leave this
              Article shall be deemed effective as of the date of the employee's appointment.

       (b)    Temporary disability leave shall be computed commencing from the date of first absence from the
              assigned duties and shall include all additional calendar days, exclusive of Saturdays, Sundays and
              authorized holidays and recesses until such person's return.

       (c)    Persons employed on fractional schedules shall have their temporary disability leave and
              accumulated temporary disability leave prorated.

       (d)    Temporary disability leave shall be earned only after a full calendar month of service and no
              accruals or partial accruals shall be granted for service of less than a full calendar month. A full
              calendar month of service shall represent service from the first working day through the last
              working day of a given month.

       (e)    Any employee who is absent from duty because of a temporary disability shall promptly inform
              his or her department chairperson, who in turn shall inform the appropriate dean of the nature of
              the temporary disability and of the probable duration of the absence.

       (f)    When any absence because of a temporary disability exceeds thirty (30) consecutive working days,
              the absentee shall present a statement from his or her physician explaining the nature of his or her
              temporary disability and certifying that he or she is fully capable of returning to work. In the case
              of any such absence because of a temporary disability in excess of thirty (30) consecutive working
              days, the college may also require an examination by a physician in its employ or appointed by it,
              who shall certify his or her belief that the absentee is fully capable of returning to work. In cases
                                                       35
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 40 of 164


               in which there is a conflict of opinion, a third physician, acceptable to the absentee and to the
               President of the College, shall be called in and his or her judgment shall be accepted as conclusive.
               In the event that it is found that the condition of such person is such that he or she is incapable of
               resuming his or her normal duties, such person shall apply for such additional period of leave of
               absence as may be necessary. Failure to make such application for an additional period of leave
               of absence shall be deemed neglect of duty.

16.4   Persons who are members of a public retirement system and who meet the eligibility requirements for
       service retirement, and persons who are members of the optional retirement program and who meet similar
       eligibility requirements to those of the public retirement system, who announce their bona fide intention
       to retire and file the appropriate application to retire shall be granted a retirement leave of absence with
       full pay consisting of one-half of their accumulated unused temporary disability leave up to a maximum
       of one semester, or the equivalent number of school days. The terms and conditions relating to the
       counting of such days, intervening vacation periods, cancellation of such leave, reinstatement to active
       service, etc., shall be governed by Section 3107 of the State Education Law.

16.5   In addition to the provisions of this Article, employees entitled to disability insurance benefits shall receive
       paid temporary disability leave from the date of the commencement of their temporary disability up to the
       commencement of disability insurance benefit payments, only upon presentation to the Personnel Director
       of satisfactory evidence, provided by a duly-licensed physician, of illness and a prognosis that such illness
       is reasonably certain to result in a long-term disability that will last more than six consecutive months.

       Upon the return of the employee to duty such advanced temporary disability leave that had been provided
       must be repaid through assignment of future accruals. In the event the employee resigns or voluntarily
       leaves the University, the remaining value of the advanced temporary disability leave shall be deducted
       from remaining paychecks or otherwise reimbursed to the University.

16.6   Leaves of absence without pay for temporary disability for periods of less than one (1) year may be
       recommended by the Board to the appropriate retirement system for credit as service for retirement.
       Increments may be recommended by the Board for the period during which an employee is on leave of
       absence without pay for temporary disability for periods less than one (1) year.

16.7   Employees who on September 1, 1969 were entitled to cumulative unused temporary disability leave in
       excess of one hundred sixty (160) calendar days shall retain the excess accumulation. However, thereafter,
       no temporary disability leave can be accumulated in excess of one hundred sixty (160) calendar days.

16.8   Special Leaves for Child Care

       Special leaves for the purpose of caring for a newborn infant shall be granted to a member of the
       Instructional Staff upon notification to the President and application for such leave, provided the applicant
       has legal responsibility for the care and/or support of said child. Such leave shall, insofar as it is
       practicable, begin on February 1 or September 1 unless the date of the birth of the child is such as to render
       these times inappropriate. The duration of the leave shall ordinarily be for one full semester. In
       exceptional cases, the President may terminate such leave during the college term, provided there is an
       appropriate opening in which the applicant's service may be utilized. An extension of such leave shall be
       permitted on request for a period not in excess of one year from the end of the original leave. No further
                                                         36
                 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 41 of 164


         extension shall be permitted. Leaves for the purpose of caring for a newborn infant shall be granted
         without pay during the period of the leave, including the vacation period concomitant to the leave. If the
         leave is for one semester only, the loss of paid vacation shall be for one month only. If the leave is for
         two semesters, both months of vacation shall be without pay. If the duration of the leave is less than one
         calendar year, it shall be credited toward salary increments; if it is one calendar year or more, it shall not
         be credited toward salary increments.

16.9     When the service of a member of the Instructional Staff is interrupted by reason of absence on a leave for
         the purpose of caring for a newborn infant, the period of creditable service immediately preceding such
         absence shall be counted in computing the years of service required for the granting of tenure, a certificate
         of continuous employment, or for a certificate of continual administrative service in a Higher Education
         Officer series title.

16.10 Paid Parental Leave

         Effective March 2009, a paid parental leave benefit is established for full-time members of the bargaining
         unit who have a minimum of one year of service with CUNY.5

         1. The paid parental leave benefit provides a continuous leave of absence for a period not to exceed eight
            (8) weeks to care for a newborn child or a newly adopted child, adopted at up to five years of age, and
            must be taken immediately upon the birth or adoption of the child.6

         2. Eligible employees will remain on payroll during paid parental leave and continue to be eligible for
            all applicable benefits.

         3. The employee is required to give written notice of her/his intent to take paid parental leave by filing
            an application form at least 90 days prior to the expected due date of the baby or 90 days prior to the
            expected placement of the child with his/her adoptive parents. After obtaining the signature of her/his
            department chair or unit head, the employee must file the application form with the Director of Human
            Resources.
16.11 The University has established a Dedicated Sick Leave Program and a Catastrophic Sick Leave Bank
      Program for full-time instructional staff. The terms of these programs are set forth in Appendices F and
      G.7


5
 Persons employed as substitutes who do not have an underlying regular annual appointment are not eligible. Teaching faculty who
have completed two continuous semesters of teaching and become parents during the period of annual leave, as defined in Article 14.1
above, are eligible for the paid parental leave benefit.
6
  Scheduling the leave and other applicable implementation issues, such as service credit, are addressed in greater detail in the March
19, 2009 letter of agreement between the parties and further modified by the December 8, 2011 letter agreement; both are available on
the University’s and PSC’s websites.
7
 These programs have been included as Appendices solely for ease of reference. The parties acknowledge and agree that these are
University programs, the terms of which were not bargained. The parties accordingly agree that they are not subject to the terms of
Article 20 of this Agreement, including the grievance process.

                                                                  37
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 42 of 164


                                                          ARTICLE 17
                                                          JURY DUTY

Employees who are required to serve on a jury, or are required to report to Court in person in response to a jury
duty summons, or are required to report for jury examination, or to qualify for jury duty, shall receive their regular
salary during such absences provided that they remit to the University an amount equal to the compensation
received by them, if any, for jury duty.


                                                   ARTICLE 18
                                            PROFESSIONAL EVALUATION

18.1    The evaluation of the professional activities of all employees in a public institution of higher education is
        essential to the maintenance of academic and professional standards of excellence. The purpose of
        professional evaluations shall be to encourage the improvement of individual professional performance
        and to provide a basis for decisions on reappointment, tenure and promotions. An evaluation of
        professional activities shall be based on total professional performance. Written evaluation shall be on
        file for all employees.

18.2    (a)      Evaluation of a member of the teaching faculty shall be based on total academic performance, with
                 special attention to teaching effectiveness, including, but not limited to, such elements as:

                 1. Classroom instruction and related activities;

                 2. Administrative assignments;

                 3. Research;8

                 4. Scholarly writing;

                 5. Departmental, college and university assignments;

                 6. Student guidance;

                 7. Course and curricula development;

                 8. Creative works in individual’s discipline;

                 9. Public and professional activities in field of specialty.

        (b)      Teaching observation, as described below, is one factor in total evaluation of academic
                 performance of the teaching staff.

8
 It is understood that Lecturers and Teachers in the Hunter College Campus School shall not be required to have a research
commitment.

                                                                 38
Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 43 of 164


1.    At least once during each academic semester, non-tenured and non-certificated members
      of the teaching staff shall be observed for a full classroom period. One observation shall
      take place during any scheduled class during the first ten weeks of a semester. The
      employee shall be given no less than 24 hours of prior notice of observation.

      Tenured and certificated members of the teaching staff may be observed once each
      semester.

2.    (a)    Each department P & B committee shall designate a panel, the size to be specified
             by the chairperson, of department observers (which shall include members of the P
             & B committee). The department chairperson shall schedule the members of this
             panel to conduct observations as necessary. Each observer shall submit, through the
             department chairperson, a written observation report to the department P & B
             committee within one week of the observation. These observation reports shall be
             considered by the committee in its total evaluation of the employee.

      (b)    The department chairperson shall schedule the post-observation conference for the
             employee within two weeks after receipt of the written observation report. The
             post-observation conference shall include the employee and the observer. Either a
             member of the P & B committee or a member of the department with the rank of
             tenured Associate Professor or tenured Professor may be assigned by the
             chairperson to attend the post-observation conference at the request of the employee
             or the observer.

      (c)    Following the post-observation conference, the assigned P & B representative or
             the assigned senior faculty member shall prepare a record of the discussion in
             memorandum form for submission to the chairperson. If the post-observation
             conference includes only the observer and the employee, then the observer shall
             prepare the record of the discussion in memorandum form. The original conference
             memorandum shall be placed in the employee's personal file. The employee may
             have a copy of this document provided a signed receipt is tendered. The observation
             report shall be placed in the personal file.

      (d)    In the event that the observation or post-observation conference is not held within the
             time stipulated herein, the employee shall, within ten (10) working days thereafter, file
             a request for an observation and/or conference with the chairperson. A copy of the
             request shall be sent to the appropriate dean and the Office of the President. Failure of
             the employee to file the request within the stipulated time shall bar the employee from
             subsequent complaint regarding such non-compliance with Article 18.2(b), 2b) or c).
             Upon the receipt of the request, the college shall cause appropriate remedial action to
             be taken, including, if necessary, scheduling of an observation and/or observation
             conference by the dean or President or their designee.

      (e)    After ten (10) semesters of service teaching observation for adjunct personnel shall
             be held at the request of the chairperson or the adjunct.

                                        39
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 44 of 164


                             Effective the Fall 2008 semester, where an adjunct’s continuous appointments are
                             immediately followed by an appointment to a Substitute full-time position on the
                             instructional staff with no break in service, and the period of Substitute service is
                             immediately followed by continuous appointment to an adjunct title with no break
                             in service, the period of adjunct service immediately preceding the Substitute
                             appointment will be added to the continuous adjunct service immediately following
                             the Substitute service, as though there were no break in adjunct service, for the
                             purpose of determining eligibility for teaching observation at the request of the
                             chairperson or the adjunct.

18.3   Annual Evaluations:

       (a)   Members of the teaching faculty: At least once each year, each employee other than tenured full
             professors shall have an evaluation conference with the department chairperson or a member of
             the departmental P & B committee to be assigned by the chairperson. Tenured full professors may
             be evaluated. At the conference, the employee's total academic performance and professional
             progress for that year and cumulatively to date shall be reviewed. Following this conference, the
             chairperson or the assigned member of the P & B shall prepare a record of the discussion in
             memorandum form for inclusion in the employee's personal file. Within ten (10) working days
             after the conference, a copy of the memorandum shall be given to the employee. If the overall
             evaluation is unsatisfactory, the memorandum shall so state. The employee in such case shall have
             the right to endorse on the memorandum a request to appear in person before the department P&B.

       (b)   Members of the non-teaching staff, including Librarians, CLTs, Counselors, Student Personnel
             Services staff, Registrar series, HEO series and other non-teaching members of the Instructional
             Staff covered by this Agreement: Preferably once each semester, but at least once each year, each
             employee shall have an evaluation conference with the chairperson or supervisor to be designated
             by the appropriate dean or President. At the conference, the employee's total performance and
             professional progress shall be reviewed. Following this conference, the designated official shall
             prepare a record of the evaluation discussion in memorandum form for inclusion in the employee's
             personal file. A copy of the report shall be given to the employee within ten (10) working days
             following the conference.

       (c)   After four (4) semesters of service annual evaluation for adjunct personnel shall be held at the
             request of the chairperson or the adjunct, provided, however, that if such evaluations are conducted
             at the request of the adjunct, such evaluations may not be conducted more than once every four
             semesters.

       (d)   In the event that a date for yearly evaluation is not scheduled by March 1, the employee shall,
             within ten (10) working days thereafter, file a request for an observation and/or conference with
             the chairperson or supervisor. A copy of the request shall be sent to the appropriate dean and the
             Office of the President. Failure of the employee to file the request shall bar the employee from
             subsequent complaint regarding such non-compliance with the above-stated scheduling
             requirement. Upon receipt of the request, the dean or President shall cause appropriate remedial
             action to be taken to insure compliance with this provision.

                                                      40
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 45 of 164


       (e)   Effective with the start of the 2016-2017 academic year, in the event an evaluation conference is
             scheduled as provided for in subsections (a) or (b) above, and the employee fails to attend without
             reasonable cause, the conference shall be rescheduled. The employee shall be notified in writing
             of the date of the rescheduled conference. If the employee again fails to attend the evaluation
             conference without reasonable cause, the department chair/designated official may prepare an
             evaluation in memorandum form for inclusion in the employee’s personal file without holding a
             conference. A copy of the memorandum shall be sent to the employee within 10 working days
             from the scheduled date of the rescheduled conference by regular mail at his/her address on file and
             by email to his/her college email address.

18.4   In those institutions that operate on a basis other than semester (such as trimester or quarter system) the
       observation and evaluation provisions of this Article, where applicable, shall apply only to two of the three
       trimesters or two of the four quarters.

18.5   In the Hunter College Campus Schools, the respective Principals of the Elementary School and High
       School may, in addition to the teaching observation set forth in Article 18.2(b), conduct unscheduled
       observations of members of the instructional staff. If, following the observation, the principal wishes to
       prepare a record of the unscheduled observation, he/she shall within ten (10) days, excluding Saturdays,
       Sundays, and legal holidays, from the date of the observation, conduct a post-observation conference with
       the employee. Following the post-observation conference, the principal shall within ten (10) days,
       excluding Saturdays, Sundays or legal holidays, prepare a record of the discussion in memorandum form
       for inclusion in the employee's personal personnel file.


                                                ARTICLE 19
                                             PERSONNEL FILES

19.1   Each unit within The City University shall maintain two personnel files for each employee.

19.2   There shall be a personal file which shall include but not be limited to the following:

       (a)    Personnel information;

       (b)    Information relating to the employee's academic and professional accomplishments submitted by
              the employee or placed in the file at his or her request;

       (c)    Records generated by the college;

       (d)    Memoranda of discussions with the employee relating to evaluations of the employee's
              professional performance;

       (e)    Observation reports of the employee's academic and professional performance.

              No materials shall be placed in the employee's file until the employee has been given the
              opportunity to read the contents and attach any comments he or she may so desire. Each such
              document shall be initialed by the employee before being placed in his or her file as evidence of
                                                        41
                 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 46 of 164


                 his or her having read such document. This initialing shall not be deemed to constitute approval
                 by the employee of the contents of such document. If the employee refuses to initial any document
                 after having been given an opportunity to read the same, a statement to that effect shall be affixed
                 to the document.

       (f)       Each non-tenured and non-certificated full-time member of the instructional staff should examine
                 and initial his/her personal file prior to the end of each academic year. Such member should
                 promptly report to the individual keeping the files any documents which he/she wishes to be
                 included in the file and should furnish any such document not in the possession of the college.

                 Each year, each tenured and certificated full-time member of the instructional staff should examine
                 and initial his/her personal file prior to the end of the fall semester. Such member should promptly
                 report to the individual keeping the files any documents which he/she wishes to be included in the
                 file and should furnish any such document not in the possession of the college.

                 The employee's personal file shall be available for examination by the employee at his or her
                 request.

19.3   There shall be a separate administration file which shall contain only such materials requested by the unit
       of The City University or supplied by the employee in connection with the employee's employment,
       promotion or tenure.

       The administration file shall be available only to the committee and individuals responsible for the review
       and recommendation of the employee with respect to appointment, reappointment, promotion or tenure.


                                        ARTICLE 20
                      COMPLAINT, GRIEVANCE AND ARBITRATION PROCEDURE

20.1   Intent:

       The parties agree to use their best efforts to encourage the informal and prompt settlement of complaints
       and grievances which may arise between the PSC, the employees, and the University. The orderly
       processes hereinafter set forth will be the sole method used for the resolution of all complaints and
       grievances.

20.2   Definitions:

       A complaint is an informal claim by an employee in the bargaining unit or by the PSC of improper, unfair,
       arbitrary or discriminatory treatment.

       A complaint may, but need not, constitute a grievance. Complaints shall be processed through the
       informal procedure herein set forth.



                                                          42
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 47 of 164


       A grievance is an allegation by an employee or the PSC that there has been:

       1.     a breach, misinterpretation or improper application of a term of this Agreement; or

       2.     an arbitrary or discriminatory application of, or a failure to act pursuant to the Bylaws and written
              policies of the Board related to the terms and conditions of employment.

20.3   Informal Procedure for Handling Complaints:

       Any employee in the bargaining unit may present and discuss his or her complaint either with or without
       a representative of the PSC. Similarly, a representative of the PSC may present and discuss a complaint
       on behalf of any employee or group of employees with the head of the department involved. This
       presentation and discussion shall be entirely informal. Any settlement, withdrawal or disposition of a
       complaint at this informal stage shall not constitute a binding precedent in the settlement of similar
       complaints or grievances.

20.4   Formal Procedure for Handling Grievances:

       Grievances may be filed by an employee in the bargaining unit on his or her behalf, by the PSC on its
       behalf, or by the PSC on behalf of any employee or group of employees in the bargaining unit. Grievances
       involving employees in more than one College of the University may be filed by the PSC initially at Step
       2 of the grievance procedure.

       Except in the case of a grievance or arbitration brought by the PSC on its own behalf or on behalf of an
       employee or a group of employees, no member of this unit may represent another member of this unit at
       any level of the grievance or arbitration procedure.

       A grievance must be filed by an employee or the PSC within thirty (30) days, excluding Saturdays,
       Sundays and legal holidays, after the PSC or the employee on whose behalf the grievance is filed became
       aware of the action complained of, except that grievances relating to reappointment or to appointment
       with a certificate of continuous employment shall be filed within thirty (30) days excluding Saturdays,
       Sundays, or legal holidays of the individual's scheduled date of notification as specified by Articles 10
       and 13 of the Agreement. Any grievance or informal complaint not processed in accordance with the time
       limits specified herein shall be deemed waived by the grievant.

       A grievance must be stated in writing setting forth the basis therefor with reasonable particularity,
       including a designation of the Article of the Agreement, the Section of the Bylaws, or the written policy
       of the Board relied upon, and the remedy requested.

       Step 1. Grievances shall be filed with the President of the College affected or the President's designee.
               The President or the designee shall, within fifteen (15) days excluding Saturdays, Sundays, or legal
               holidays, of the receipt of the grievance, meet with the grievant and a representative of the PSC
               for the purpose of discussing the grievance. The President or the designee shall, within fifteen (15)
               days, excluding Saturdays, Sundays, or legal holidays, after the grievance meeting, issue a decision
               with reasons in writing to the grievant and the PSC.

                                                        43
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 48 of 164


        Step 2. If the grievance has not been settled at Step 1, then within twenty (20) days, exclusive of Saturdays,
                Sundays, and legal holidays, after receipt of the written decision of the President of the College or
                the President's designee, or the expiration of the time limits for making such decision, the grievant
                or the PSC may submit the grievance in writing to the Chancellor or the Chancellor's designee,
                together with a copy of the decision of the President of the College affected, or the designee. The
                Chancellor or the Chancellor's designee shall, within twenty (20) days, exclusive of Saturdays,
                Sundays, or legal holidays, of the receipt of the grievance, meet with the grievant and a
                representative of the PSC for the purpose of discussing the grievance. In the event the Step I
                decision was not received by the PSC at least fifteen (15) calendar days prior to the scheduled Step
                2 meeting, the Chancellor or his/her designee shall, upon request by the PSC, direct the College to
                present its arguments first at the Step 2 meeting and shall grant the PSC, upon its request, an
                adjournment of no greater than fifteen (15) calendar days for the presentation of the grievance at
                Step 2. It is understood that nothing herein shifts the burden of proof with respect to the allegations
                contained in the grievance. The Chancellor or the designee shall, within twenty (20) days,
                exclusive of Saturdays, Sundays, or legal holidays, after the grievance meeting, mail the
                disposition with reasons in writing to the PSC and to the grievant or grievants affected by certified
                mail, return receipt requested.

        Step 3. If the grievance has not earlier been settled, or if the Chancellor’s disposition has not been issued
                within the time limits above set forth, the person or persons who submitted the grievance at Step
                2 may appeal the Step 2 decision to arbitration by serving written notice to that effect by certified
                mail, return receipt requested, directed to the Chancellor or the Chancellor’s designee and to the
                American Arbitration Association (hereinafter “AAA”) within twenty (20) days, exclusive of
                Saturdays, Sundays, or legal holidays, after mailing of the Step 2 decision, or the last date for the
                mailing thereof. Arbitration shall be conducted in accordance with the rules of the American
                Arbitration Association and the laws of the State of New York, subject to the provisions of
                paragraph 20.5 hereof. Legal holidays referred to above shall be those holidays so designated by
                the State of New York.

20.5    Special Arbitration Provisions:

        (a)      Effective with the start of the 2016-2017 academic year, the parties shall mutually agree on a panel
                 of arbitrators. An arbitrator from the panel shall be designated to serve in any case submitted to
                 arbitration in accordance with this Section. The designation of the arbitrator to be assigned in a
                 particular case shall be made by the American Arbitration Association (“AAA”) or by such other
                 method as agreed to by the parties to the collective bargaining agreement. Such designation shall
                 be made in rotation order for cases submitted for arbitration in accordance with this Section. The
                 arbitrator shall be authorized at any time during the course of the proceedings, on the basis of the
                 proceedings to date, to issue preliminary or interim awards, including awards as to arbitrability,
                 which shall determine the further course of the proceedings.9


9
 For the special arbitration provisions preceding the 2016-2017 academic year, see section 20.5 (a) of the 2007-2010 collective
bargaining agreement.


                                                                 44
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 49 of 164


(b)    For purposes of this sub-paragraph, “academic judgment” shall mean the judgment of academic
       authorities including faculty, as defined by the Bylaws, and the Board (1) as to the procedures,
       criteria and information to be used in making determinations as to appointment, reappointment,
       promotions, and tenure and (2) as to whether to recommend or grant appointment, reappointment,
       promotions and tenure to a particular individual on the basis of such procedures, criteria and
       information. In the arbitration of any grievance or action based in whole or in part upon such
       academic judgment, the Arbitrator shall not review the merits of the academic judgment or
       substitute his or her own judgment therefor, provided that the Arbitrator may determine (i) that the
       action violates a term of this agreement or (ii) that it is not in accordance with the Bylaws or written
       policies of the Board, or (iii) that the claimed academic judgment in respect of the appointment,
       reappointment, promotion or tenure of a particular individual in fact constituted an arbitrary or
       discriminatory application of the Bylaws or written policies of the Board.

(c) 1. In cases involving the failure to appoint, promote or reappoint an employee in which the Arbitrator
       sustains the grievance, except as specifically provided by sub-paragraph (d) below, the Arbitrator
       shall not, in any case, direct that a promotion, appointment or reappointment with or without tenure
       be made, but upon his or her finding that there is a likelihood that a fair academic judgment may
       not be made on remand if normal academic procedures are followed, the Arbitrator shall remand
       the matter to a select faculty committee of three tenured full or associate professors of The City
       University of New York, to be selected from a panel jointly chosen by the Chancellor and the
       President of the PSC of, when possible, 100 tenured full or associate professors, or in a case
       involving members of the non-classroom instructional staff, from a panel of, when possible, 40
       Higher Education Officers, Higher Education Associates, Registrars, Associate Registrars, Chief
       CLTs and Senior CLTs. The composition of the said panel shall be subject to review and/or
       replacement annually.

       The selection of the members of a select faculty committee shall be made in the following manner:
       The Chancellor shall submit to the PSC the names of 4 persons from the panel established pursuant
       to paragraph 20.5.c.1 to serve on the committee. The PSC may reject one name. In the event the
       PSC does not reject one name the Chancellor shall select the 3 persons to serve on the committee.

       The committee to whom such remand is made for the making of the academic judgment shall (1)
       have access to the same materials to which the College President had access with respect to the
       action from which the grievance arose, except as modified by the arbitrator's award, (2) shall meet
       to deliberate on the assigned case, (3) be subject to the regular rules of confidentiality of faculty
       proceedings, and (4) shall be constituted within a reasonable time after the Arbitrator's Award is
       rendered and shall render its decision within twenty (20) days thereafter. The authority of the
       committee is limited to rendering the academic judgment on the action from which the grievance
       arose. The committee recommendation shall be in conformity with the Bylaws and policies of the
       Board and with the Agreement. The recommendation of the committee shall be in the form:

                              “The committee recommends (does not recommend)
                              (a) appointment, (b) reappointment or (c) promotion”

       The committee shall not make recommendations as to any other matter, including but not limited
       to period of employment or compensation or other benefit of employment.
                                                 45
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 50 of 164



                On receipt of a positive decision which conforms with this Agreement, the Chancellor shall
                recommend approval of the select committee decision to the Board of Trustees. In the event that
                the committee decision does not conform with the Agreement, the committee shall be disbanded
                and a new committee established. The deliberations and decision of the select committee shall not
                be grievable.

            2. In cases which arise from actions on reappointment with tenure or a CCE or promotion, the
               grievant who has been awarded retroactive tenure, CCE or promotion as a result of the
               recommendation of a select faculty committee adopted by The Board shall receive the salary
               exclusive of fringe benefits which would have been payable from the effective date of the tenure,
               CCE or promotion less any amounts earned and other legal offsets attributable to the period
               between the date of tenure, CCE or promotion and the effective date of the implementation of the
               remedy.

                In cases which arise from actions on reappointment for a prescribed period of time, and the grievant
                is reappointed as a result of the recommendation of a select faculty committee adopted by The
                Board, the sole remedy shall consist of reappointment for a prospective equivalent period of time.

                Grievances which arise from action on reappointments with tenure, CCE, Certificate of Continual
                Administrative Service or promotion shall be given priority in processing in the grievance
                procedure including scheduling for arbitration.

       (d) 1. In cases involving the failure to reappoint an employee in which the arbitrator sustains the grievance
              upon a finding of a failure to comply with, or an arbitrary or discriminatory application of,
              procedures such that no academic judgment could have been made with respect to the
              reappointment of such employee, and a further period of service is necessary to correct the failure
              to comply with, or the arbitrary or discriminatory use of, procedure, the arbitrator may recommend
              the prospective reappointment of such employee for a period not to exceed one academic year. The
              Board shall appoint the employee in accordance with the arbitrator's recommendation. In no event
              shall such reappointment confer or result in the granting of tenure, a certificate of continuous
              employment, or a multiple-year appointment.

           2. If an employee who has been appointed upon an arbitrator's recommendation is thereafter
               reappointed pursuant to established procedures for the next academic year in a tenure or
               certificate-bearing title, or in a multiple-year reappointment situation, the service pursuant to the
               appointment recommended by the arbitrator shall be counted as service toward tenure or a
               certificate of continuous employment, or a multiple-year appointment, as the case may be.

20.6    In no event shall the Arbitrator have authority to add to, subtract from, modify or amend the provisions of
        this Agreement or the Bylaws of the Board. Such decision or award shall be binding upon the PSC, the
        University and the employees affected thereby. The costs of arbitration shall be borne equally by the
        parties. When arbitrations are not initiated by the PSC, the American Arbitration Association shall require
        the employee or employees submitting the same to file with the Association adequate security to pay the
        cost of arbitration. Expenses for witnesses, however, shall be borne by the party who calls them.

                                                         46
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 51 of 164


20.7   A grievance filed by the PSC pursuant to this article may be resolved by settlement only if agreed to in
       writing by the Office of Labor Relations and by the PSC Central Office.

                                                ARTICLE 21
                                          DISCIPLINARY ACTIONS

The provisions set forth in Appendix H supersede the provisions in Article 21 below during a five-year pilot
period starting with the 2016-2017 academic year.

21.1   Members of the Instructional Staff may be disciplined by removal, suspension with or without pay, or any
       lesser form of discipline for one or more of the following reasons, except that staff in HEO series titles
       shall be subject to discharge as provided in Article 21.9, and Adjuncts shall be subject to discharge as
       provided in Article 21.11:

       (a)    Incompetent or inefficient service;

       (b)    Neglect of duty;

       (c)    Physical or mental incapacity;

       (d)    Conduct unbecoming a member of the staff. This provision shall not be interpreted so as to
              constitute interference with academic freedom.

21.2   Disciplinary proceedings shall be initiated by the President of the college by the service of a written notice
       of intent to prefer charges upon the employee, which shall set forth:

       (a)    the proposed charges against the employee, and

       (b)    the proposed penalty.

21.3   Within seven (7) calendar days of service of the written notice of intent to prefer charges, a meeting shall
       be conducted by the President or his or her designee with the employee, who may be accompanied by an
       attorney or representative of the Professional Staff Congress, to discuss the notice, the proposed charges,
       the proposed penalty, and the basis of the charges.

21.4   Within fourteen (14) calendar days of the meeting described in Section 21.3, the President shall either:

       (a)    Withdraw the notice of intent to prefer charges; or

       (b)    Prefer charges, including a recommended penalty.

21.5   Within fourteen (14) calendar days of service of the President's written statement of charges and
       recommended penalty, the employee may:

       (a)    Acquiesce to the charges and accept the recommended penalty by written notification to the
              President; or
                                                        47
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 52 of 164



       (b)    Request a hearing before the Chancellor's Designee.

       If no acquiescence to the charges and acceptance of the penalty is received and if no request for a hearing
       is made by the employee, the matter shall proceed in accordance with Section 21.6 below.

21.6   Within fourteen (14) calendar days of receipt of the President's statement of charges, unless the penalty
       has been accepted by the employee, the Chancellor's Designee shall schedule a hearing and within fourteen
       (14) calendar days of the hearing investigate the matter and render a decision including the determination
       of penalty.

21.7   The penalty recommended by the Chancellor's Designee shall be implemented after fourteen (14) calendar
       days, unless within fourteen (14) calendar days of the receipt of the decision of the Chancellor's Designee
       the employee elects to appeal by proceeding to disciplinary arbitration in accordance with Section 21.8
       below.

21.8   Disciplinary Arbitration

       (a)    The City University and the PSC shall jointly agree on a panel of disciplinary arbitrators. Each
              member of the panel shall be assigned a number in rotation and, in the event of disciplinary
              arbitration, the first arbitrator in order who is available to conduct a hearing within ten (10)
              calendar days shall serve as the arbitrator.

       (b)    The procedure for disciplinary arbitration is as follows:

              1.      Notice of appeal to disciplinary arbitration shall be filed by service upon the Vice
                      Chancellor for Legal Affairs. A copy of the appeal shall be sent simultaneously to the
                      College President.

              2.      The case shall be assigned to an arbitrator to be selected in accordance with Section 21.8
                      (a) above.

              3.      The disciplinary arbitrator shall hold a disciplinary arbitration hearing within ten (10)
                      calendar days of designation, or on such other date as may be mutually agreed upon by the
                      parties. The disciplinary arbitrator shall render a decision within five (5) calendar days of
                      the close of the hearing. The arbitrator shall follow AAA procedures.

              4.      The disciplinary arbitrator shall be limited to determinations of guilt or innocence and the
                      sufficiency of grounds for the penalty. The arbitrator shall not consider alleged violations
                      of any other provision or article of this Agreement, or of the University Bylaws or written
                      policies, which shall be subject, as applicable, only to the provisions of Article 20 of this
                      Agreement. The disciplinary arbitrator shall not add to, subtract from, or modify the
                      provisions of this Agreement. The disciplinary arbitrator's decision regarding guilt or
                      innocence and the sufficiency of grounds for the penalty shall be final and binding upon
                      the parties. The disciplinary arbitrator may approve or disapprove the penalty or impose
                      other penalties warranted under the circumstances.
                                                       48
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 53 of 164



21.9   Employees in titles in the Higher Education Officer Series shall be subject to immediate discharge for just
       cause.
       (a)    Disciplinary proceedings shall be initiated by the President of the college by service, personally or
              by certified mail, of a written Notice of Intent for Immediate Discharge upon the employee, which
              set forth:
              1.      the charges against the employee, and
              2.      the proposed penalty of immediate discharge.

       (b)    Within three (3) days, exclusive of Saturdays, Sundays, and legal holidays, of service of the written
              notice of Intent for Immediate Discharge, a meeting shall be conducted by the President or his or
              her designee with the employee, who may be accompanied by an attorney or a representative of
              the Professional Staff Congress, to discuss the notice, the basis of the charge, and the proposed
              penalty.

       (c)    If the employee fails to appear at the meeting, the President may issue a Notice of Immediate
              Discharge which shall be effective immediately.

       (d)    Within twenty-four (24) hours of the meeting described in Section 21.9(b), the President shall
              either:
              1.      Withdraw the Notice of Intent for Immediate Discharge;
              2.      Issue a Notice of Immediate Discharge which shall be effective immediately; or
              3.      Issue a Notice of Intent to Prefer Charges under Section 21.2 seeking a lesser penalty than
                      dismissal.

       (e)    Within fourteen (14) calendar days of service of the Notice of Immediate Discharge, the employee
              may appeal the immediate discharge to the Chancellor's Designee.

       (f)    Within fourteen (14) calendar days of receipt of the appeal, the Chancellor's Designee shall
              schedule a hearing and within fourteen (14) calendar days of the hearing review the matter and
              render a decision sustaining, modifying, or overturning the immediate discharge.

       (g)    Within fourteen calendar days of the receipt of the decision of the Chancellor's Designee, the
              employee may appeal by proceeding to disciplinary arbitration in accordance with Section 21.8.

21.10 Any person against whom charges have been made may, at any time during the pendency of the charges,
      be suspended by the president of the college. Such suspension shall be without loss of pay.

       A person suspended with pay shall be available for all procedures mandated by Article 21. Upon
       suspension with pay, notwithstanding any other provision of this Agreement, any request to be absent
       from any aspect of these procedures must be approved in advance by the Vice Chancellor for Labor
       Relations upon the recommendation of the President. Failure to be available for any Article 21 proceeding
       without said approval of a request to be absent for the period specified in the approval of the request shall
       result in loss of pay status for a period of three weeks. Such period of non-pay status shall be discontinued
       as of the date of the proceeding if a proceeding under this article is scheduled and held within that
       three-week period. If, however, the person continues to be unavailable, the person shall be subject to
                                                        49
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 54 of 164


       further removal from pay status for successive three-week periods until such time as the proceeding is
       scheduled and held. Said loss of pay status cannot be charged to annual leave, temporary disability leave,
       or other paid leave.

21.11 Adjuncts shall be subject to discharge for just cause, subject to the Grievance and Arbitration article and
      not to Article 21 of this Agreement.

21.12 The procedures provided by this Article 21 are modified and expedited as follows for disciplinary charges
      brought against instructional staff members who have been convicted of a felony:

       (a)     Disciplinary proceedings shall be initiated by the President of the College by preferment of
               charges, rather than service of a notice of intent to prefer charges upon the employee. Charges
               will be preferred via overnight mail. The recommended penalty will be discharge.

       (b)     Within three (3) calendar days of receipt of the President’s statement of charges, unless the penalty
               has been accepted by the employee, notice of appeal to disciplinary arbitration shall be filed by
               service upon the Vice Chancellor for Legal Affairs. A copy shall be sent simultaneously to the
               College President.

       (c)     The case shall be assigned to an arbitrator to be selected in accordance with Section 21.8.a. These
               cases will be given priority for assignment.

       (d)     The disciplinary arbitrator shall hold a disciplinary arbitration hearing within ten (10) calendar
               days of designation. The disciplinary arbitrator shall render a decision within five (5) calendar
               days of the close of the hearing.

       (e)     Any person convicted of a felony against whom disciplinary charges have been made may, at
               any time during the pendency of the charges, be suspended without pay by the president of the
               college.

       (f)     Conviction of a felony shall create a presumption of conduct unbecoming a member of the staff.
               The employee may argue to the arbitrator that there were extenuating circumstances that would
               permit the arbitrator to conclude that a less severe penalty is warranted.

       (g)     Should a court of final jurisdiction overturn the conviction, there shall be a right to a hearing before
               an arbitrator upon application for restoration to service. The issue in the hearing will be whether
               grounds for discharge pursuant to Article 21.1 existed, notwithstanding the reversal of the
               conviction.

       (h)     The parties recognize that an employee may be convicted of a felony after charges have been
               preferred and that the disciplinary procedures in Article 21 may have commenced prior to the
               conviction. In such a case, the procedures outlined above will replace Article 21 procedures at the
               appropriate stage to which the charges had progressed immediately prior to the conviction.

21.13 A disciplinary proceeding brought pursuant to this article may be resolved by settlement only if agreed to
      in writing by the Office of Labor Relations and by the PSC Central Office.
                                                         50
          Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 55 of 164


                                     ARTICLE 21A
                         MEDICAL SEPARATION LEAVE PROCEDURE

1. Effective August 25, 2016, the following procedures provide an alternative to the use of the Article 21
   disciplinary process for employees who are unable to perform the duties of their positions by reason of a
   physical or mental incapacity. CUNY, in its discretion, may either commence disciplinary proceedings in
   accordance with Article 21 or may place an employee on a medical leave of absence (“medical leave”)
   according to the following procedures.

2. When in the judgment of CUNY an employee is unable to perform the duties of his or her position by
   reason of a physical or mental incapacity, including any such incapacity caused by substance abuse, and
   CUNY opts to follow the Medical Separation Leave procedures in lieu of Article 21, the president of the
   employee’s college, or his or her designee, having consulted with CUNY, shall send written notice of the
   facts providing the basis for CUNY’s judgment that the employee is not fit to perform the duties of his or
   her position (“the notice”), along with a copy of the employee’s job description, to the employee, the PSC,
   CUNY’s Office of the General Counsel and the PSC-CUNY Welfare Fund (“Welfare Fund”) at least
   fourteen (14) calendar days prior to the commencement of the medical leave. Such notice, stating the start
   date of the medical leave, shall be sent to the employee’s college email address, as well as to the
   employee’s home address on file by first class mail.

3. An employee who wishes to contest the placement on leave may, within fourteen (14) calendar days of
   the date of the notice, request an independent medical examination in accordance with paragraph 5 below,
   by written notice to the Welfare Fund, with copies to the PSC and to CUNY’s Office of the General
   Counsel. As a condition precedent to an independent medical examination, the employee must meet
   requirements regarding waivers, release forms and other documents specified by the Welfare Fund.
   Failure to do so will result in forfeiture of the opportunity to receive an independent medical examination.

4. The Welfare Fund Board of Trustees shall select and enter into a contract with a third-party vendor (“the
   provider”) that will provide Board-certified medical practitioners in appropriate areas of practice,
   including, but not limited to, psychiatry, neurology, orthopedic medicine and internal medicine, to conduct
   independent medical examinations in accordance with the terms of this Article.

   Should the Welfare Fund fail to retain a provider—either within 90 calendar days of the ratification date
   of the successor to the 2007-2010 collective bargaining agreement or as needed in the future—the medical
   separation procedures set forth in this Article shall be considered null and void in their entirety.

5. Upon receipt of a written request from an employee seeking an independent medical examination, the
   Welfare Fund shall direct the provider to appoint a medical practitioner from an appropriate area of
   practice to conduct the examination and shall furnish the provider with a copy of CUNY’s notice and the
   employee’s job description referred to in paragraph 2. Within 60 calendar days of the Welfare Fund’s
   receipt of the employee’s request for a medical examination, the Welfare Fund shall deliver to CUNY’s
   Office of the General Counsel, with notice to the PSC of said delivery, a copy of the medical practitioner’s
   report regarding the employee’s fitness to perform the duties of his or her position and copies of the
   medical practitioner’s diagnoses, test results, observations and other data relied upon, if any. The Welfare
   Fund shall also provide copies of the report and the above-cited materials to the employee. The Welfare
   Fund shall maintain the originals in a confidential file.
                                                    51
          Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 56 of 164



   (a) If the medical practitioner certifies that the employee is fit to perform the duties of his or her position,
       the employee shall be removed from medical leave and returned to active status within seven (7)
       calendar days following CUNY’s receipt of the medical practitioner’s report.

   (b) If the medical practitioner certifies that the employee is not fit to perform the duties of his or her
       position, CUNY shall continue the employee’s medical leave of absence. CUNY shall send the
       employee and the PSC written notice of the continuation of the leave. The notice of continuation shall
       also inform the employee of his or her rights under Section 6 of these procedures.

6. Within fourteen (14) calendar days from receipt by the employee of medical certification that the
   employee is not fit to perform the duties of his or her position, the PSC may file a demand for arbitration
   on the question of the employee’s fitness for duty by serving written notice to that effect by certified mail,
   return receipt requested, directed to the Chancellor or the Chancellor’s designee. The parties shall
   designate an individual arbitrator to hear cases under this provision from among those mutually agreed to
   under Article 20.5 of the collective bargaining agreement, and the arbitration will be conducted in
   accordance with American Arbitration Association rules. The parties shall schedule a hearing to be held
   within 45 calendar days and completed within 90 calendar days of the University’s receipt of the demand
   for arbitration, and a decision shall be rendered by the arbitrator within 45 calendar days of the close of
   the hearing. Closing arguments shall be made orally at the last day of the hearing; closing briefs will not
   be submitted. The Arbitrator shall determine, based on the evidence, whether the employee is fit to
   perform the duties of his or her position. Should the arbitrator determine that the employee is not fit to
   perform the duties of his or her position, CUNY shall continue the employee’s medical leave of absence.
   Should the Arbitrator determine that the employee is fit to perform the duties of his or her position, the
   employee shall be removed from medical leave and returned to active status. The burden of proving
   mental or physical fitness shall be upon the employee. The costs of arbitration shall be borne equally by
   the parties.

7. A medical leave under this section shall be for one year from the start date of the Medical Separation
   Leave in the notice in paragraph 2. The employee shall remain in paid status for the first six months of
   the leave and thereafter may utilize his or her temporary disability leave and/or annual leave accruals, if
   any, and may apply for long-term disability to the extent available through the Welfare Fund, or to use the
   Catastrophic Sick Leave Bank or the Dedicated Sick Leave Program, in accordance with the terms of
   those policies, to the extent that he or she is eligible. An employee who is contesting his or her placement
   on medical leave or seeking to return to duty will not be eligible for the Sick Leave Bank or Dedicated
   Sick Leave Program, inasmuch as both programs require an acknowledgement from the employee that he
   or she is catastrophically ill (for the Sick Leave Bank) or seriously ill (for the Dedicated Sick Leave
   Program) and both require supporting medical documentation. Should the employee exhaust available
   accruals prior to the expiration of the medical leave, the remainder of the medical leave shall be unpaid.

8. An employee placed on medical leave may seek to return to duty by making a written application to the
   Welfare Fund, with copies to the PSC and to CUNY’s Office of the General Counsel, for a medical
   examination by a medical practitioner selected by the provider, who should be different from the medical
   practitioner who conducted the initial medical examination under paragraph 5 above, to the extent a
   different practitioner is available. Such application may be made no earlier than 120 days from the
   commencement of the medical leave and no later than one year from the commencement of the leave.
                                                     52
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 57 of 164



       The procedures and time frames for the appointment of a medical practitioner and issuance of a report
       shall be the same as those in paragraph 5 above. If the medical practitioner certifies that such employee
       is fit to perform the duties of his or her position, the employee shall be removed from medical leave and
       returned to active status within seven (7) calendar days following CUNY’s receipt of the medical
       practitioner’s report. An arbitration filed in accordance with paragraph 6 above that is still pending at the
       time the employee applies for a return-to-duty medical examination under this paragraph 8 shall be
       deemed to be withdrawn with prejudice as of the date of receipt by the Welfare Fund of the medical
       practitioner’s report regarding the employee’s fitness to return to duty. The PSC shall notify the Arbitrator
       of the withdrawal.

   9. After an employee has been on medical leave for one year, he or she shall be separated from employment
      at CUNY. No such separation shall occur if any proceedings to establish the employee’s fitness under
      these procedures are pending. When proceedings are completed, the employee shall either be separated
      from employment or returned to active status, according to the outcome.

   10. Following any determination under section 5(a), section 6, or section 8 above that an employee is fit to
       perform the duties of his or her position or in the event that the report regarding the employee’s fitness is
       not delivered to CUNY within 60 calendar days of the Welfare Fund’s receipt of the employee’s request
       for an independent medical exam, CUNY may terminate the employee’s medical leave and commence
       disciplinary proceedings in accordance with Article 21.

   11. To fund the establishment and administration of this program, CUNY shall deposit $35,000 per year into
       a dedicated fund with the Welfare Fund, from which the Welfare Fund may draw up to $5,000 per year in
       administrative costs. On or before July 31 of each year, the Welfare Fund shall provide CUNY with an
       annual accounting of the expenditures with regard to any or all independent medical examinations,
       including any medical tests conducted and administrative costs incurred during the prior fiscal year (July
       1 through June 30). In addition to the annual accounting, the Welfare Fund shall notify CUNY in writing
       at such point in time as it has encumbered $25,000 of the funds dedicated to this program. Any funds
       remaining in one fiscal year shall be credited against CUNY’s contribution in the next fiscal year. Any
       shortfall in a given year shall be reimbursed by CUNY in the next fiscal year. Such reimbursement shall
       be made by September 30, provided that timely written notice of reaching the $25,000 threshold was given
       to CUNY. If the medical separation process is declared null and void pursuant to paragraph 4 above, or
       for any other reason, unexpended funds shall be returned to CUNY.


                                         ARTICLE 22
                            INCREASED PROMOTIONAL OPPORTUNITIES

22.1   In order to increase promotional opportunities for members of the Instructional Staff in the titles Professor,
       Associate Professor, Assistant Professor and Instructor, and in an effort to reach goals of 30-30-30-10
       expressed in Article XXX of the expired contract between the Board and Legislative Conference, the
       University agrees that budgetary considerations shall not constitute a ground for withholding promotions
       of qualified persons recommended for promotion to such titles in accordance with established criteria and
       procedures.

                                                        53
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 58 of 164


22.2   (a)    In order to increase promotional opportunities for members of the Instructional Staff in the
              College Laboratory Technician titles, and in an effort to reach goals in each college of 10% in the
              Chief College Laboratory Technician title, 25% in the Senior College Laboratory Technician title
              and 65% in the College Laboratory Technician title, the University agrees that budgetary
              considerations shall not constitute a ground for withholding promotions to qualified persons
              recommended for promotion to such titles in accordance with established criteria and procedures,
              up to that percentage.

       (b)    There shall be University-wide labor management committee composed of two members
              designated by the Chancellor and two members designated by the PSC to review the promotion
              procedures applicable to instructional staff in the College Laboratory Technician series. The
              committee will conclude its work by issuing a non-binding report to the Chancellor and the
              President of the PSC no later than October 30, 2002.

22.3   Qualified members of this unit in adjunct titles who are recommended for reappointment and promotional
       reclassification in accordance with established criteria and procedures shall be so reclassified, subject to
       Board approval.

22.4   The University agrees that budgetary considerations shall not constitute a ground for withholding
       appointment to the rank of Assistant Professor of a certificated Lecturer who has earned a doctorate and
       has been recommended as qualified for such appointment in accordance with established criteria and
       procedures.

22.5   In recognition of the non-promotional status of the Higher Education Officer series titles, the parties agree
       that:

       (a)    Upon the recommendation of the appropriate supervisory personnel in recognition of excellence
              in performance or increased responsibilities, a member of the instructional staff in any of such
              titles may, upon approval of the Board, be granted an additional Movement within Schedule in the
              same title.

       (b)    Effective August 25, 2016, Assistants to HEO, HEO Assistants or HEO Associates who have
              completed one or more years of service at the top salary step in their respective salary schedules
              shall be eligible for a discretionary assignment differential of $2,500, to be added to their annual
              base salary, based upon excellence in performance or increased responsibilities within the title.
              Eligible employees may be nominated by their supervisors or may nominate themselves to receive
              the differential. Initial review of nominations shall be performed by the labor-management
              committee as constituted in Section 15.4 (f). Positive recommendations from the labor
              management committee shall be forwarded to the College HEO Committee; positive
              recommendations from the College HEO Committee shall then be forwarded to the President or
              the President’s designee for decision, subject to approval of the Board.




                                                        54
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 59 of 164


                                              ARTICLE 23
                                      DISTINGUISHED PROFESSORSHIP

23.1   Distinguished Professors shall be nominated by a college in accordance with the procedures in the College
       P & B Committee and Board Bylaws for appointments. The number of such positions shall not exceed
       175 prior to the start of the 2016-2017 academic year; thereafter the number of such positions shall not
       exceed 250. A side letter concerning appointments to the Distinguished Professor title is attached as
       Appendix I.

23.2   Faculty members holding the rank of professor at the college and other distinguished scholars in the
       academic world shall be eligible for consideration as a Distinguished Professor. A member of the
       administration holding the rank of professor also may be considered for a Distinguished Professorship
       provided that he or she returns to his or her non-administrative duties for the acceptance of the
       Distinguished Professorship.

23.3   The appointment of a Distinguished Professor ordinarily shall be for a specific period. Tenure in the title
       of Distinguished Professor shall not be granted, but with no prejudice towards tenure of a Distinguished
       Professor in the title of Professor.

23.4   Compensation for employees in this title shall consist of the salary in the base title plus $28,594 per annum.


                                               ARTICLE 24
                                            SALARY SCHEDULES

24.1   Salary Schedules. The “salary schedule” for each title listed in this Article is the appropriate schedule of
       annual salary rates in effect on the dates indicated. Employees will be placed laterally on the
       appropriate step of the schedule on the dates indicated.

24.2   Movement within Schedule. “Movement within Schedule” of a person covered by this Article is
       movement from one schedule step to the next higher step of this same schedule. Except as otherwise
       specified in this Agreement, Article XII of the Bylaws shall govern movement within schedule.

       Except as otherwise noted in this Agreement, for HEO series employees, the movement within schedule
       shall take place on the January first or July first following completion of at least eleven (11) full months
       of service. For all other members of the Instructional Staff the movement within schedule shall take place
       on the January first of each succeeding year following completion of at least ten (10) full months of
       service.

       (a)    The last two steps on the salary schedules for employees in the titles Professor, Associate
              Professor, Assistant Professor, Instructor II, Lecturer, Lecturer Doctoral Schedule, Higher
              Education Officer, Higher Education Associate, Higher Education Assistant, Assistant to Higher
              Education Officer, and Assistant to Higher Education Officer II, in the Registrar title series, and
              in the CLT title series are an exception to the preceding paragraph. The penultimate step on the
              salary schedules for these employees, designated in the schedule by bold print and an asterisk, is
              known as the “five-year step.” Employees in the titles listed above shall be eligible to receive the
                                                        55
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 60 of 164


      “five-year step” not later than upon completion of five years of service at the preceding step,
      known as the “last one-year step.” Following the “five-year step” in the salary schedules for
      employees in the titles listed above is the “seven-year step,” designated in the salary schedules by
      bold print and two asterisks. Employees in the titles listed above shall be eligible to receive the
      “seven-year step” not later than upon completion of two years of service at the five-year step.

      In all cases, time served shall be counted in accordance with the established rules applicable to
      determining movement within schedule.

      Lecturers who hold doctoral degrees from an accredited university in a field related to the
      discipline taught or the job duties performed by the Lecturer shall receive a differential. This
      differential is included in the salaries listed under the title “Lecturer Doctoral Schedule.” Only
      employees whose titles were converted from Assistant to Business Manager to Assistant to Higher
      Education Officer II effective January 1, 1988 and tenured Instructors named in the side agreement
      dated December 22, 1987, as eligible for placement on the Instructor II salary schedule may be
      paid the rates set forth in this Article for the titles Assistant to Higher Education Officer II and
      Instructor II. No other employees may be paid on these salary schedules.

(b)   An Adjunct in a teaching or non-teaching title who on July 1, shall have served six semesters
      University-wide over a period of the preceding three years and who has not received a movement
      within schedule during that period shall receive a movement within schedule to the next higher
      dollar amount. For the purpose of this paragraph, a semester shall include summer session. Salary
      schedules for Non-teaching Adjunct I - V have been added to Article 24, which contains rates
      applicable to employees who are remunerated at a rate of 60% of the adjunct or hourly rate.

       1. (i) Effective August 25, 2006, where an adjunct’s continuous appointments in a teaching or
              non-teaching title are immediately followed by an appointment to a Substitute full-time
              position on the instructional staff with no break in service, and the period of Substitute
              service is immediately followed by continuous appointment to an adjunct teaching or non-
              teaching title with no break in service, the period of adjunct service immediately preceding
              the Substitute appointment will be added to the continuous adjunct service immediately
              following the Substitute service, as though there were no break in adjunct service, for the
              purposes of determining eligibility for a movement within schedule.

         (ii) Effective the Fall 2008 semester, Substitute service immediately preceded by and
              immediately followed by adjunct service shall be counted as continuous adjunct service for
              the purpose of determining eligibility for movement within schedule. Substitute service in
              academic year 2007-2008 shall be considered qualifying toward this benefit.

      2. The college shall notify each adjunct instructional staff member of his/her title and hourly rate
         of pay in his/her appointment letter. If the adjunct instructional staff member believes that the
         hourly rate of pay is incorrect, he/she will so notify the college’s Office of Human Resources.
         If the adjunct notifies the college’s Office of Human Resources within 30 days of the first day
         of the semester, any adjustment in the hourly rate of pay will be made retroactive to the first
         day of the semester.

                                               56
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 61 of 164


24. 3   The following are the applicable salary schedule changes and salary increases for the period October 20,
        2010 through November 30, 2017:10

        (a) 1. Effective on April 20 in each of the following years: 2012, 2013, 2014, 2015, 2016, and 2017,
               each employee shall move to the step of the salary schedule paralleling the step on which the
               employee was being paid on the day preceding implementation of the appropriate salary schedule.

             2. Retroactive pay will be paid to employees for such time as they were in active pay status during
                the periods specified in this paragraph, as follows:

                 (i)      For the period April 20, 2012, to the date upon which the new salary schedules are
                          implemented, employees will receive retroactive salary on the April 19, 2012 salary rate
                          equal to 1.00 % per annum.

                 (ii)     For the period April 20, 2013, to the date upon which the new salary schedules are
                          implemented, employees will receive retroactive salary on the April 19, 2013 salary rate,
                          as increased pursuant to Article 24.3 (a) (2) (i), equal to 1.00% per annum.

                 (iii)    For the period April 20, 2014, to the date upon which the new salary schedules are
                          implemented, employees will receive retroactive salary on the April 19, 2014 salary rate,
                          as increased pursuant to Article 24.3 (a) (2) (ii), equal to 2.5% per annum.

                 (iv)     For the period April 20, 2015, to the date upon which the new salary schedules are
                          implemented, employees will receive retroactive salary on the April 19, 2015 salary rate,
                          as increased pursuant to Article 24.3 (a) (2) (iii), equal to 2.00% per annum.

                 (v)      For the period April 20, 2016, to the date upon which the new salary schedules are
                          implemented, employees will receive retroactive salary on the April 19, 2016 salary rate,
                          as increased pursuant to Article 24.3 (a) (2) (iv), equal to 2.00% per annum.

                 (vi)     In calculating the retroactive pay provided for in Article 24.3 (a) (2) (i), (ii), (iii), (iv) and
                          (v), the January 1 and July 1 step increases that employees may have received will be
                          adjusted by the appropriate percentage increases.

        (b) 1. The salary of each employee who is in a title for which there is no step schedule and who was in
               active pay status on April 19, 2012, shall be paid at a salary rate which is 1.00% more than the
               April 19, 2012 rate during the period April 20, 2012, through April 19, 2013.

10
   A lump-sum payment in the amount of $1000, pro-rated for other than full-time employees, will be provided for those employees on
payroll as of September 1, 2016, who were also on payroll May 1, 2016. For purposes of computing the pro-rata payment for other
than full-time employees, twenty-four contact hours worked during the 2015-16 academic year shall be deemed full-time service.
Notwithstanding the above, adjuncts who have taught nine (9) contact hours in both the Fall 2015 semester and Spring 2016 semester
and who are on payroll as of September 1, 2016, shall be entitled to the full $1000 payment. A lump-sum payment in the amount of
$750 will be provided to Graduate Assistants A, B, and C who are on payroll as of September 1, 2016, and were also on payroll May
1, 2016, and a lump-sum payment in the amount of $500 will be provided to Graduate Assistant Ds who are on payroll September 1,
2016, and were also on payroll May 1, 2016.

                                                                57
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 62 of 164


             2. The salary rate of each employee who is in a title for which there is no step schedule and who was
                in active pay status on April 19, 2013, shall be paid at a salary rate which is 1.00% more than the
                April 19, 2013 rate during the period April 20, 2013, through April 19, 2014.

             3. The salary rate of each employee who is in a title for which there is no step schedule and who was in
                active pay status on April 19, 2014, shall be paid at a salary rate which is 2.5% more than the April 19,
                2014 salary rate during the period April 20, 2014, through April 19, 2015.

             4. The salary rate of each employee who is in a title for which there is no step schedule and who was in
                active pay status on April 19, 2015, shall be paid at a salary rate which is 2.00% more than the April
                19, 2015 salary rate during the period April 20, 2015, through April 19, 2016.

             5. The salary rate of each employee who is in a title for which there is no step schedule and who was in
                active pay status on April 19, 2016, shall be paid at a salary rate which is 2.00% more than the April
                19, 2016 salary rate during the period April 20, 2016, through April 19, 2017.

             6. Effective April 20, 2017, the salary rate of each employee who is in a title for which there is no step
                schedule and who was in active pay status on April 19, 2017 shall be paid at a salary rate which is
                1.5% more than the April 19, 2017 salary rate.

24.4   Summer Salaries for Department Chairpersons

       (a)      Effective Summer 2004 and every summer thereafter, Department Chairpersons shall be
                compensated according to the following formula for any and all hours of work performed as
                Department Chairpersons during their annual leave period: (annual salary divided by 9) multiplied
                by (number of hours worked divided by 120 hours).

       (b)      Discussions between the Department Chairperson and the President or the President’s designee
                regarding the number of hours and the amount of work the college is prepared to compensate, if
                any, will be concluded by April 30 of each year.

       (c)      This provision shall not affect existing agreed-upon practices concerning coverage of the
                Department Chairperson’s duties when he/she is unavailable to perform them. Under such
                circumstances, coverage shall be paid in accordance with the provisions of paragraph (a) above.

       (d)      All other provisions in the Collective Bargaining Agreement regarding annual leave and
                Department Chairpersons shall remain in full force and effect.

24.5   Hunter College Campus Schools

       (a)      The provisions of Section 6216 of the New York State Education Law relating to salaries of
                persons employed in the Hunter College Campus Schools shall be applicable.

       (b)      The Hunter College Campus Schools may hire persons to teach on an hourly basis when full-time
                teaching service is not warranted. Hourly service may be required for instruction in highly
                specialized areas or when there is a shortage of regularly licensed teachers in particular licensed
                                                           58
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 63 of 164


      areas. Hourly teachers shall be hired for not more than three contact hours per day. A contact hour
      shall be not less than 45 minutes for purposes of this Article. The hourly rate is .13 of the daily
      rate. The daily rate is 1/180 of the annual salary rate based upon the Board of Education's salary
      schedule, C1 through C2 + PD, up to the maximum step, 4A.

      Incumbent half-time employees as of September, 1987, shall retain a fractional salary rate for the
      duration of their employment as long as such employment is continuous.

(c)   Incumbents in the title Assistant Teacher as of August 31, 1990 shall be paid in accordance with
      the salary schedule established effective November 1, 1990. Incumbents in this title will be eligible
      to receive a movement within schedule on January 1, 1995 and the January first of each succeeding
      year following completion of at least ten (10) full months of service. The salary rates are set forth
      in the schedule in Article 24. Effective September 6, 2016, each employee in the Assistant Teacher
      title shall move to the step of the salary schedule paralleling the step on which the employee was
      being paid on the day preceding implementation of the September 6, 2016 salary schedule.




                                               59
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 64 of 164


24.6 Salary Schedules

                                                   PROFESSOR

          10/20/2009     4/20/2012    4/20/2013    4/20/2014    4/20/2015    4/20/2016    4/20/2017

          $68,803        $69,491      $70,186      $71,941      $73,380      $74,848      $75,971
          $71,521        $72,236      $72,958      $74,782      $76,278      $77,804      $78,971
          $74,346        $75,089      $75,840      $77,736      $79,291      $80,877      $82,090
          $76,944        $77,713      $78,490      $80,452      $82,061      $83,702      $84,958
          $79,242        $80,034      $80,834      $82,855      $84,512      $86,202      $87,495
          $82,299        $83,122      $83,953      $86,052      $87,773      $89,528      $90,871
          $85,356        $86,210      $87,072      $89,249      $91,034      $92,855      $94,248
          $88,418        $89,302      $90,195      $92,450      $94,299      $96,185      $97,628
          $91,511        $92,426      $93,350      $95,684      $97,598      $99,550      $101,043
          $94,606        $95,552      $96,508      $98,921      $100,899     $102,917     $104,461
          $98,431        $99,415      $100,409     $102,919     $104,977     $107,077     $108,683
          $102,253       $103,276     $104,309     $106,917     $109,055     $111,236     $112,905
          $106,071       $107,132     $108,203     $110,908     $113,126     $115,389     $117,120
          $109,087       $110,178     $111,280     $114,062     $116,343     $118,670     $120,450*
          $116,364       $117,528     $118,703     $121,671     $124,104     $126,586     $128,485**




                                          ASSOCIATE PROFESSOR

            10/20/2009    4/20/2012    4/20/2013    4/20/2014    4/20/2015    4/20/2016    4/20/2017

            $55,602       $56,158      $56,720      $58,138      $59,301      $60,487      $61,394
            $57,790       $58,368      $58,952      $60,426      $61,635      $62,868      $63,811
            $60,067       $60,668      $61,275      $62,807      $64,063      $65,344      $66,324
            $62,665       $63,292      $63,925      $65,523      $66,833      $68,170      $69,193
            $64,956       $65,606      $66,262      $67,919      $69,277      $70,663      $71,723
            $68,024       $68,704      $69,391      $71,126      $72,549      $74,000      $75,110
            $71,073       $71,784      $72,502      $74,315      $75,801      $77,317      $78,477
            $74,133       $74,874      $75,623      $77,514      $79,064      $80,645      $81,855
            $76,689       $77,456      $78,231      $80,187      $81,791      $83,427      $84,678
            $79,242       $80,034      $80,834      $82,855      $84,512      $86,202      $87,495
            $82,299       $83,122      $83,953      $86,052      $87,773      $89,528      $90,871
            $85,356       $86,210      $87,072      $89,249      $91,034      $92,855      $94,248
            $88,418       $89,302      $90,195      $92,450      $94,299      $96,185      $97,628
            $90,756       $91,664      $92,581      $94,896      $96,794      $98,730      $100,211*
            $96,635       $97,601      $98,577      $101,041     $103,062     $105,123     $106,700**



                                                        60
Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 65 of 164


                              ASSISTANT PROFESSOR

10/20/2009   4/20/2012     4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$42,873      $43,302       $43,735     $44,828     $45,725     $46,640     $47,340
$44,552      $44,998       $45,448     $46,584     $47,516     $48,466     $49,193
$46,302      $46,765       $47,233     $48,414     $49,382     $50,370     $51,126
$48,596      $49,082       $49,573     $50,812     $51,828     $52,865     $53,658
$51,195      $51,707       $52,224     $53,530     $54,601     $55,693     $56,528
$53,032      $53,562       $54,098     $55,450     $56,559     $57,690     $58,555
$55,017      $55,567       $56,123     $57,526     $58,677     $59,851     $60,749
$57,616      $58,192       $58,774     $60,243     $61,448     $62,677     $63,617
$59,608      $60,204       $60,806     $62,326     $63,573     $64,844     $65,817
$61,903      $62,522       $63,147     $64,726     $66,021     $67,341     $68,351
$64,956      $65,606       $66,262     $67,919     $69,277     $70,663     $71,723
$68,024      $68,704       $69,391     $71,126     $72,549     $74,000     $75,110
$71,073      $71,784       $72,502     $74,315     $75,801     $77,317     $78,477
$74,133      $74,874       $75,623     $77,514     $79,064     $80,645     $81,855
$76,395      $77,159       $77,931     $79,879     $81,477     $83,107     $84,354*
$81,645      $82,461       $83,286     $85,368     $87,075     $88,817     $90,149**

          INSTRUCTOR AND INSTRUCTOR (NURSING SCIENCE)
10/20/2009   4/20/2012     4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$39,399      $39,793       $40,191     $41,196     $42,020     $42,860     $43,503
$40,939      $41,348       $41,761     $42,805     $43,661     $44,534     $45,202
$42,541      $42,966       $43,396     $44,481     $45,371     $46,278     $46,972
$45,138      $45,589       $46,045     $47,196     $48,140     $49,103     $49,840
$47,434      $47,908       $48,387     $49,597     $50,589     $51,601     $52,375
$49,267      $49,760       $50,258     $51,514     $52,544     $53,595     $54,399
$51,869      $52,388       $52,912     $54,235     $55,320     $56,426     $57,272
$53,705      $54,242       $54,784     $56,154     $57,277     $58,423     $59,299
$55,541      $56,096       $56,657     $58,073     $59,234     $60,419     $61,325
$57,375      $57,949       $58,528     $59,991     $61,191     $62,415     $63,351
$59,206      $59,798       $60,396     $61,906     $63,144     $64,407     $65,373
$61,043      $61,653       $62,270     $63,827     $65,104     $66,406     $67,402
$65,267      $65,920       $66,579     $68,243     $69,608     $71,000     $72,065

                                 INSTRUCTOR II#

10/20/2009   4/20/2012     4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$62,878      $63,507       $64,142     $65,746     $67,061     $68,402     $69,428
$65,466      $66,121       $66,782     $68,452     $69,821     $71,217     $72,285*
$70,642      $71,348       $72,061     $73,863     $75,340     $76,847     $78,000**
              #
                  For incumbents covered by provisions of Article 24.2

                                          61
Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 66 of 164


                                     LECTURER

3/19/2010    4/20/2012   4/20/2013     4/20/2014    4/20/2015    4/20/2016   4/20/2017

$41,435      $41,849     $42,267       $43,324      $44,190      $45,074     $45,750
$43,018      $43,448     $43,882       $44,979      $45,879      $46,797     $47,499
$44,662      $45,109     $45,560       $46,699      $47,633      $48,586     $49,315
$47,328      $47,801     $48,279       $49,486      $50,476      $51,486     $52,258
$49,686      $50,183     $50,685       $51,952      $52,991      $54,051     $54,862
$51,568      $52,084     $52,605       $53,920      $54,998      $56,098     $56,939
$54,241      $54,783     $55,331       $56,714      $57,848      $59,005     $59,890
$56,126      $56,687     $57,254       $58,685      $59,859      $61,056     $61,972
$58,011      $58,591     $59,177       $60,656      $61,869      $63,106     $64,053
$59,893      $60,492     $61,097       $62,624      $63,876      $65,154     $66,131
$61,775      $62,393     $63,017       $64,592      $65,884      $67,202     $68,210
$63,661      $64,298     $64,941       $66,565      $67,896      $69,254     $70,293
$65,545      $66,200     $66,862       $68,534      $69,905      $71,303     $72,373
$67,431      $68,105     $68,786       $70,506      $71,916      $73,354     $74,454
$70,088      $70,789     $71,497       $73,284      $74,750      $76,245     $77,389*
$74,907      $75,656     $76,413       $78,323      $79,889      $81,487     $82,709**




                   LECTURER DOCTORAL SCHEDULE#

10/20/2009   4/20/2012   4/20/2013     4/20/2014    4/20/2015    4/20/2016   4/20/2017

$45,329      $45,782     $46,240       $47,396      $48,344      $49,311     $50,051
$47,106      $47,577     $48,053       $49,254      $50,239      $51,244     $52,013
$48,954      $49,444     $49,938       $51,186      $52,210      $53,254     $54,053
$51,622      $52,138     $52,659       $53,975      $55,055      $56,156     $56,998
$53,985      $54,525     $55,070       $56,447      $57,576      $58,728     $59,609
$55,864      $56,423     $56,987       $58,412      $59,580      $60,772     $61,684
$58,537      $59,122     $59,713       $61,206      $62,430      $63,679     $64,634
$60,418      $61,022     $61,632       $63,173      $64,436      $65,725     $66,711
$62,306      $62,929     $63,558       $65,147      $66,450      $67,779     $68,796
$64,186      $64,828     $65,476       $67,113      $68,455      $69,824     $70,871
$66,067      $66,728     $67,395       $69,080      $70,462      $71,871     $72,949
$67,955      $68,635     $69,321       $71,054      $72,475      $73,925     $75,034
$69,838      $70,536     $71,241       $73,022      $74,482      $75,972     $77,112
$71,725      $72,442     $73,166       $74,995      $76,495      $78,025     $79,195
$74,384      $75,128     $75,879       $77,776      $79,332      $80,919     $82,133*
$79,360      $80,154     $80,956       $82,980      $84,640      $86,333     $87,628**
                            #
                                See provisions of Article 24.2


                                           62
 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 67 of 164


                           DISTINGUISHED LECTURER

3/19/2010    4/20/2012    4/20/2013      4/20/2014     4/20/2015   4/20/2016   4/20/2017

  $41,435     $41,849       $42,267        $43,324      $44,190     $45,074     $45,750
    to          to            to             to           to          to          to
 $116,364    $117,528      $118,703       $121,671     $124,104    $126,586    $128,485




                              CLINICAL PROFESSOR

3/19/2010    4/20/2012      4/20/2013      4/20/2014   4/20/2015   4/20/2016    4/20/2017

 $41,435      $41,849        $42,267        $43,324      $44,190     $45,074     $45,750
   to           to              to            to            to         to          to
$116,364     $117,528       $118,703       $121,671     $124,104    $126,586    $128,485




                              RESEARCH ASSOCIATE

10/20/2009   4/20/2012      4/20/2013      4/20/2014   4/20/2015   4/20/2016   4/20/2017

$44,849       $45,297        $45,750        $46,894      $47,832     $48,789     $49,521
  to             to             to             to          to          to          to
$116,364     $117,528       $118,703       $121,671     $124,104    $126,586    $128,485




                              RESEARCH ASSISTANT

10/20/2009   4/20/2012   4/20/2013      4/20/2014      4/20/2015   4/20/2016   4/20/2017

$35,244      $35,596     $35,952        $36,851        $37,588     $38,340     $38,915
$36,619      $36,985     $37,355        $38,289        $39,055     $39,836     $40,434
$38,050      $38,431     $38,815        $39,785        $40,581     $41,393     $42,014
$40,681      $41,088     $41,499        $42,536        $43,387     $44,255     $44,919
$42,998      $43,428     $43,862        $44,959        $45,858     $46,775     $47,477
$44,849      $45,297     $45,750        $46,894        $47,832     $48,789     $49,521
$45,467      $45,922     $46,381        $47,541        $48,492     $49,462     $50,204
$47,841      $48,319     $48,802        $50,022        $51,022     $52,042     $52,823




                                           63
  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 68 of 164


                               COLLEGE PHYSICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$33,884      $34,223     $34,565     $35,429     $36,138     $36,861     $37,414
$35,205      $35,557     $35,913     $36,811     $37,547     $38,298     $38,872
$36,577      $36,943     $37,312     $38,245     $39,010     $39,790     $40,387
$39,179      $39,571     $39,967     $40,966     $41,785     $42,621     $43,260
$41,471      $41,886     $42,305     $43,363     $44,230     $45,115     $45,792
$43,302      $43,735     $44,172     $45,276     $46,182     $47,106     $47,813
$44,225      $44,667     $45,114     $46,242     $47,167     $48,110     $48,832
$45,138      $45,589     $46,045     $47,196     $48,140     $49,103     $49,840
$46,060      $46,521     $46,986     $48,161     $49,124     $50,106     $50,858
$46,976      $47,446     $47,920     $49,118     $50,100     $51,102     $51,869
$47,892      $48,371     $48,855     $50,076     $51,078     $52,100     $52,882
$50,663      $51,170     $51,682     $52,974     $54,033     $55,114     $55,941




                          HIGHER EDUCATION OFFICER

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$68,803      $69,491     $70,186     $71,941     $73,380     $74,848     $75,971
$71,521      $72,236     $72,958     $74,782     $76,278     $77,804     $78,971
$74,346      $75,089     $75,840     $77,736     $79,291     $80,877     $82,090
$76,944      $77,713     $78,490     $80,452     $82,061     $83,702     $84,958
$79,242      $80,034     $80,834     $82,855     $84,512     $86,202     $87,495
$82,299      $83,122     $83,953     $86,052     $87,773     $89,528     $90,871
$85,356      $86,210     $87,072     $89,249     $91,034     $92,855     $94,248
$88,418      $89,302     $90,195     $92,450     $94,299     $96,185     $97,628
$91,511      $92,426     $93,350     $95,684     $97,598     $99,550     $101,043
$94,606      $95,552     $96,508     $98,921     $100,899    $102,917    $104,461
$98,431      $99,415     $100,409    $102,919    $104,977    $107,077    $108,683
$102,253     $103,276    $104,309    $106,917    $109,055    $111,236    $112,905
$106,071     $107,132    $108,203    $110,908    $113,126    $115,389    $117,120
$109,087     $110,178    $111,280    $114,062    $116,343    $118,670    $120,450*
$116,364     $117,528    $118,703    $121,671    $124,104    $126,586    $128,485**




                                         64
  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 69 of 164


                         HIGHER EDUCATION ASSOCIATE

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$55,602      $56,158     $56,720     $58,138     $59,301     $60,487     $61,394
$57,790      $58,368     $58,952     $60,426     $61,635     $62,868     $63,811
$60,067      $60,668     $61,275     $62,807     $64,063     $65,344     $66,324
$62,665      $63,292     $63,925     $65,523     $66,833     $68,170     $69,193
$64,956      $65,606     $66,262     $67,919     $69,277     $70,663     $71,723
$68,024      $68,704     $69,391     $71,126     $72,549     $74,000     $75,110
$71,073      $71,784     $72,502     $74,315     $75,801     $77,317     $78,477
$74,133      $74,874     $75,623     $77,514     $79,064     $80,645     $81,855
$76,689      $77,456     $78,231     $80,187     $81,791     $83,427     $84,678
$79,242      $80,034     $80,834     $82,855     $84,512     $86,202     $87,495
$82,299      $83,122     $83,953     $86,052     $87,773     $89,528     $90,871
$85,356      $86,210     $87,072     $89,249     $91,034     $92,855     $94,248
$88,418      $89,302     $90,195     $92,450     $94,299     $96,185     $97,628
$90,756      $91,664     $92,581     $94,896     $96,794     $98,730     $100,211*
$96,635      $97,601     $98,577     $101,041    $103,062    $105,123    $106,700**




                         HIGHER EDUCATION ASSISTANT

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$42,873      $43,302     $43,735     $44,828     $45,725     $46,640     $47,340
$44,552      $44,998     $45,448     $46,584     $47,516     $48,466     $49,193
$46,302      $46,765     $47,233     $48,414     $49,382     $50,370     $51,126
$51,195      $51,707     $52,224     $53,530     $54,601     $55,693     $56,528
$53,032      $53,562     $54,098     $55,450     $56,559     $57,690     $58,555
$55,782      $56,340     $56,903     $58,326     $59,493     $60,683     $61,593
$57,616      $58,192     $58,774     $60,243     $61,448     $62,677     $63,617
$59,608      $60,204     $60,806     $62,326     $63,573     $64,844     $65,817
$61,903      $62,522     $63,147     $64,726     $66,021     $67,341     $68,351
$64,956      $65,606     $66,262     $67,919     $69,277     $70,663     $71,723
$68,024      $68,704     $69,391     $71,126     $72,549     $74,000     $75,110
$71,073      $71,784     $72,502     $74,315     $75,801     $77,317     $78,477
$74,133      $74,874     $75,623     $77,514     $79,064     $80,645     $81,855
$76,395      $77,159     $77,931     $79,879     $81,477     $83,107     $84,354*
$81,645      $82,461     $83,286     $85,368     $87,075     $88,817     $90,149**




                                         65
       Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 70 of 164


                                      ASSISTANT TEACHER

10/20/2009   4/20/2012   4/20/2013        4/20/2014        4/20/2015   4/20/2016   9/6/2016   4/20/2017

$21,225      $21,437     $21,651          $22,192          $22,636     $23,089     $28,089    $28,510
$22,037      $22,257     $22,480          $23,042          $23,503     $23,973     $28,973    $29,408
$23,747      $23,984     $24,224          $24,830          $25,327     $25,834     $30,834    $31,297




                       ASSISTANT TO HIGHER EDUCATION OFFICER

     10/20/2009   4/20/2012   4/20/2013        4/20/2014        4/20/2015   4/20/2016   4/20/2017

      $35,576     $35,932     $36,291          $37,198          $37,942     $38,701     $39,282
      $36,965     $37,335     $37,708          $38,651          $39,424     $40,212     $40,815
      $38,407     $38,791     $39,179          $40,158          $40,961     $41,780     $42,407
      $40,129     $40,530     $40,935          $41,958          $42,797     $43,653     $44,308
      $41,623     $42,039     $42,459          $43,520          $44,390     $45,278     $45,957
      $43,662     $44,099     $44,540          $45,654          $46,567     $47,498     $48,210
      $46,328     $46,791     $47,259          $48,440          $49,409     $50,397     $51,153
      $48,686     $49,173     $49,665          $50,907          $51,925     $52,964     $53,758
      $50,568     $51,074     $51,585          $52,875          $53,933     $55,012     $55,837
      $53,241     $53,773     $54,311          $55,669          $56,782     $57,918     $58,787
      $55,126     $55,677     $56,234          $57,640          $58,793     $59,969     $60,869
      $57,011     $57,581     $58,157          $59,611          $60,803     $62,019     $62,949
      $58,893     $59,482     $60,077          $61,579          $62,811     $64,067     $65,028
      $60,775     $61,383     $61,997          $63,547          $64,818     $66,114     $67,106
      $62,661     $63,288     $63,921          $65,519          $66,829     $68,166     $69,188
      $64,545     $65,190     $65,842          $67,488          $68,838     $70,215     $71,268
      $66,173     $66,835     $67,503          $69,191          $70,575     $71,987     $73,067*
      $69,846     $70,544     $71,249          $73,030          $74,491     $75,981     $77,121**




                   ASSISTANT TO HIGHER EDUCATION OFFICER II#

     10/20/2009   4/20/2012   4/20/2013        4/20/2014        4/20/2015   4/20/2016   4/20/2017

     $64,715      $65,362     $66,016          $67,666          $69,019     $70,399     $71,455
     $66,299      $66,962     $67,632          $69,323          $70,709     $72,123     $73,205*
     $70,465      $71,170     $71,882          $73,679          $75,153     $76,656     $77,806**
                              #For   incumbents covered by Article 24.2



                                                      66
  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 71 of 164


              ASSISTANT TO HIGHER EDUCATION OFFICER I#

10/20/2009   4/20/2012   4/20/2013       4/20/2014     4/20/2015   4/20/2016   4/20/2017

$37,424      $37,798     $38,176         $39,130       $39,913     $40,711     $41,322
$39,102      $39,493     $39,888         $40,885       $41,703     $42,537     $43,175
$40,556      $40,962     $41,372         $42,406       $43,254     $44,119     $44,781
$42,541      $42,966     $43,396         $44,481       $45,371     $46,278     $46,972
$46,852      $47,321     $47,794         $48,989       $49,969     $50,968     $51,733
                            #In   accordance with Article 13.4

                                   SENIOR REGISTRAR

10/20/2009   4/20/2012   4/20/2013       4/20/2014     4/20/2015   4/20/2016   4/20/2017

$68,803      $69,491     $70,186         $71,941       $73,380     $74,848     $75,971
$71,521      $72,236     $72,958         $74,782       $76,278     $77,804     $78,971
$74,346      $75,089     $75,840         $77,736       $79,291     $80,877     $82,090
$76,944      $77,713     $78,490         $80,452       $82,061     $83,702     $84,958
$79,242      $80,034     $80,834         $82,855       $84,512     $86,202     $87,495
$82,299      $83,122     $83,953         $86,052       $87,773     $89,528     $90,871
$85,356      $86,210     $87,072         $89,249       $91,034     $92,855     $94,248
$88,418      $89,302     $90,195         $92,450       $94,299     $96,185     $97,628
$94,606      $95,552     $96,508         $98,921       $100,899    $102,917    $104,461
$98,431      $99,415     $100,409        $102,919      $104,977    $107,077    $108,683
$102,253     $103,276    $104,309        $106,917      $109,055    $111,236    $112,905
$106,071     $107,132    $108,203        $110,908      $113,126    $115,389    $117,120
$109,087     $110,178    $111,280        $114,062      $116,343    $118,670    $120,450*
$116,364     $117,528    $118,703        $121,671      $124,104    $126,586    $128,485**

                                       REGISTRAR

10/20/2009   4/20/2012   4/20/2013       4/20/2014     4/20/2015   4/20/2016   4/20/2017

$57,722      $58,299     $58,882         $60,354       $61,561     $62,792     $63,734
$59,997      $60,597     $61,203         $62,733       $63,988     $65,268     $66,247
$62,362      $62,986     $63,616         $65,206       $66,510     $67,840     $68,858
$64,956      $65,606     $66,262         $67,919       $69,277     $70,663     $71,723
$68,024      $68,704     $69,391         $71,126       $72,549     $74,000     $75,110
$71,073      $71,784     $72,502         $74,315       $75,801     $77,317     $78,477
$74,133      $74,874     $75,623         $77,514       $79,064     $80,645     $81,855
$79,242      $80,034     $80,834         $82,855       $84,512     $86,202     $87,495
$82,299      $83,122     $83,953         $86,052       $87,773     $89,528     $90,871
$85,356      $86,210     $87,072         $89,249       $91,034     $92,855     $94,248
$88,418      $89,302     $90,195         $92,450       $94,299     $96,185     $97,628
$90,756      $91,664     $92,581         $94,896       $96,794     $98,730     $100,211*
$96,635      $97,601     $98,577         $101,041      $103,062    $105,123    $106,700**

                                             67
 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 72 of 164


                             ASSOCIATE REGISTRAR

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$49,236      $49,728     $50,225     $51,481     $52,511     $53,561     $54,364
$51,172      $51,684     $52,201     $53,506     $54,576     $55,668     $56,503
$53,183      $53,715     $54,252     $55,608     $56,720     $57,854     $58,722
$55,782      $56,340     $56,903     $58,326     $59,493     $60,683     $61,593
$57,616      $58,192     $58,774     $60,243     $61,448     $62,677     $63,617
$59,608      $60,204     $60,806     $62,326     $63,573     $64,844     $65,817
$61,903      $62,522     $63,147     $64,726     $66,021     $67,341     $68,351
$64,956      $65,606     $66,262     $67,919     $69,277     $70,663     $71,723
$68,024      $68,704     $69,391     $71,126     $72,549     $74,000     $75,110
$71,073      $71,784     $72,502     $74,315     $75,801     $77,317     $78,477
$74,133      $74,874     $75,623     $77,514     $79,064     $80,645     $81,855
$76,395      $77,159     $77,931     $79,879     $81,477     $83,107     $84,354*
$81,645      $82,461     $83,286     $85,368     $87,075     $88,817     $90,149**




                              ASSISTANT REGISTRAR

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$40,435      $40,839     $41,247     $42,278     $43,124     $43,986     $44,646
$42,018      $42,438     $42,862     $43,934     $44,813     $45,709     $46,395
$43,662      $44,099     $44,540     $45,654     $46,567     $47,498     $48,210
$46,328      $46,791     $47,259     $48,440     $49,409     $50,397     $51,153
$48,686      $49,173     $49,665     $50,907     $51,925     $52,964     $53,758
$50,568      $51,074     $51,585     $52,875     $53,933     $55,012     $55,837
$53,241      $53,773     $54,311     $55,669     $56,782     $57,918     $58,787
$55,126      $55,677     $56,234     $57,640     $58,793     $59,969     $60,869
$57,011      $57,581     $58,157     $59,611     $60,803     $62,019     $62,949
$58,893      $59,482     $60,077     $61,579     $62,811     $64,067     $65,028
$60,775      $61,383     $61,997     $63,547     $64,818     $66,114     $67,106
$62,661      $63,288     $63,921     $65,519     $66,829     $68,166     $69,188
$64,545      $65,190     $65,842     $67,488     $68,838     $70,215     $71,268
$66,173      $66,835     $67,503     $69,191     $70,575     $71,987     $73,067*
$69,846      $70,544     $71,249     $73,030     $74,491     $75,981     $77,121**




                                        68
 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 73 of 164


                             GRADUATE ASSISTANT A

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$20,801      $21,009     $21,219     $21,749     $22,184     $22,628     $22,967
$21,596      $21,812     $22,030     $22,581     $23,033     $23,494     $23,846
$22,426      $22,650     $22,877     $23,449     $23,918     $24,396     $24,762
$23,604      $23,840     $24,078     $24,680     $25,174     $25,677     $26,062
$24,942      $25,191     $25,443     $26,079     $26,601     $27,133     $27,540
$25,882      $26,141     $26,402     $27,062     $27,603     $28,155     $28,577
$27,217      $27,489     $27,764     $28,458     $29,027     $29,608     $30,052
$28,158      $28,440     $28,724     $29,442     $30,031     $30,632     $31,091
$29,102      $29,393     $29,687     $30,429     $31,038     $31,659     $32,134
$30,951      $31,261     $31,574     $32,363     $33,010     $33,670     $34,175



                             GRADUATE ASSISTANT B

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$10,841      $10,949     $11,058     $11,334     $11,561     $11,792     $11,969
$11,238      $11,350     $11,464     $11,751     $11,986     $12,226     $12,409
$11,654      $11,771     $11,889     $12,186     $12,430     $12,679     $12,869
$12,236      $12,358     $12,482     $12,794     $13,050     $13,311     $13,511
$12,909      $13,038     $13,168     $13,497     $13,767     $14,042     $14,253
$13,382      $13,516     $13,651     $13,992     $14,272     $14,557     $14,775
$14,058      $14,199     $14,341     $14,700     $14,994     $15,294     $15,523
$14,529      $14,674     $14,821     $15,192     $15,496     $15,806     $16,043
$15,003      $15,153     $15,305     $15,688     $16,002     $16,322     $16,567
$15,940      $16,099     $16,260     $16,667     $17,000     $17,340     $17,600



                             GRADUATE ASSISTANT C

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$15,822      $15,980     $16,140     $16,544     $16,875     $17,213     $17,471
$16,419      $16,583     $16,749     $17,168     $17,511     $17,861     $18,129
$17,038      $17,208     $17,380     $17,815     $18,171     $18,534     $18,812
$17,920      $18,099     $18,280     $18,737     $19,112     $19,494     $19,786
$18,925      $19,114     $19,305     $19,788     $20,184     $20,588     $20,897
$19,633      $19,829     $20,027     $20,528     $20,939     $21,358     $21,678
$20,636      $20,842     $21,050     $21,576     $22,008     $22,448     $22,785
$21,344      $21,557     $21,773     $22,317     $22,763     $23,218     $23,566
$22,050      $22,271     $22,494     $23,056     $23,517     $23,987     $24,347
$23,446      $23,680     $23,917     $24,515     $25,005     $25,505     $25,888


                                        69
 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 74 of 164


                             GRADUATE ASSISTANT D

11/28/2011   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017
$4,770       $4,818      $4,866      $4,988      $5,088      $5,190      $5,268
$5,031       $5,081      $5,132      $5,260      $5,365      $5,472      $5,554
                                                             $5,772      $5,859
                                                             $6,088      $6,179




                CHIEF COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$49,801      $50,299     $50,802     $52,072     $53,113     $54,175     $54,988
$51,603      $52,119     $52,640     $53,956     $55,035     $56,136     $56,978
$53,479      $54,014     $54,554     $55,918     $57,036     $58,177     $59,050
$55,715      $56,272     $56,835     $58,256     $59,421     $60,609     $61,518
$57,658      $58,235     $58,817     $60,287     $61,493     $62,723     $63,664
$60,304      $60,907     $61,516     $63,054     $64,315     $65,601     $66,585
$61,733      $62,350     $62,974     $64,548     $65,839     $67,156     $68,163
$63,962      $64,602     $65,248     $66,879     $68,217     $69,581     $70,625
$66,925      $67,594     $68,270     $69,977     $71,377     $72,805     $73,897
$69,904      $70,603     $71,309     $73,092     $74,554     $76,045     $77,186
$72,863      $73,592     $74,328     $76,186     $77,710     $79,264     $80,453
$74,943      $75,692     $76,449     $78,360     $79,927     $81,526     $82,749*
$79,340      $80,133     $80,934     $82,957     $84,616     $86,308     $87,603**




               SENIOR COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$44,020      $44,460     $44,905     $46,028     $46,949     $47,888     $48,606
$45,584      $46,040     $46,500     $47,663     $48,616     $49,588     $50,332
$47,210      $47,682     $48,159     $49,363     $50,350     $51,357     $52,127
$49,147      $49,638     $50,134     $51,387     $52,415     $53,463     $54,265
$50,826      $51,334     $51,847     $53,143     $54,206     $55,290     $56,119
$53,122      $53,653     $54,190     $55,545     $56,656     $57,789     $58,656
$54,608      $55,154     $55,706     $57,099     $58,241     $59,406     $60,297
$56,091      $56,652     $57,219     $58,649     $59,822     $61,018     $61,933
$57,581      $58,157     $58,739     $60,207     $61,411     $62,639     $63,579
$59,063      $59,654     $60,251     $61,757     $62,992     $64,252     $65,216
$60,544      $61,149     $61,760     $63,304     $64,570     $65,861     $66,849
$61,776      $62,394     $63,018     $64,593     $65,885     $67,203     $68,211*
$64,905      $65,554     $66,210     $67,865     $69,222     $70,606     $71,665**

                                         70
 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 75 of 164


                      COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$36,795      $37,163     $37,535     $38,473     $39,242     $40,027     $40,627
$38,058      $38,439     $38,823     $39,794     $40,590     $41,402     $42,023
$39,375      $39,769     $40,167     $41,171     $41,994     $42,834     $43,477
$40,938      $41,347     $41,760     $42,804     $43,660     $44,533     $45,201
$42,302      $42,725     $43,152     $44,231     $45,116     $46,018     $46,708
$44,156      $44,598     $45,044     $46,170     $47,093     $48,035     $48,756
$45,347      $45,800     $46,258     $47,414     $48,362     $49,329     $50,069
$46,531      $46,996     $47,466     $48,653     $49,626     $50,619     $51,378
$47,721      $48,198     $48,680     $49,897     $50,895     $51,913     $52,692
$48,909      $49,398     $49,892     $51,139     $52,162     $53,205     $54,003
$50,393      $50,897     $51,406     $52,691     $53,745     $54,820     $55,642
$51,876      $52,395     $52,919     $54,242     $55,327     $56,434     $57,281
$53,362      $53,896     $54,435     $55,796     $56,912     $58,050     $58,921
$54,848      $55,396     $55,950     $57,349     $58,496     $59,666     $60,561
$56,004      $56,564     $57,130     $58,558     $59,729     $60,924     $61,838*
$58,877      $59,466     $60,061     $61,563     $62,794     $64,050     $65,011**



                         ADJUNCT AND HOURLY RATES

              CHIEF COLLEGE LABORATORY TECHNICIAN,
          ADJUNCT CHIEF COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$36.68       $37.05      $37.42      $38.36      $39.13      $39.91      $40.51
$38.16       $38.54      $38.93      $39.90      $40.70      $41.51      $42.13
$39.68       $40.08      $40.48      $41.49      $42.32      $43.17      $43.82
$44.30       $44.74      $45.19      $46.32      $47.25      $48.20      $48.92
$50.67       $51.18      $51.69      $52.98      $54.04      $55.12      $55.95



              SENIOR COLLEGE LABORATORY TECHNICIAN,
          ADJUNCT SENIOR COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$31.57       $31.89      $32.21      $33.02      $33.68      $34.35      $34.87
$32.84       $33.17      $33.50      $34.34      $35.03      $35.73      $36.27
$34.13       $34.47      $34.81      $35.68      $36.39      $37.12      $37.68
$36.89       $37.26      $37.63      $38.57      $39.34      $40.13      $40.73
$41.89       $42.31      $42.73      $43.80      $44.68      $45.57      $46.25


                                        71
 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 76 of 164


                    COLLEGE LABORATORY TECHNICIAN,
                ADJUNCT COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012    4/20/2013      4/20/2014      4/20/2015    4/20/2016    4/20/2017

$25.60       $25.86       $26.12         $26.77         $27.31       $27.86       $28.28
$26.60       $26.87       $27.14         $27.82         $28.38       $28.95       $29.38
$27.69       $27.97       $28.25         $28.96         $29.54       $30.13       $30.58
$31.35       $31.66       $31.98         $32.78         $33.44       $34.11       $34.62
$37.02       $37.39       $37.76         $38.70         $39.47       $40.26       $40.86



                ADJUNCT AND HOURLY PROFESSORIAL RATES

                INSTRUCTOR, LECTURER, ADJUNCT LECTURER,
                  ADJUNT LECTURER (DOCTORAL STUDENT)

   10/20/2009    4/20/2012   4/20/2013   4/20/2014   4/20/2015    4/20/2016    4/20/2017

   $64.84        $65.49      $66.14      $67.79      $69.15       $70.53       $71.59
   $67.42        $68.09      $68.77      $70.49      $71.90       $73.34       $74.44
   $70.15        $70.85      $71.56      $73.35      $74.82       $76.32       $77.46
   $73.28        $74.01      $74.75      $76.62      $78.15       $79.71       $80.91
   $80.70        $81.51      $82.33      $84.39      $86.08       $87.80       $89.12



         ASSISTANT PROFESSOR, ADJUNCT ASSISTANT PROFESSOR

10/20/2009   4/20/2012    4/20/2013      4/20/2014      4/20/2015    4/20/2016    4/20/2017

$73.53       $74.27       $75.01         $76.89         $78.43       $80.00       $81.20
$76.48       $77.24       $78.01         $79.96         $81.56       $83.19       $84.44
$79.54       $80.34       $81.14         $83.17         $84.83       $86.53       $87.83
$87.29       $88.16       $89.04         $91.27         $93.10       $94.96       $96.38


         ASSOCIATE PROFESSOR, ADJUNCT ASSOCIATE PROFESSOR

10/20/2009   4/20/2012    4/20/2013      4/20/2014      4/20/2015    4/20/2016    4/20/2017

$79.29       $80.08       $80.88         $82.90         $84.56       $86.25       $87.54
$82.47       $83.29       $84.12         $86.22         $87.94       $89.70       $91.05
$85.78       $86.64       $87.51         $89.70         $91.49       $93.32       $94.72
$88.94       $89.83       $90.73         $93.00         $94.86       $96.76       $98.21
$97.16       $98.13       $99.11         $101.59        $103.62      $105.69      $107.28




                                            72
       Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 77 of 164


                               PROFESSOR, ADJUNCT PROFESSOR

     10/20/2009    4/20/2012     4/20/2013         4/20/2014         4/20/2015      4/20/2016       4/20/2017

      $87.94       $88.82        $89.71            $91.95            $93.79         $95.67          $97.11
      $91.46       $92.37        $93.29            $95.62            $97.53         $99.48          $100.97
      $95.12       $96.07        $97.03            $99.46            $101.45        $103.48         $105.03
      $98.27       $99.25        $100.24           $102.75           $104.81        $106.91         $108.51
      $107.04      $108.11       $109.19           $111.92           $114.16        $116.44         $118.19



NON-TEACHING ADJUNCT I and II#, NON-TEACHING ADJUNCT (DOCTORAL STUDENT)
                        INSTRUCTOR, LECTURER

     10/20/2009    4/20/2012     4/20/2013         4/20/2014         4/20/2015      4/20/2016       4/20/2017

      $38.91        $39.30        $39.69              $40.68            $41.49       $42.32         $42.95
      $40.45        $40.85        $41.26              $42.29            $43.14       $44.00         $44.66
      $42.09        $42.51        $42.94              $44.01            $44.89       $45.79         $46.48
      $43.98        $44.42        $44.86              $45.98            $46.90       $47.84         $48.56
      $48.41        $48.89        $49.38              $50.61            $51.62       $52.65         $53.44
                  #
                    Applicable to other titles described in Article 24.7, Assigned Overtime Rates

                                  NON-TEACHING ADJUNCT III#,
                                    ASSISTANT PROFESSOR

     10/20/2009    4/20/2012     4/20/2013         4/20/2014         4/20/2015      4/20/2016       4/20/2017

      $44.12        $44.56        $45.01              $46.14            $47.06       $48.00         $48.72
      $45.90        $46.36        $46.82              $47.99            $48.95       $49.93         $50.68
      $47.73        $48.21        $48.69              $49.91            $50.91       $51.93         $52.71
      $52.37        $52.89        $53.42              $54.76            $55.86       $56.98         $57.83
                  #
                    Applicable to other titles described in Article 24.7, Assigned Overtime Rates

                                  NON-TEACHING ADJUNCT IV#,
                                    ASSOCIATE PROFESSOR

     10/20/2009    4/20/2012     4/20/2013         4/20/2014         4/20/2015      4/20/2016       4/20/2017

      $47.58        $48.06        $48.54              $49.75            $50.75       $51.77         $52.55
      $49.49        $49.98        $50.48              $51.74            $52.77       $53.83         $54.64
      $51.47        $51.98        $52.50              $53.81            $54.89       $55.99         $56.83
      $53.36        $53.89        $54.43              $55.79            $56.91       $58.05         $58.92
      $58.30        $58.88        $59.47              $60.96            $62.18       $63.42         $64.37
                  #
                    Applicable to other titles described in Article 24.7, Assigned Overtime Rates




                                                        73
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 78 of 164


                                          NON-TEACHING ADJUNCT V#,
                                                 PROFESSOR

            10/20/2009    4/20/2012     4/20/2013         4/20/2014         4/20/2015      4/20/2016       4/20/2017

            $52.76         $53.29        $53.82              $55.17            $56.27       $57.40         $58.26
            $54.87         $55.42        $55.97              $57.37            $58.52       $59.69         $60.59
            $57.07         $57.64        $58.22              $59.68            $60.87       $62.09         $63.02
            $58.96         $59.55        $60.15              $61.65            $62.88       $64.14         $65.10
            $64.23         $64.87        $65.52              $67.16            $68.50       $69.87         $70.92
                         #
                           Applicable to other titles described in Article 24.7, Assigned Overtime Rates




     ADJUNCTS IN THE CUNY GRADUATE SCHOOL OF JOURNALISM AND IN THE
 EXECUTIVE PROGRAMS IN THE ZICKLIN SCHOOL OF BUSINESS AT BARUCH COLLEGE

                             4/20/2013             4/20/2014             4/20/2015             4/20/2016            4/20/2017

Adjunct                         $66.14                $67.79                $69.15                $70.53                $71.59
Lecturer                          to                    to                    to                    to                   to
                               $131.63               $134.92               $137.62               $140.37               $142.48

Adjunct                         $74.61                $76.48                $78.01                $79.57                $80.76
Assistant Professor               to                    to                    to                    to                    to
                               $151.24               $155.02               $158.12               $161.28               $163.70

Adjunct                         $81.58                $83.62                $85.29                $87.00                $88.31
Assoc. Professor                  to                    to                    to                    to                    to
                               $201.69               $206.73               $210.86               $215.08               $218.31

Adjunct                         $93.22                $95.55                $97.46                $99.41               $100.90
Professor                         to                    to                    to                    to                    to
                               $277.31               $284.24               $289.92               $295.72               $300.16

Non-Teaching                    $55.93                $57.33                $58.48                $59.65                $60.54
Adjunct I                         to                    to                    to                    to                    to
                               $166.38               $170.54               $173.95               $177.43               $180.09

Non-Teaching                    $48.94                $50.16                $51.16                $52.18                $52.96
Adjunct II                        to                    to                    to                    to                    to
                               $121.02               $124.05               $126.53               $129.06               $131.00

Non-Teaching                    $44.75                $45.87                $46.79                $47.73                $48.45
Adjunct III                       to                    to                    to                    to                    to
                                $90.74                $93.01                $94.87                $96.77                $98.22




                                                               74
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 79 of 164


24.7   Assigned Overtime Rates

       (a)   Counseling

             Members of the non-classroom staff engaged in professional psychological counseling
             assignments shall be remunerated in accordance with the appropriate adjunct or hourly rate.

             All other non-classroom staff engaged in counseling assignments shall be remunerated at the rate
             of 60 percent of the appropriate adjunct or hourly rate.

       (b)   Professional Library Staff

             Associate Professors, Assistant Professors and Instructors shall be remunerated in accordance with
             the appropriate schedule and in accordance with the stated guidelines at the rate of 60 percent of
             that schedule.

       (c)   Professional Registrar Staff

             Associate Registrars and Assistant Registrars shall be remunerated in accordance with the
             appropriate schedule and in accordance with the stated guidelines at the rate of 60 percent of that
             schedule.

             Associate Registrars who are reclassified to the title Higher Education Assistant or Assistant
             Registrars who are reclassified to the title Assistant to Higher Education Officer or appointed to
             the title Higher Education Assistant, while continuing to perform registrarial duties, shall continue
             to be remunerated in accordance with the foregoing paragraph and the practices in effect at the
             college of employment.

             Both parties agree that the work required from these staffs during the registration period is an
             integral part of the total job. Thus, every effort shall be made to minimize compensable time for
             this group during registration periods. Necessary coverage is to be achieved through work
             schedule changes.

       (d)   Professional Business Management Staff

             An employee who was converted from an Assistant Business Manager or Assistant to Business
             Manager title effective January 1, 1988, to a HEO series title and remains in the converted HEO
             series title performing the same duties performed in the former Business Manager series title shall
             be remunerated in accordance with the schedule and in accordance with the stated guidelines at
             the rate of 60 percent of that schedule.

             Both parties agree that the work required from these staffs during peak periods, such as
             registration, budget preparation, etc., is an integral part of the total job. Thus, every effort shall be
             made to minimize compensable time for this group during these peak periods. Necessary coverage
             is to be achieved through work schedule changes.

                                                        75
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 80 of 164


       (e)    College Laboratory Technicians

              College Laboratory Technicians shall be remunerated for work performed in special sessions
              (evening, summer evening) beyond their normal assignments at an hourly rate in accordance with
              the newly established schedules.

24.8   CLT Series/Assistant to HEO Differentials for Advanced Degrees

       (a)    Effective March 19, 2010, College Laboratory Technicians, Senior College Laboratory
              Technicians, Chief College Laboratory Technicians, and Assistants to Higher Education Officer
              who hold a master’s degree from an accredited university in a field related to their job duties shall
              receive a $1,000 annual salary differential.

       (b)    Effective March 19, 2010, College Laboratory Technicians, Senior College Laboratory
              Technicians, Chief College Laboratory Technicians, and Assistants to Higher Education Officer
              who hold a doctoral degree from an accredited university in a field related to their job duties shall
              receive a $2,500 annual salary differential.




                                                       76
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 81 of 164


                                       ARTICLE 25
                  RESEARCH, FELLOWSHIP, AND SCHOLAR INCENTIVE AWARDS11

25.1    The parties agree that the University shall provide funds for research and fellowship awards.

        The following sums shall be provided for PSC/CUNY Research Awards:

        Effective September 19, 2007                                $3,622,958
        Effective March 19, 2010                                    $3,704,218
        Effective July 1, 2014                                      $3,884,218

25.2   PSC-CUNY Research Awards

        (a)      Eligibility: It is the intention of the parties that the funds for research shall be available without
                 restriction to all full-time members of the instructional staff, and the junior members of the faculty
                 in particular, who are on the regular University payroll processed through the Office of the
                 Comptroller of the City or State of New York. The parties further intend that research funding
                 shall be used to support activities in the creative arts and all academically relevant research in the
                 areas of natural science, social science and humanities, including but not limited to research related
                 to curriculum development, improvement in teaching, adaptation of standard educational
                 techniques to special clientele and the relationship between technical or occupational training and
                 the liberal arts curriculum.

        (b)      Committee: The Chancellor shall appoint a faculty committee to be composed of representation
                 among the Biological Sciences, the Physical Sciences, the Social Sciences, the Humanities, the
                 professional schools and a representative of the non-classroom professional staffs. Such
                 committee shall be constituted as the University Committee on Research Awards, charged with
                 the responsibility to make, in its discretion, research grants to individual instructional staff
                 members of The City University of New York. The Chancellor may designate such University
                 personnel as required for the financial administration of the research fund.

        (c)      The Committee shall be responsible for establishing guidelines for the application and approval of
                 research awards and shall communicate these procedures to all members of the instructional staff.

25.3    Fellowship Awards

        (a)      Eligibility: It is the intention of the parties that the funds for fellowship awards be limited to
                 instructional staff members of the permanent instructional staff. Tenured members of the
                 permanent instructional staff, including those holding the title Lecturer with certificates of
                 continuous employment, who have completed six years of continuous paid full-time service with
                 the University exclusive of non-sabbatical or fellowship leave, shall be eligible for a fellowship
                 award. Individuals in professorial titles who are on leave from the title Lecturer with a certificate
                 of continuous employment shall be eligible for a fellowship award. Service shall include service
 Effective with the 2010 - 2011 academic year, Articles 25.1 and 25.2 were superseded by Letter Agreements dated August 17, 2010,
11

February 7, 2012, and February 27, 2014. For the current terms, see the February 27, 2014 Letter Agreement.

                                                               77
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 82 of 164


      in a school or college maintained in whole or part with City funds immediately preceding service
      in a college or institution under the jurisdiction of the Board of Trustees, provided that credit for
      such prior service shall not exceed three (3) years.

(b)   Applications:

      1.     Applications for a fellowship award may be made for the following purposes:
             (i)      Research (including study and related travel)
             (ii)     Improvement of teaching
             (iii)    Creative work in literature or the arts

      2.     Such application shall also state that the applicant will continue to serve for at least one
             year after expiration of the term of his or her leave unless this provision is expressly waived
             by the Board of Trustees.

      3.     The application in the form of a plan shall be submitted to the appropriate departmental
             committee and, if approved, to the college committee on faculty personnel and budget. If
             the latter committee approves, it shall forward the application to the President with its
             endorsement. Such endorsement must state that the work of the department in which the
             applicant serves can be so arranged as to be carried forward effectively during the period
             of the leave, and that the work the applicant intends to do is consonant with the principles
             of the fellowship leave. The President shall transmit such application to the Board of
             Trustees, with his or her own recommendation.

      4.     The Board of Trustees will consider the advantage of the applicant as a scholar and teacher
             to be expected from such a fellowship award, and the consequent advantage through his or
             her service to the college. Special consideration shall be given to those applicants who
             have not had a sabbatical leave or fellowship in fourteen (14) or more years.

      5.     Application may be for one of three types of fellowship leaves:

                a full year leave at 80% of the bi-weekly salary rate
                a one-half year leave at 80% of the bi-weekly salary rate
                a one-half year leave at full pay

             There is an expectation that there will be a minimum of one half-year leave at full-pay
             every other year at each college.

             Fellowship leaves received by members of the instructional staff who serve in the libraries
             will be of the same duration as those of other instructional staff. Members of the
             instructional staff who serve in libraries will not accrue annual leave during the period of
             the fellowship leave.




                                               78
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 83 of 164


                      Members of the unit who receive a full-year fellowship leave at 80% of the bi-weekly
                      salary rate may, at their option, upon written notice to the President no later than October
                      30 or March 30, whichever is applicable, terminate the fellowship leave after one-half year.

                      Where fellowships are terminated upon request under Section 25.3 (b) 5, such termination
                      relieves the University of any obligation to further claims for the second half of the leave,
                      but does not reduce the time period or other qualifications required for consideration for a
                      subsequent fellowship leave.

       (c)    The University agrees to request the appropriate retirement system to credit the period of the
              fellowship as service for retirement purposes. The period of the fellowship leave shall be credited
              for increment purposes.

       (d)    Nothing contained in this Article shall be construed to diminish or impair the rights of an employee
              appointed prior to July 1, 1965, of the benefits of the Bylaws of the Board as they existed on July
              1, 1965 with respect to sabbatical leaves of absence.

25.4   Professional Reassignments

       The parties agree to establish a paid leave not to exceed five weeks during any year commencing
       September 1 and ending August 31 for the purpose of permitting members of the instructional staff who
       serve in the libraries to be reassigned for research, scholarly writing, and other recognized professional
       activities that enhance their contribution to City University. The reassignments shall be subject to
       approval by the personnel and budget committees of the respective library departments and appropriate
       college-wide committees. The parties accept as a goal the reassignment of 50 members of the instructional
       staff in the University libraries during a one-year period.

25.5   Scholar Incentive Awards

       Scholar Incentive Awards of not less than one semester nor more than one year shall be established for
       full-time personnel in the following titles: Professor, Associate Professor, Assistant Professor, Instructor,
       Lecturer, University Professor, Distinguished Professor and Medical Series. The only purpose of these
       Awards shall be to facilitate bona fide and documented scholarly research. Other projects or proposals
       (e.g., meeting of degree requirements, study, service outside the University) or reasons (e.g., professional,
       career, personal) shall not be considered for these Awards.

       The application in the form of a plan shall be submitted to the appropriate departmental committee and, if
       approved, to the college committee on faculty personnel and budget. If the latter committee approves, it
       shall forward the application to the President with its endorsement. Such endorsement must state that the
       work of the department in which the applicant serves can be so arranged as to be carried forward
       effectively during the period of the leave, and that the work the applicant intends to do is consonant with
       the principles of the Scholar Incentive Award. Upon positive recommendation of the President, the
       application shall be forwarded to the Chancellor for review and recommendation.



                                                        79
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 84 of 164


       The following principles for such Scholar Incentive Awards shall apply:

       1. A candidate shall be a full-time member of the instructional staff in one of the above titles.

       2. A candidate shall have completed not less than one full year of continuous paid full-time service with
          the University before becoming eligible for a Scholar Incentive Award. A candidate shall be eligible
          for a subsequent Scholar Incentive Award after six years of creditable service with the University since
          the completion of the last Scholar Incentive Award. A Scholar Incentive Award may not be held
          concurrently with a Fellowship Leave.

       3. If a Scholar Incentive Award is immediately preceded by full-time continuous service creditable for
          tenure or a Certificate of Continuous Employment or Fellowship Award and immediately followed by
          such full-time continuous service, the period of creditable service immediately preceding the Scholar
          Incentive Award shall be counted in computing the years of service required for the granting of tenure,
          Certificate of Continuous Employment or Fellowship Award.

       4. A candidate may be compensated by the University for up to 25% of annual salary rate. The total
          amount of money earnable with outside support and the University salary may not exceed 100% of
          the annual salary rate that the person would have received without the leave. The amount may be less
          than 25% if the amount of any outside fellowship and grant support received would result in earnings
          above 100% of salary.

       5. The University shall develop guidelines to be utilized in approving applications for Scholar Incentive
          Awards.

25.6   Complaint Procedure

       Award decisions made under this Article shall be subject only to the informal complaint procedure
       specified in Article 20 hereof.


                                              ARTICLE 26
                                           WELFARE BENEFITS

26.1   The University shall make per capita per annum contributions to the PSC-CUNY Welfare Fund as set
       forth below. The specified amounts will be paid on a per capita pro-rated monthly basis to the PSC-CUNY
       Welfare Fund for all eligible members of the instructional staff and such other categories of employees on
       whose behalf the University has agreed to make contributions and who are included in the annual audit
       referenced in the agreement between the PSC, the PSC-CUNY Welfare Fund and the University dated
       May 26, 2004.

       Effective September 20, 2008                          $1,690 for all eligible full-time members of the
                                                             instructional staff

       Effective July 1, 2014                                $1,715 for all eligible full-time members of the
                                                             instructional staff
                                                        80
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 85 of 164



        Effective July 1, 2015                                         $1,740 for all eligible full-time members of the
                                                                       instructional staff

        Effective July 1, 2016                                         $1,765 for all eligible full-time members of the
                                                                       instructional staff

        Effective July 1, 2017                                         $1,790 for all eligible full-time members of the
                                                                       instructional staff

        Effective November 30, 2017                                    $1,890 for all eligible full-time members of the
                                                                       instructional staff

        Effective October 1, 2014 12                                   $1,225 for all eligible active part-time members of
                                                                       the instructional staff

        Effective July 1, 2015                                         $1,242.86 for all eligible active part-time members
                                                                       of the instructional staff

        Effective July 1, 2016                                         $1,260.72 for all eligible active part-time members
                                                                       of the instructional staff

        Effective July 1, 2017                                         $1,278.58 for all eligible active part-time members
                                                                       of the instructional staff

        Effective November 30, 2017                                    $1,350.01 for all eligible active part-time members
                                                                       of the instructional staff

26.2    Determination of eligibility and benefits is made by the PSC-CUNY Welfare Fund. Adjunct instructional
        staff who are receiving health insurance through the New York City Health Benefits Program pursuant to
        the letter agreement between the University and the PSC dated July 30, 2014 (“Concluding Agreement”)
        shall be eligible to receive welfare benefits. (See Appendix J.)

26.3    The parties agree that the PSC-CUNY Welfare Fund Trust Indenture entered into on July 30, 2007 (as
        modified and re-signed in June and July 2008) sets forth the structure of the PSC-CUNY Welfare Fund.
        The parties shall act to amend the PSC-CUNY Welfare Fund Trust Indenture to conform to the Concluding
        Agreement dated July 30, 2014.

26.4    The University shall contribute to the PSC-CUNY Welfare Fund the following annual amounts on a
        pro-rata basis for full-time instructional staff (a) who have separated from service subsequent to June 30,
12
   The provisions set forth in Article 26 herein concerning eligible active part-time members of the instructional staff are effective
October 1, 2014. For the period October 20, 2010, through April 30, 2013, the provisions of Article 26 of the 2007-2010 collective
bargaining agreement continued in effect and governed contributions to the Welfare Fund. Contributions to the Welfare Fund, including
those for Adjunct Health Insurance, for the period May 1, 2013, through September 30, 2014, were governed by paragraphs 1-8 of the
letter agreement dated April 24, 2013, between the President of the PSC and the University’s Vice Chancellor for Labor Relations, as
amended by them in letters dated October 15, 2013, and July 30, 2014.
                                                                 81
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 86 of 164


       1970, who were eligible to receive supplemental welfare benefits at the time of such separation, who
       remain primary beneficiaries of the New York City Health Benefits Program and are entitled to benefits
       paid for by the City through such program, or (b) who have separated from service subsequent to June 30,
       1970, who were eligible to receive supplemental welfare benefits and who were covered by a welfare fund
       at the time of such separation pursuant to a separate agreement between the Board of Higher
       Education/CUNY and the certified union representing such employees, who were participants in the
       CUNY Optional Retirement Program (TIAA - CREF), who were employed by CUNY on a full-time basis
       for at least ten (10) years, who are at least age 55 and who have elected to and are receiving an annuity
       benefit from the CUNY Optional Retirement Plan (TIAA - CREF) (“eligible individual or employee”).

       (i) Eligible full-time employees separated from service from July 1, 1970 through August 31, 1982.

          Effective September 20, 2008                     $1,425
          Effective July 1, 2014                           $1,450
          Effective July 1, 2015                           $1,475
          Effective July 1, 2016                           $1,500
          Effective July 1, 2017                           $1,525
          Effective November 30, 2017                      $1,625

       (ii) Eligible full-time employees separated from service on or after September 1, 1982.

          Effective September 20, 2008                     $1,865
          Effective July 1, 2014                           $1,890
          Effective July 1, 2015                           $1,915
          Effective July 1, 2016                           $1,940
          Effective July 1, 2017                           $1,965
          Effective November 30, 2017                      $2,065

26.5   Effective May 1, 2006, recurring funds in the amount of $2,199,237 will be paid annually by the
       University to the PSC-CUNY Welfare Fund; a pro-rata share will be paid monthly.

       In order to implement paragraph “5” of the Concluding Agreement on Adjunct Health Insurance, dated
       July 30, 2014, referenced in Appendix J, the University’s contribution to the PSC-CUNY Welfare Fund
       for the period July 1, 2014 through June 30, 2015 will be reduced by $600,000, effective July 1, 2014, to
       $1,599,237.


                                                ARTICLE 27
                                               RETIREMENT

27.1   At such time as the prohibition against pension negotiations is removed, the PSC and the University agree
       to meet and negotiate matters of pensions which require legislative action.

       The University agrees to make available to participants in the TIAA retirement program “The Retirement
       Transition Benefit” which permits an individual participant to receive a lump sum payment of up to 10%
       of his/her TIAA/CREF accumulation if the participant is 55 or older at time of retirement.
                                                      82
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 87 of 164



       The University shall continue to maintain and staff a University pension office for the purpose of providing
       informational services to the members of this unit.

       Determination of pension eligibility and benefits are made by the appropriate retirement plan.

27.2   The parties agree to continue, subject to law, to implement a tax-free exchange of section 403(b)
       tax-sheltered annuity contracts for members of the New York City Teachers' Retirement System Tax
       Deferred Annuity Program with a different insurer as qualified under section 1035 of the Internal Revenue
       Code.

27.3   The University and the PSC agree that CUNY public retirement system retirees shall have the option of
       changing their previous choice of Health Plans and of providing for coverage of eligible dependents
       acquired subsequent to retirement, in accordance with the rules and regulations of the New York City
       Department of Personnel Health Insurance Division.

27.4   Effective September 1, 1985, or as soon thereafter as practicable, members of the Optional Retirement
       System (which at present is TIAA-CREF) who have separated from CUNY service and are collecting a
       retirement benefit based on their service at CUNY shall be eligible for coverage in the City Health
       Insurance Program, if and when the following additional qualifications are met:

       (a)    For instructional staff initially appointed to a full-time annual position on or before June 30, 1976:

              1. Separated from CUNY service at age 55 or over with at least ten (10) years of pensionable,
                 continuous, full-time CUNY service,
                  or
              2. Separated from CUNY service prior to age 55 with at least fifteen (15) years of pensionable,
                 continuous, full-time CUNY service and attained the age of 55.

       (b)    For instructional staff initially appointed to a full-time annual position between July 1, 1976 and
              August 31, 1985:

              1. Separated from CUNY service with at least fifteen (15) years of pensionable, continuous, full-
                 time CUNY service and attained the age of 62,
                  or
              2. Separated from CUNY service with at least ten (10) years of pensionable, continuous, full-
                 time CUNY service and no subsequent full-time employment in a college, university, or other
                 institution of post-secondary education related to the duties performed while in active service
                 at The City University or to duties normally performed by the instructional staff at the City
                 University and attained the age of 62.

       (c)    For instructional staff initially appointed to a full-time annual position on or after September 1,
              1985:
                                                        83
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 88 of 164



              1. Separated from CUNY service at age 62 or over with fifteen (15) years of pensionable,
                 continuous, full-time CUNY service,
                  or

              2. Separated from CUNY service prior to age 62 with fifteen (15) years of pensionable,
                 continuous, full-time CUNY service and no subsequent full-time employment in a college,
                 university, or other institution of post-secondary education related to the duties performed
                 while in active service at The City University or to duties normally performed by the
                 instructional staff at The City University and attained the age of 62.

       (d)    “Continuous service,” as used in this section, shall not be broken by any approved leave of absence
              without pay. The period of such approved leave without pay shall not count toward the total
              number of years required for eligibility.

27.5   A member of the full-time instructional staff who participates in the Optional Retirement Program, who
       becomes disabled, and who is determined by the United States Social Security Administration or by the
       TIAA/CREF disability program or its successor under this Agreement, to be physically or mentally
       incapacitated for the performance of duty, shall be eligible to receive paid New York City Employee
       Benefits Program basic health benefits, provided that he or she had completed at least ten years of full-
       time service at The University immediately prior to being disabled; he or she is receiving a retirement
       benefit from the Optional Retirement Program; and he or she receives no basic health coverage from
       another source.

       In the event that the United States Social Security Administration determines that the instructional staff
       member is not disabled, and the instructional staff member’s disability claim has not been reviewed by
       TIAA/CREF or its successor, at the request of the instructional staff member, the Professional Staff
       Congress/CUNY and City University of New York shall designate a mutually acceptable physician to
       review the instructional staff member’s claim that he/she is physically or mentally incapacitated for the
       performance of duty, applying standards and criteria identical to those of the New York City Teachers’
       Retirement Program. If the instructional staff member is determined by the designated physician to be
       physically or mentally incapacitated for the performance of duty, he/she shall be eligible for New York
       City Employee Benefits Program basic health benefits, provided that he/she had completed at least ten
       years of full-time service at The University immediately prior to being disabled, he/she is receiving a
       retirement benefit from the Optional Retirement Program, and he/she receives no basic health coverage
       from another source.

       In the event that the disability is the result of a work-related injury, the length of service requirement is
       waived.

27.6   Each college will provide, upon request by a retiree, a college-retiree identification card, which will
       provide the retiree with library privileges at the college.




                                                        84
                 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 89 of 164


27.7     Members of the full-time instructional staff who retire shall have access to University electronic mail
         addresses, subject to compliance with the University’s policies and procedures relating to electronic
         communications. The parties will meet to discuss issues regarding implementation of this access for
         retirees.


                                            ARTICLE 27A
                                VOLUNTARY PHASED RETIREMENT PROGRAM

         The University and the PSC entered into an agreement on April 26, 2013, implementing a three-year pilot
         program of Voluntary Phased Retirement effective from the 2013-2014 academic year through the 2015-
         2016 academic year and subsequently agreed to make the program permanent. The full text of the April
         26, 2013 letter agreement is set forth in Appendix K.

         The Program is available to tenured faculty, including Librarians and Counselors;13 Lecturers with a
         Certificate of Continuous Employment (“CCE”); employees in Higher Education Officer (“HEO”) series
         titles who hold a Certificate of Continual Administrative Service (“13.3b”); and tenured employees in the
         College Laboratory Technician (“CLT”) series titles. To be eligible, employees must have attained the
         age of 65 years and must have completed 15 or more years of full-time, continuous service as of the start
         of their phasing period, and must be participants in the Optional Retirement Program, TIAA-CREF,
         including the alternative funding vehicles MetLife and Guardian. The decision to phase is irrevocable
         and is contingent upon an irrevocable commitment to retire at the end of the phasing period.

         An eligible employee in a faculty title may phase for one, two, or three years—beginning on the first day
         of a fall semester—and will have a work commitment that is 50% of the contractual full-time workload
         for his/her title (50% of the teaching load and 50% of other professional responsibilities). A faculty
         member may specify either a) a 50% phasing workload for two semesters of the academic year, or b) a
         100% phasing workload for one semester of the academic year. Salary will be 50% of the full-time salary.

         An eligible HEO or CLT may phase for either six (6) months or one year—beginning on the first day of
         a fall or spring semester—and will have a work commitment that is 80% of the full-time contractual
         workload for his/her title. Salary will be 80% of the full-time salary.

         A faculty member may elect to take Travia Leave during the final spring semester of his/her phasing
         period or to be paid his/her Travia Leave in a lump sum following the phasing period. An employee in a
         HEO or CLT title may elect to take Travia Leave after the phasing period or to be paid Travia Leave in a
         lump sum at the end of the phasing period. Whether taken as leave or in a lump sum, Travia Leave will
         be paid at 100% of the employee’s full-time salary rate up to a maximum of one semester, for all
         employees (faculty, HEOs, or CLTs).

         Phasing employees are entitled to the same health insurance and PSC-CUNY Welfare Fund benefits as
         full-time employees. For other rights and benefits during the phasing period, see Appendix K.

13
  For limitations pertaining to Department Chairs and faculty serving in predominantly administrative positions, see the letter
agreement.

                                                                  85
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 90 of 164


                                              ARTICLE 28
                                          TRAVEL ALLOWANCES

Effective September 19, 2007, the University shall provide the sum of $931,618 annually for use by members of
the bargaining unit for attendance at professional meetings and conferences. The allocation of travel funds at
each college shall be made by the appropriate college official or college committees.


                                             ARTICLE 29
                                        WAIVER OF TUITION FEES

29.1   All full-time members of the instructional staff in this unit shall be granted a waiver of tuition fees for
       undergraduate credit-bearing courses offered by the University during the fall and spring semesters in
       accordance with the procedures for the waiver of undergraduate tuition fees for other groups of employees.
29.2   The parties agree to provide six credits per semester during the fall and spring semesters at the graduate
       level to full-time members of the instructional staff on a space-available, no-cost basis.
29.3   An adjunct who has taught one or more courses in the same department at the same college for ten
       consecutive semesters (not including summer session) and who is appointed to teach a course of not fewer
       than three contact hours per week in a Fall or Spring semester shall be granted tuition remission for up to
       one course in that semester. If the course offered is at the graduate level, it shall be available on a
       space-available basis. An adjunct who has established eligibility for this tuition waiver shall lose
       eligibility if in any two out of three academic years the adjunct teaches in only one semester of the year at
       that college. Effective August 25, 2006, where an adjunct’s continuous appointments in a teaching title
       are immediately followed by an appointment to a Substitute full-time position on the instructional staff
       with no break in service, and the period of Substitute service is immediately followed by continuous
       appointment to an adjunct teaching title with no break in service, the period of adjunct service immediately
       preceding the Substitute appointment will be added to the continuous adjunct service immediately
       following the Substitute service, as though there were no break in adjunct service, for the purposes of
       determining eligibility for tuition remission.

       Effective the Fall 2008 semester, Substitute service immediately preceded by and immediately followed
       by adjunct service shall be counted as continuous adjunct service for the purpose of determining eligibility
       for tuition remission. Substitute service in academic year 2007-2008 shall be considered qualifying toward
       this benefit.

       Effective the Fall 2008 semester, an adjunct who has taught one or more courses at the same college for
       ten consecutive semesters (not including summer session) and who is appointed to teach a course of not
       fewer than three contact hours per week in a Fall or Spring semester shall be granted tuition remission for
       up to one course in that semester.




                                                        86
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 91 of 164


                                                    ARTICLE 30
                                              FACILITIES AND SERVICES

30.1    The parties recognize the importance to the proper functioning of the University of providing adequate
        space, facilities and services for the instructional staff.

30.2    To the extent that suitable space is available, each full-time member of the instructional staff shall have a
        desk, a chair, a file cabinet, and a book shelf, and adjunct instructional staff shall have access to desk and
        file space.

30.3    Subject to appropriate governmental approval of Master Plans providing for the same, design
        specifications for the construction of new facilities for the use of members of the instructional staff shall
        provide for:

        (a)      A minimum of 120 square feet of office space for the use of each full-time member of the faculty
                 for whose use the facility is designed;

        (b)      An office desk, chair, file drawers, a telephone and book shelves for each full-time member of the
                 faculty;

        (c)      Dining facilities and an Instructional Staff lounge on each campus; and

        (d)      Appropriate facilities for adjuncts. On campuses where capacity exists, teaching adjunct
                 instructional staff will be provided with a CUNY e-mail address. The colleges will use their best
                 efforts to provide teaching adjunct instructional staff with voicemail and, where feasible, to include
                 them in department directories.


                                             ARTICLE 31
                             REHIRING OF PERSONS WHO ARE DISCONTINUED

31.1    Tenured Persons and Lecturers Holding CCEs

        The provisions of subdivision eight of section 6212 of the Education Law shall be followed in the case of
        tenured persons. The provisions of the Board Bylaw Section 6.1414 and the provisions of this Agreement
        shall be followed in the case of certificated persons.

        The name of any such person shall be placed on an eligible list to be used in the filling of vacancies which
        may thereafter arise in the title and retrenchment unit of last employment. Rules and regulations shall be
        promulgated which include provision for the rehiring of such persons on a last- released first-rehired basis.


14
  In accordance with the November 28, 2011 Board of Trustees Minutes of Proceedings (page 237), the provisions previously
contained in Board Bylaw Section 6.14 relating to Lecturers holding CCEs have been incorporated as Section 7.4 of the University’s
Retrenchment Guidelines and such section shall be followed in the case of certificated persons.

                                                                87
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 92 of 164


31.2   Non-Tenured Persons in the titles Professor, Associate Professor, Assistant Professor, College Laboratory
       Technician Series, Registrar Series, and Non-Certificated Lecturers
       The name of any such person, except a person who received a notice of non-reappointment prior to being
       discontinued from his or her position, shall be placed on an eligible list to fill vacancies arising prior to
       the date which, in the absence of being discontinued, would have been the expiration date of the
       appointment or the expiration date of any reappointment in the title last held in the retrenchment unit of
       last employment, except that when an individual has received a recommendation for tenure or the CCE
       and is retrenched prior to the effective date of tenure or the CCE, the name of the individual shall be placed
       on an eligible list for a period of three years. Any person restored to a position pursuant to this paragraph
       shall receive notice of reappointment or non-reappointment no later than June 15. The dates provided in
       Article 18 of this agreement for observations and evaluations shall not apply with respect to any
       reappointment or non-reappointment of a person restored to service pursuant to this paragraph. When a
       person is restored to service pursuant to this paragraph, the period of creditable service prior to the
       discontinuance shall be added to creditable service after such restoration for purposes of computing years
       of service required for tenure, but an academic year in which such person did not serve a full continuous
       year shall not be included in computing the years of service required for tenure. Rules and regulations
       shall be promulgated for the administration of these lists which include provision for the rehiring of
       persons on a last-released first-rehired basis except for special educational reasons. Acceptance of a
       position in the same or in a higher title in another college shall cause a person's name to be removed from
       the eligible list.

31.3   Staff in Non-Tenure- and Non-Certificate-Bearing Titles
       The name of any such person, except a person who has received a notice of non-reappointment prior to
       being discontinued from his or her position, shall be placed on an eligible list to fill vacancies for a position
       in his/her title, function, and retrenchment unit which may arise prior to the date which, in the absence of
       being discontinued, would have been the expiration date of the appointment, or for three years, whichever
       period is shorter. Should such a position be reestablished, persons on the eligible list shall be restored to
       service in reverse order of discontinuance, except for special educational reasons, with respect to teaching
       personnel in these titles.
       Any person restored to a position pursuant to this paragraph who would otherwise receive a notice of
       appointment or non-reappointment during that academic year shall receive such notice no later than June
       15.
       The dates provided in Article 18 of this agreement for observations and evaluations shall not apply to a
       reappointment or non-reappointment of a person restored to service pursuant to this paragraph.

31.4   Acceptance of a position in the same or in a higher title in another college shall cause a person's name to
       be removed from the eligible list.

31.5   CUNY agrees to publicize the functions of the University's Instructional Staff Referral Service and to
       extend its services to members of the PSC bargaining unit in both full-time and part-time positions.

       The Instructional Staff Referral Service shall accept and periodically transmit to the colleges applications
       for positions from persons who were discontinued in full-time or part-time positions.
                                                          88
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 93 of 164




                                               ARTICLE 32
                                            DISCONTINUANCES

32.1   The term discontinuance as used in the Agreement means the termination in accordance with retrenchment
       procedures of an individual's service on dates other than those provided in Articles 9, 10 and 13 of the
       Agreement and through procedures other than those normally utilized in academic and administrative
       appointments, reappointments and non-reappointments.

32.2   Any discontinuance of employees in this unit during the term of this Agreement shall be undertaken only
       after other measures have been explored and implemented to the extent practicable consistent with the
       Board's responsibilities to govern the University, to carry out the academic programs of the University
       and to provide a safe and appropriate environment.


                                          ARTICLE 33
                                FACULTY AND STAFF DEVELOPMENT

33.1   The University agrees to develop and implement with the PSC programs of professional development
       and/or retraining for tenured and certificated members of the instructional staff in the titles Professor,
       Associate Professor, Assistant Professor, Instructor, and Lecturer. Participation in the programs shall be
       voluntary.

33.2   The University, through its Office of Human Resources Management, agrees to develop and implement
       with the PSC programs of professional development and/or retraining for members of the non-classroom
       instructional staff. The program shall be voluntary. The University shall have the right to assign staff to
       the program only during the normally scheduled work day.

33.3   The Chancellor will consult with the President of the PSC regarding general guidelines for the
       development and implementation of the programs. These programs shall be developed on a no-cost basis.

33.4   Staff successfully completing a faculty or staff development program shall, upon their request, have
       acknowledgment of this fact placed in their personal personnel files.

33.5   Effective September 19, 2007, an annual sum of $547,442 University-wide will be allocated to provide
       opportunities for professional development for employees in Higher Education Officer series and College
       Laboratory Technician series titles. Guidelines for the implementation of this provision are as follows:

       (a)    During the first quarter of every fiscal year (July 1 to June 30), the University will forward to the
              PSC the funds set forth above. These funds will be maintained by the PSC in a separate, interest-
              bearing account.

       (b)    The PSC will establish a HEO/CLT Professional Development Committee that will be responsible
              for reviewing applications and making the professional development grants set forth herein. The

                                                       89
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 94 of 164


      Professional Development Committee will also be responsible for accounting to the PSC for the
      expenditure of the funds.

(c)   If the funds provided in any fiscal year are not fully expended in the fiscal year, they may be rolled
      over into the next fiscal year. It is agreed, however, that if the funds available in any fiscal year
      exceed one million dollars ($1,000,000), the parties will meet to negotiate a mutually agreeable
      expenditure of the funds in excess of $500,000.

(d)   At the end of the fiscal year, the PSC will provide an accounting of the use of the funds to the Vice
      Chancellor for Labor Relations. This accounting will include the following information: 1) the
      name of each recipient, 2) the amount of the grant, 3) the specific purpose for which the grant was
      made, 4) an itemized accounting of other (i.e., administrative) expenditures, 5) the opening balance
      of the account and 6) the closing balance of the account.

(e)   Applications may be submitted and professional development grants will be made on a rolling
      basis during the fiscal year.

(f)   Full-time employees in Higher Education Officer Series and College Laboratory Technician Series
      titles will be eligible to apply for professional development grants as set forth herein. Employees
      in adjunct College Laboratory Technician titles will also be eligible to apply, provided that they
      are working at least 10 hours per week during the semester in which application is made and have
      worked 10 or more hours per week for four consecutive semesters (not including summer sessions)
      immediately preceding the semester in which application is made. Eligible employees will apply
      by using the standard application form. The application will explain how the professional
      development activity is related to the employee’s position at the University and to the employee’s
      own professional development.

(g)   Applications must have the supervisor’s approval before being submitted to the HEO/CLT
      Professional Development Committee. If the supervisor does not approve the application, the
      supervisor must provide an explanation for the disapproval.

(h)   Applications must be approved by the HEO/CLT Professional Development Committee before the
      professional development activity commences.

(i)   Funds will be disbursed to the employee only upon submission of documentation acceptable to the
      HEO/CLT Professional Development Committee.

(j)   The maximum award for professional development activities in any academic year is $3,000.
      Preference will be given to employees who have not previously received professional development
      funds as set forth herein.

(k)   Up to $3,000 annually may be spent from the Fund to reimburse the PSC for administrative
      expenses incurred by the PSC in implementing the Fund. The PSC will provide an annual itemized
      accounting of these expenses.


                                                90
                   Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 95 of 164


             (l)    Members of the HEO-CLT Professional Development Committee may receive a stipend from the
                    HEO-CLT Professional Development Fund of up to $3,000 per person per annum. The cost to the
                    HEO-CLT Professional Development Fund for these stipends may not exceed $12,000 per annum.

  33.6       Effective each of the following dates, the University will provide the sum of $500,000 to the Adjunct
             Professional Development Fund: September 28, 2008; October 5, 2009; and October 5, 2010. If the funds
             provided in any fiscal year are not fully expended in the fiscal year, they may be rolled over into the next
             fiscal year. Guidelines for the implementation of this provision are contained in Appendix B.

             Effective July 1, 2013, the University will make a one-time cash contribution of $250,000 to the Adjunct
             Professional Development Fund.

             Effective August 25, 2016, CUNY will provide the sum of $160,000 annually to the Adjunct Professional
             Development Fund.

  33.7       This Article shall not be subject to Article 20.


                                                      ARTICLE 34
                                                    MEDICAL SERIES

  34.1       Persons in the medical series shall be compensated as follows:
                                     10/20/2009     4/20/2012        4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

Medical                               $89,210        $90,102          $91,003     $93,278    $95,144      $97,047     $98,503
Professor                                to            to               to          to          to          to          to
(Basic Sciences)                      $127,303      $128,576         $129,862    $133,109    $135,771    $138,486    $140,563

Assoc. Medical                        $74,924        $75,673          $76,430     $78,341    $79,908      $81,506     $82,729
Professor                                to            to               to          to          to          to          to
(Basic Sciences)                      $111,861      $112,980         $114,110    $116,963    $119,302    $121,688    $123,513

Asst. Medical                          $60,644       $61,250         $61,863      $63,410    $64,678      $65,972     $66,962
Professor                                to            to              to           to          to          to          to
(Basic Sciences)                       $96,414       $97,378         $98,352     $100,811    $102,827    $104,884    $106,457

Medical                               $114,911      $116,060         $117,221    $120,152    $122,555    $125,006    $126,881
Professor                                to            to               to          to          to          to          to
(Clinical)                            $170,555      $172,261         $173,984    $178,334    $181,901    $185,539    $188,322

Assoc. Medical                        $100,632      $101,638         $102,654    $105,220    $107,324    $109,470    $111,112
Professor                                to            to               to          to          to          to          to
(Clinical)                            $142,751      $144,179         $145,621    $149,262    $152,247    $155,292    $157,621

Asst. Medical                         $89,210        $90,102          $91,003     $93,278    $95,144      $97,047     $98,503
Professor                                to            to               to          to          to          to          to
(Clinical)                            $127,306      $128,579         $129,865    $133,112    $135,774    $138,489    $140,566
                                                                91
                   Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 96 of 164


Adj Asst. Med.                   $186.89   $188.76        $190.65   $195.42   $199.33   $203.32   $206.37
Professor                        $194.37   $196.31        $198.27   $203.23   $207.29   $211.44   $214.61
(Clinical)                       $202.14   $204.16        $206.20   $211.36   $215.59   $219.90   $223.20
                                 $217.55   $219.73        $221.93   $227.48   $232.03   $236.67   $240.22
                                 $233.02   $235.35        $237.70   $243.64   $248.51   $253.48   $257.28

Adj. Assoc. Med.                 $218.24   $220.42        $222.62   $228.19   $232.75   $237.41   $240.97
Professor                        $227.00   $229.27        $231.56   $237.35   $242.10   $246.94   $250.64
(Clinical)                       $236.06   $238.42        $240.80   $246.82   $251.76   $256.80   $260.65
                                 $251.52   $254.04        $256.58   $262.99   $268.25   $273.62   $277.72
                                 $266.98   $269.65        $272.35   $279.16   $284.74   $290.43   $294.79


Adj. Med.                        $249.67   $252.17        $254.69   $261.06   $266.28   $271.61   $275.68
Professor                        $259.66   $262.26        $264.88   $271.50   $276.93   $282.47   $286.71
(Clinical)                       $270.05   $272.75        $275.48   $282.37   $288.02   $293.78   $298.19
                                 $288.58   $291.47        $294.38   $301.74   $307.77   $313.93   $318.64
                                 $310.11   $313.21        $316.34   $324.25   $330.74   $337.35   $342.41

Adj. Asst. Med.                  $115.54   $116.70        $117.87   $120.82   $123.24   $125.70   $127.59
Professor                        $120.17   $121.37        $122.58   $125.64   $128.15   $130.71   $132.67
(Basic Sciences)                 $124.97   $126.22        $127.48   $130.67   $133.28   $135.95   $137.99
                                 $143.10   $144.53        $145.98   $149.63   $152.62   $155.67   $158.01
                                 $155.82   $157.38        $158.95   $162.92   $166.18   $169.50   $172.04

Adj. Assoc. Med.                 $146.92   $148.39        $149.87   $153.62   $156.69   $159.82   $162.22
Professor                        $152.80   $154.33        $155.87   $159.77   $162.97   $166.23   $168.72
(Basic Sciences)                 $158.91   $160.50        $162.11   $166.16   $169.48   $172.87   $175.46
                                 $174.34   $176.08        $177.84   $182.29   $185.94   $189.66   $192.50
                                 $189.82   $191.72        $193.64   $198.48   $202.45   $206.50   $209.60

Adj. Med.                        $178.32   $180.10        $181.90   $186.45   $190.18   $193.98   $196.89
Professor                        $185.48   $187.33        $189.20   $193.93   $197.81   $201.77   $204.80
(Basic Sciences)                 $192.87   $194.80        $196.75   $201.67   $205.70   $209.81   $212.96
                                 $211.35   $213.46        $215.59   $220.98   $225.40   $229.91   $233.36
                                 $233.02   $235.35        $237.70   $243.64   $248.51   $253.48   $257.28

Medical                          $59,255   $59,848        $60,446   $61,957   $63,196   $64,460    $65,427
Lecturer                           to        to             to        to         to       to         to
                                 $91,678   $92,595        $93,521   $95,859   $97,776   $99,732   $101,228

Adj. Med.                        $32.04     $32.36        $32.68    $33.50    $34.17    $34.85     $35.37
Lecturer                           to         to            to        to        to        to         to
                                 $49.84     $50.34        $50.84    $52.11    $53.15    $54.21     $55.02




                                                     92
                  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 97 of 164


                                             Distinguished Lecturer – Medical Series15

                    10/20/2009       4/20/2012      4/20/2013       4/20/2014       4/20/2015       4/20/2016       4/20/2017

                      $59,255         $59,848         $60,446        $61,957        $63,196         $64,460          $65,427
                        to              to              to             to              to              to               to
                     $170,555        $172,261        $173,984       $178,334        $181,901        $185,539         $188,322

                                                 Clinical Professor – Medical Series16

                                                   10/20/2009        4/20/2016       4/20/2017

                                                     $59,255         $64,460         $65,427
                                                       to               to              to
                                                    $170,555         $185,539        $188,322

34.2      The terms and conditions of employment for the above titles shall be those contained in the Bylaws of the
          Board and the written policies of the Board and, in addition, only the following provisions of this
          Agreement shall be applicable to the Medical Professorial titles:

          Article 3                    Unit Stability
          Article 4                    Check-off and Agency Shop
          Article 8                    Non-Discrimination
          Article 20                   Complaint, Grievance and Arbitration Procedure
          Article 21                   Disciplinary Actions
          Article 21A                  Medical Separation Leave Procedure
          Article 24.3                 Application of Salary Increases (and Ratification Bonus)
          Article 24.4                 Summer Salaries for Department Chairpersons
          Article 25.5                 Scholar Incentive Awards
          Article 26                   Welfare Benefits
          Article 27                   Retirement
          Article 27A                  Voluntary Phased Retirement Program
          Article 38                   Workers’ Compensation
          Article 39                   Occupational Safety and Health
          Article 40                   No Strike Pledge
          Article 41                   Legislative Action
          Article 42                   2010-2017 Financial Provisions




15With  the exception of the applicable salary ranges, the other terms and conditions of employment of Distinguished Lecturers – Medical Series shall
be the same as those provided in Article 11.7.
16With the exception of the applicable salary ranges effective August 25, 2016, the other terms and conditions of employment of Clinical Professors as
provided in Article 11.7(b) shall apply to Clinical Professors in the Medical School.
                                                                         93
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 98 of 164


                                               ARTICLE 35
                                            CUNY LAW SCHOOL
35.1     Persons in the CUNY Law School series shall be compensated as follows:

                            10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

         Law School          $91,450      $92,365    $93,289      $95,621    $97,533     $99,484     $100,976
          Professor            to           to          to          to          to          to          to
                            $147,812     $149,290    $150,783    $154,553    $157,644    $160,797    $163,209

         Law School          $77,867      $78,646    $79,432      $81,418    $83,046     $84,707     $85,978
       Assoc. Professor        to           to          to          to          to          to          to
                            $120,876     $122,085    $123,306    $126,389    $128,917    $131,495    $133,467

        Law School           $66,545     $67,210     $67,882      $69,579    $70,971     $72,390     $73,476
       Asst. Professor         to          to           to          to          to          to          to
                             $98,840     $99,828     $100,826    $103,347    $105,414    $107,522    $109,135

         Law School          $39,832     $40,230     $40,632     $41,648     $42,481     $43,331     $43,981
          Instructor           to          to           to         to           to          to          to
                             $86,595     $87,461     $88,336     $90,544     $92,355     $94,202     $95,615

         Law School          $4,569      $4,615      $4,661      $4,778      $4,874      $4,971      $5,046
           Lecturer            to          to           to         to           to          to          to
         (per month)         $12,353     $12,477     $12,602     $12,917     $13,175     $13,439     $13,641

          Law School         $69,497      $70,192    $70,894      $72,666    $74,119     $75,601     $76,735
       Library Professor       to           to          to          to          to          to          to
                            $147,812     $149,290    $150,783    $154,553    $157,644    $160,797    $163,209

        Law School           $56,163      $56,725    $57,292      $58,724    $59,898     $61,096     $62,012
 Library Assoc. Professor      to           to          to          to          to          to          to
                            $120,876     $122,085    $123,306    $126,389    $128,917    $131,495    $133,467

        Law School           $43,306     $43,739     $44,176      $45,280    $46,186     $47,110     $47,817
  Library Asst. Professor      to          to           to          to          to          to          to
                             $98,840     $99,828     $100,826    $103,347    $105,414    $107,522    $109,135

         Law School          $91.39      $92.30      $93.22      $95.55      $97.46      $99.41      $100.90
           Adjunct             to          to           to         to           to          to          to
          Professor          $271.84     $274.56     $277.31     $284.24     $289.92     $295.72     $300.16

         Law School          $79.97      $80.77      $81.58      $83.62      $85.29      $87.00      $88.31
           Adjunct             to          to           to         to           to          to          to
         Assoc. Prof.        $197.71     $199.69     $201.69     $206.73     $210.86     $215.08     $218.31



                                                      94
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 99 of 164


        Law School               $73.14        $73.87         $74.61          $76.48        $78.01       $79.57       $80.76
          Adjunct                  to            to              to             to             to           to           to
        Asst. Prof.              $148.26       $149.74        $151.24         $155.02       $158.12      $161.28      $163.70

        Law School               $43.87        $44.31          $44.75          $45.87       $46.79        $47.73       $48.45
       Non-Teaching                to            to              to              to           to            to           to
         Adjunct III             $88.95        $89.84          $90.74          $93.01       $94.87        $96.77       $98.22

        Law School               $47.98        $48.46         $48.94          $50.16        $51.16       $52.18       $52.96
       Non-Teaching                to            to              to             to             to           to           to
         Adjunct II              $118.63       $119.82        $121.02         $124.05       $126.53      $129.06      $131.00

        Law School               $54.83        $55.38         $55.93          $57.33        $58.48       $59.65       $60.54
       Non-Teaching                to            to              to             to             to           to           to
         Adjunct I               $163.10       $164.73        $166.38         $170.54       $173.95      $177.43      $180.09


                                         Distinguished Lecturer – Law School17

                  10/20/2009    4/20/2012    4/20/2013     4/20/2014    4/20/2015       4/20/2016     4/20/2017

                    $39,832      $40,230       $40,632     $41,648        $42,481        $43,331       $43,981
                      to           to            to           to            to             to             to
                   $147,812     $149,290      $150,783     $154,553      $157,644       $160,797      $163,209



35.2    Individuals employed in the title Law School Lecturer shall not be employed more than five consecutive
        months in one academic year.

35.3    Individuals employed in the title Law School Library Professor, Law School Library Associate Professor
        or Law School Library Assistant Professor shall have 30 work days of annual leave, shall work a 35-hour
        week and shall have regular holidays with pay as follows:

        (a)   Independence Day
        (b)   Labor Day - first Monday in September
        (c)   Thanksgiving Holiday - fourth Thursday in November, Friday following
        (d)   Christmas Holiday - December 24 and 25
        (e)   New Year's Holiday - December 31, January 1
        (f)   Martin Luther King, Jr.’s Birthday - Third Monday in January
        (g)   Memorial Day - The last Monday in May
        (h)   In addition, there shall be three unscheduled holidays in the period September 1 - August 31 each year.



 With the exception of the applicable salary ranges, the other terms and conditions of employment of Distinguished Lecturers – Law
17

School shall be the same as those provided in Article 11.7.



                                                               95
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 100 of 164


If a holiday falls on a Saturday or Sunday which is not a regular work day it shall be observed on the Friday before
or the Monday following as designated by the Law School or by the University or, at the option of the University,
may be designated as an unscheduled holiday, to be taken following the holiday for which it is substituted but
prior to the end of the fiscal year, with the prior approval of the employee's supervisor. Professional Law School
Library Staff shall be required to work Election Day, Lincoln's Birthday and Presidents' Day, for which they shall
be remunerated in accordance with the assigned overtime rate.

The assigned overtime rates for the Professional Law School Library Staff shall be the Non-teaching Adjunct rate
listed in Article 24.

35.4    In accordance with the special nature of the instructional program of the Law School, individuals in HEO
        titles only in the Law School may be assigned teaching duties as a part of their regular 35-hour per week
        assignment. Individuals so assigned shall be released from their regular HEO duties for the number of
        classroom contact hours taught weekly and, in addition, a number of hours equal to the number of
        classroom contact hours taught per week.

35.5    The terms and conditions of employment for the titles in the CUNY Law School series shall be those
        contained in the Bylaws applicable to the Law School and the written policies of the University applicable
        to the Law School, and, in addition, only the following provisions of this agreement shall be applicable to
        the CUNY Law School Professorial Series:

        Article 3                  Unit Stability
        Article 4                  Check-off and Agency Shop
        Article 8                  Non-Discrimination
        Article 20                 Complaint, Grievance and Arbitration Procedure
        Article 21                 Disciplinary Actions
        Article 21A                Medical Separation Leave Procedure
        Article 23.1               Distinguished Professor**
                23.4               (Compensation for Distinguished Professors**)
        Article 24.3               Application of Salary Increases (and Ratification Bonus)
        Article 26                 Welfare Benefits
        Article 27                 Retirement
        Article 27A                Voluntary Phased Retirement Program
        Article 38                 Workers’ Compensation
        Article 39                 Occupational Safety and Health
        Article 40                 No Strike Pledge
        Article 41                 Legislative Action
        Article 42                 2010-2017 Financial Provisions

** Article 23.1 and 23.4 - Law School Professors shall be eligible for nomination as Distinguished Professors.




                                                                  96
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 101 of 164


                                                ARTICLE 36
                                              RESIDENT SERIES

36.1   Persons in the Resident Series shall be compensated at per credit hour rates as follows:


                                              RESIDENT SERIES
                     10/20/2009   4/20/2012   4/20/2013      4/20/2014   4/20/2015   4/20/2016   4/20/2017

        Resident       $2,639      $2,665      $2,692         $2,759      $2,814      $2,870      $2,913
        Professor      $2,745      $2,772      $2,800         $2,870      $2,927      $2,986      $3,031
                       $2,854      $2,883      $2,912         $2,985      $3,045      $3,106      $3,153

        Resident       $2,239      $2,261      $2,284         $2,341      $2,388      $2,436      $2,473
        Associate      $2,328      $2,351      $2,375         $2,434      $2,483      $2,533      $2,571
        Professor      $2,422      $2,446      $2,470         $2,532      $2,583      $2,635      $2,675

        Resident       $1,845      $1,863      $1,882         $1,929      $1,968      $2,007      $2,037
        Assistant      $1,918      $1,937      $1,956         $2,005      $2,045      $2,086      $2,117
        Professor      $1,994      $2,014      $2,034         $2,085      $2,127      $2,170      $2,203

        Resident       $1,583      $1,599      $1,615         $1,655      $1,688      $1,722      $1,748
        Instructor     $1,647      $1,663      $1,680         $1,722      $1,756      $1,791      $1,818
                       $1,713      $1,730      $1,747         $1,791      $1,827      $1,864      $1,892

        Resident       $1,583      $1,599      $1,615         $1,655      $1,688      $1,722      $1,748
        Lecturer       $1,647      $1,663      $1,680         $1,722      $1,756      $1,791      $1,818
                       $1,713      $1,730      $1,747         $1,791      $1,827      $1,864      $1,892


       (a)    To be eligible for appointment to these titles a person must be a member of the Instructional Staff
              of The City University of New York at the time of application for the position, at least 55 years of
              age and eligible for service or age retirement, and must retire prior to the appointment to the
              position.

       (b)    To be eligible to receive appointment in these titles the individual meeting the above requirements
              shall have first exhausted retirement leave benefits under Section 3107 of the Education Law.
              Appointment to these titles shall be discretionary with the Board of Trustees on recommendation
              of the college and be made only where educationally and financially advantageous to the
              instructional unit and college.

       (c)    Incumbents in this title series will be eligible to receive a movement within schedule on the January
              first of each year following completion of at least ten (10) full months of service. The salary rates
              are set forth in the salary schedule of section 36.1.




                                                        97
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 102 of 164


36.2   The title assigned to the individual shall correspond to the title held prior to retirement:

       Professor                              Resident Professor
       Associate Professor                    Resident Associate Professor
       Assistant Professor                    Resident Assistant Professor
       Instructor                             Resident Instructor
       Lecturer                               Resident Lecturer

36.3   Appointment in the Resident Series shall be for a semester or academic year. The duration of employment
       in the resident series titles shall not exceed three years.

36.4   The conditions of such employment shall be as follows:

       (a)    Persons holding a title in the Resident Series may teach no more than the lesser of two courses or
              six credit hours during each academic year.

       (b)    The assignment of courses shall be within the discretion of the departmental chairperson and/or
              other properly authorized college official.

       (c)    The assignment of courses shall be within the range of offerings previously taught by the Resident
              staff member, but no resident staff member shall have a claim to teach a particular course.

       (d)    Appointment to Resident Series Titles shall be subject to sufficiency of student enrollment and
              financial ability.

       (e)    Disputes arising under the provisions of this resolution for early retirement shall be subject to
              section 20.3 hereof, with an appeal permitted to the Chancellor or the Chancellor's designee.

       (f)    An individual who accepts early retirement under this plan shall retain faculty prerogatives under
              the Bylaws, except that no such person may serve as chairperson, in an excluded management title,
              or serve on a departmental personnel and budget committee or other personnel committee.

       (g)    Acceptance of a Resident series title shall not preclude the individual from receiving benefits under
              the PSC-CUNY Welfare Fund to which he/she is otherwise entitled as a retiree.


                                               ARTICLE 37
                                           ACADEMIC CALENDAR

Prior to the implementation of academic calendar changes emanating from the Board of Higher Education
Calendar Number 10, April 5, 1976, the impact of such change shall be negotiated by the parties with respect to
matters covered by this agreement.




                                                         98
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 103 of 164


                                            ARTICLE 38
                                       WORKERS’ COMPENSATION

The parties agree that Workers’ Compensation shall be made applicable.


                                          ARTICLE 39
                                OCCUPATIONAL SAFETY AND HEALTH

39.1   The City University shall furnish to each of its employees who is covered by this agreement a place of
       employment which is free from recognized hazards that are causing or are likely to cause death or serious
       harm to its employees and shall comply with occupational safety and health standards promulgated under
       the Occupational Safety and Health Act of 1970. An alleged violation of this provision may be grieved
       up to and including Step 2 of the formal procedure for handling grievances provided by Article 20.4 of
       the collective bargaining agreement. If the PSC deems it necessary and appropriate to file such a
       grievance, a written “stop-the-clock” request will be made along with the filing of the grievance in order
       to allow the cooperative CUNY-PSC health and safety mechanism to operate without interference from
       the grievance procedures.

39.2   The University and the PSC agree to establish a joint committee on health and safety.


                                                ARTICLE 40
                                            NO STRIKE PLEDGE

CUNY and the PSC agree that disputes which may arise between them shall be settled without resort to strike or
lockout and that the requirements of the law in this regard will not be violated. The University agrees it will not
lock out any or all employees during the term of Agreement and the PSC agrees on behalf of itself and its
membership that there shall be no strikes, slow-downs or interference with the normal operation of The City
University during the term of this Agreement.


                                               ARTICLE 41
                                           LEGISLATIVE ACTION

IT IS AGREED BY AND BETWEEN THE PARTIES THAT ANY PROVISION OF THIS AGREEMENT
REQUIRING LEGISLATIVE ACTION TO PERMIT ITS IMPLEMENTATION BY AMENDMENT OF LAW
OR BY PROVIDING THE ADDITIONAL FUNDS THEREFOR, SHALL NOT BECOME EFFECTIVE UNTIL
THE APPROPRIATE LEGISLATIVE BODY HAS GIVEN APPROVAL.




                                                        99
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 104 of 164


                                              ARTICLE 42
                                  2010-2017 FINANCIAL PROVISIONS

The financial provisions of this Agreement are within the funding guidelines mandated by the City of New
York and the State of New York and were negotiated in accordance with applicable law.


                                                ARTICLE 43
                                                DURATION

43.1   This Agreement shall become effective October 20, 2010 upon its adoption by the Board of Trustees,
       and its ratification by the membership of the Professional Staff Congress.

43.2   Only the Chancellor or his/her designee together with the President of the PSC or his/her designee may
       agree to waive a provision of this Agreement.

43.3   This Agreement shall be in effect through November 30, 2017.


                     Dated: August 25, 2016
                            New York, New York




                     The City University of New York




                     Professional Staff Congress/CUNY

Witnessed By:




                                                     100
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 105 of 164



                                                         APPENDIX A

             PERTINENT SECTIONS OF THE WORKLOAD SETTLEMENT AGREEMENT 18

1.      This Agreement is applicable to all full-time classroom teaching members of the instructional staff for
        undergraduate courses.

2.*     The annual undergraduate teaching contact hour** workload shall be as follows, it being understood that
        the term “undergraduate teaching contact hour workload” includes reassigned time assigned to the
        individual and approved in the college:

        Professors, Associate Professors,
        Assistant Professors in the senior           -        21 hours
        Colleges***

        Professors, Associate Professors,
        Assistant Professors in the                  -        27 hours
        Community Colleges

        Instructors and Lecturers                    -        27 hours

        In order to avoid the loss of teaching hours due to difficulties in scheduling, the annual undergraduate
        teaching contact hour workload shall be managed over a three-year period. The intent of this provision is
        to ensure that classroom contact hours not scheduled in one year because the courses assigned to the
        faculty member do not permit an exact correspondence with the stated workload may be scheduled in a
        subsequent year within the three-year period. Calculated over the three-year period, the average annual
        undergraduate teaching contact hour workload of every faculty member shall equal the hours specified
        above.

        The annual undergraduate teaching contact hour workload of faculty in Substitute titles shall be three
        hours greater than the annual undergraduate teaching contact hour workload stated herein for the
        equivalent rank.

*       This provision does not apply to instructional situations involving supervision of students in other than
        organized classes: appropriate multiples in these and related areas shall be determined by the colleges
        based on past experience and practices.

**      For purposes of this Agreement, an undergraduate teaching contact hour is defined as an organized class
        which meets at a regularly scheduled time during the semester, quarter or session for one fifty-minute
        period or its approved equivalent period.

18
  In the Memorandum of Agreement dated June 16, 2016, the University and the Professional Staff Congress (“PSC”) expressed a
shared goal of reducing the annual undergraduate teaching contact hour workload for full-time classroom teaching members of the
instructional staff by three (3) teaching contact hours. A plan for implementing the three (3) teaching contact hour reduction was
agreed to by the parties on December 8, 2017.
                                                                    101
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 106 of 164


***   Effective August 30, 2002, at New York City College of Technology the undergraduate teaching contact
      hour workload for Professors, Associate Professors, and Assistant Professors shall be 26 hours. Effective
      August 25, 2006, the annual undergraduate teaching contact hour workload for Assistant Professors,
      Associate Professors and Professors at New York City College of Technology shall be 24 hours. (See
      Letter Agreement dated September 25, 2013, for further modifications, including an annual undergraduate
      teaching contact hour workload for Professors, Associate Professors, and Assistant Professors of 21 hours
      effective August 27, 2014.)

3.    (a)    The concepts of Mode I and Mode II as defined in the opinion and Award in Case No. 1339-
             0979-76, dated February 3, 1982, are inapplicable.

      (b)    In those colleges of the University which have a practice of contact hour multiples for specified
             courses during the 1981-82 academic year, such practice may be continued.

      (c)    The parties agree that some degree of flexibility in terms of class size and in total student load will
             be required by the University for the purpose of implementing this Agreement.

      (d)    Other than as provided in Article 6 and Article 15.1 (d), (e) and (f) of the Collective Bargaining
             Agreement, determination of the adjustment and assignment of reassigned time shall remain
             discretionary with the University both as to the amount of reassigned time and as to the identity of
             the individual member of the Instructional Staff to whom such reassigned time is granted.




                                                      102
           Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 107 of 164


                                              APPENDIX B
                       GUIDELINES FOR THE IMPLEMENTATION OF THE
                        ADJUNCT PROFESSIONAL DEVELOPMENT FUND
1.   Effective September 1, 2006, the PSC will establish an Adjunct Professional Development Selection
     Committee that will be responsible for reviewing applications and making the professional development
     grants from the Adjunct Professional Development Fund. Applications will be received and grants
     awarded on a rolling basis pursuant to the availability of funds under Article 33.6.

2.   The Adjunct Professional Development Selection Committee will be responsible for accounting to the
     PSC for the expenditure of the funds. At the end of each CUNY fiscal year (i.e., June 30), the PSC will
     provide an accounting of the use of the funds to the President of the PSC and the Vice Chancellor for
     Labor Relations. This accounting will include the following information: 1) the name of each recipient,
     2) the amount of the grant, 3) the specific purpose for which the grant was made, 4) an itemized accounting
     of other (i.e., administrative) expenditures, 5) the opening balance of the account and 6) the closing
     balance of the account.

3.   An adjunct faculty member who is teaching six or more classroom contact hours in the semester and has
     taught one or more courses for the two most recent consecutive semesters (not including summer session)
     shall be eligible to apply for a grant from the Adjunct Professional Development Fund. To be eligible for
     a grant that would be used during an intersession or summer session period when not otherwise employed
     at the college, an adjunct must meet the above stated eligibility requirements and in addition must have
     been notified of reappointment for the next consecutive semester. Continuing Education Teachers who
     are appointed to a position that will continue for a period of more than six months and that requires them
     to teach a minimum of 20 hours per week and who have taught in such an appointment for the two most
     recent consecutive semesters (not including summer session) shall also be eligible to apply for a grant
     from the Adjunct Professional Development Fund.

4.   Eligible employees will apply by using a standard application form. The application will explain how the
     professional development activity is related to the employee’s position at the University and to the
     employee’s own professional development. A grant for a professional development activity that conflicts
     with the employee’s teaching responsibilities will not be awarded.

5.   Applications must have the approval of one chairperson of a department that is employing the adjunct
     before being submitted to the Adjunct Professional Development Selection Committee. If the chairperson
     does not approve the application, he/she must provide an explanation for the disapproval.

6.   Applications must be approved by the Adjunct Professional Development Selection Committee before the
     funded professional development activity commences. Funds will be disbursed to the employee only upon
     submission of documentation acceptable to the Adjunct Professional Development Selection Committee.

7.   The maximum award for professional development activities in any academic year to an individual is
     $3,000. Preference will be given to employees who have not previously received professional
     development funds and to employees with long service to the University. Up to $3,000 annually may be
     spent from the Fund to reimburse for administrative expenses. The PSC will provide an annual itemized
     accounting of these expenses.
                                                     103
                 Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 108 of 164


                                                             APPENDIX C

                              SETTLEMENT AGREEMENT: SALARIES ABOVE BASE

Agreement made this 25 day of June, 2002 between The City University of New York and The Professional
Staff Congress/CUNY.

The parties hereby agree as follows:

1.       CUNY may pay base salaries in excess of the base salary schedules contained in the CUNY-PSC
         collective bargaining agreement to members of the PSC bargaining unit for purposes of recruitment and
         retention, up to 165% of the last step of the applicable base salary schedule (hereinafter referred to as the
         7-year step), for the titles Professor, Associate Professor, Assistant Professor, Higher Education Officer,
         Higher Education Associate, and Higher Education Assistant, which excess base salary shall become a
         part of base salary.

2.       The base salary flexibility described in Paragraph 1 above refers to additions to the base salary contained
         in the schedules. All other applicable provisions of the CUNY-PSC collective bargaining agreement, the
         multiple position policy, Board Bylaws and other University policies and procedures continue to apply.

3.       When a college President intends to make a base salary offer to recruit or retain a bargaining unit
         member in excess of the base salary schedules contained in the CUNY-PSC collective bargaining
         agreement, he/she shall convene an ad hoc committee of faculty members, if the offeree is being hired or
         retained in a faculty title, or an ad hoc committee of individuals in Higher Education Officer series titles,
         if the offeree is being hired or retained in a Higher Education Officer series title. The ad hoc committee,
         based on its academic judgment regarding the qualifications and duties of the individual to whom an offer
         is being contemplated by the President, shall make a non-binding recommendation to the President that
         the proposed base salary should be within the range of one of the following tiers:

                            Tier I:            101% - 115% of the 7-year step for the title
                            Tier II:           116% - 140% of the 7-year step for the title
                            Tier III:          141% - 165% of the 7-year step for the title19

         The President will then forward his/her recommendation to the Chancellor. If the Chancellor approves,
         the recommended salary will be submitted for approval to the Board of Trustees via the Chancellor’s or
         University Report.

4.       The PSC hereby withdraws or discontinues with prejudice the following:

             The grievance concerning the recruitment/retention initiative that it filed by letter dated July 2, 2001;
             PERB Charge No. U-22891;
19
  Consistent with the Second Addendum to the Settlement Agreement below, effective August 25, 2016, the permissible salary in excess
of the base salary shall be increased to 180% of the last step of the applicable base salary schedule for all eligible titles, and the Research
Associate title shall be added to the list of eligible titles.


                                                                     104
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 109 of 164


          The grievance filed on behalf of “all bargaining unit members” alleging “improper payment of salary
           increases beyond those contractually stipulated. Failure to negotiate proposed salary increases with
           the Professional Staff Congress/CUNY,” filed by letter dated December 28, 2001;
          PERB Charge No. U- (Re: Zicklin School memo); and
          Barbara Bowen as President of PSC-CUNY v. City University of New York, Index No. 104015/2002,
           New York County Supreme Court.

5.     CUNY will advise the colleges that all increases to base salary shall be granted in accordance with the
       CUNY-PSC collective bargaining agreement and with this letter.

       For the City University of New York                         For the Professional Staff Congress/CUNY


       /s/_____________________________                            /s/_____________________________

       Date June 26, 2002                                          Date June 25, 2002

                             ADDENDUM TO SETTLEMENT AGREEMENT

Effective June 26, 2006, the settlement agreement dated June 25, 2002 is made applicable to the following
titles:

              Medical Professor (Basic Sciences)
              Associate Medical Professor (Basic Sciences)
              Assistant Medical Professor (Basic Sciences)
              Medical Professor (Clinical)
              Associate Medical Professor (Clinical)
              Assistant Medical Professor (Clinical)
              Law School Professor
              Law School Associate Professor
              Law School Assistant Professor
              Law School Library Professor
              Law School Library Associate Professor
              Law School Library Assistant Professor

For titles listed above that do not have a seven-year step, the percentage increases specified in the settlement
agreement will be applied to the maximum salary in the salary range for the title.




                                                      105
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 110 of 164


                           SECOND ADDENDUM TO SETTLEMENT AGREEMENT

Effective August 25, 2016, the permissible salary in excess of the base salary shall be increased to 180% of the
last step of the applicable base salary schedule.

Effective August 25, 2016, the settlement agreement dated June 25, 2002 is made applicable to the title Research
Associate.


       PILOT PROGRAM UNDER SECOND ADDENDUM TO SETTLEMENT AGREEMENT

Under a five-year pilot program from the 2016-17 academic year through the 2021-22 academic year, the
Chancellor or his/her designee shall be entitled to recommend annually the appointment of up to 10 instructional
staff employees in the titles referenced in Appendix C at a salary above base, not to exceed 50 appointments
University-wide at any one time. The Chancellor or his/her designee shall convene an ad hoc committee from
the relevant department/unit situated within the college where the faculty member will be appointed to review the
salary recommendation. The ad hoc committee’s recommendation shall be forwarded to the University-wide
Provost for review. These appointments shall not be subject to the limits on salary above base included in
Appendix C.




                                                      106
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 111 of 164


                                                 APPENDIX D

    CUNY START and CUNY LANGUAGE IMMERSION PROGRAM (“CLIP”) INSTRUCTORS

The following terms and conditions apply to the full-time CUNY Start Instructor and CLIP Instructor titles,
established Fall 2016. Eligible incumbent hourly teachers were moved to the equivalent CUNY Start Instructor
and CLIP Instructor titles effective February 12, 2017.

   1. Applicable Provisions: The CUNY Start Instructor and CLIP Instructor titles will be included in the PSC
      bargaining unit but excluded from the provisions of the collective bargaining agreement with the exception
      of Articles 3, 4, 5, 7, 8, 17, 20, 33.5, 38, 39, 40, 41, 42 and 43.

   2. Salary:
      a.      CUNY Start Instructors
               CUNY Start Instructors will have an annualized salary schedule equivalent to the Lecturer
                salary schedule, based on a workload of 1,230 hours per year (including teaching and program
                days) exclusive of paid holidays.

       b.     CLIP Instructors
               CLIP Instructors will have an annualized salary schedule equivalent to the Lecturer salary
                 schedule, except the minimum annual salary rate for CLIP Instructors will be a new salary
                 step added to the bottom of the Lecturer salary schedule ($43,387) effective 2/12/17, based on
                 a workload of 1,014 hours per year (including teaching and program days) exclusive of paid
                 holidays.
               CLIP Instructors who work additional hours during the summer session will be paid for such
                 work at the appropriate CLIP hourly rate in the CLIP Instructor salary schedule.

       c.     CUNY Start Instructors with the functional title of Lead Instructor will receive a salary differential
              in the amount of $5,300.

       d.     CUNY Start Instructors and CLIP Instructors will receive a January 1st movement in schedule (i.e.,
              step increase) after at least ten full months of service.

       e.     For employees newly hired to teach in the CUNY Start and CLIP programs on or after 2/12/17:

                 Newly hired teachers in the CLIP program will be hired in a six-month appointment in the
                  hourly Continuing Education Teacher title and will be paid the hourly rate of the CLIP
                  Instructor minimum salary. After such teachers work a complete Fall or Spring semester, if
                  they are reappointed in the CLIP program, they must be appointed to the full-time CLIP
                  Instructor title.
                 Newly hired teachers in the CUNY Start program will be hired as cooperating teachers in a
                  six-month appointment in the hourly Continuing Education Teacher (“CET”) title and will be
                  paid at the CET minimum hourly rate, which is $36.64 effective April 20, 2017. After such

                                                       107
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 112 of 164


               teachers work a complete Fall or Spring semester, if they are to be appointed in the CUNY
               Start program, they will be appointed to the full-time CUNY Start Instructor title, unless
               required to serve one additional semester as a cooperating teacher based upon the Program’s
               evaluation of the employee.

3. Time and Leave:
   a. Workload:
          CUNY Start Instructors will have a workload of 1,230 hours per year (including teaching and
             program days), exclusive of paid holidays. (Annual appointment periods will begin in August,
             except at Kingsborough and LaGuardia Community Colleges, where they may begin in
             September.)
          CLIP Instructors will have a workload of 1,014 hours per year (including teaching and program
             days), exclusive of paid holidays, to be worked during the Fall and Spring semesters (Fall,
             Winter and Spring at Kingsborough and LaGuardia Community Colleges). (Annual
             appointment periods will begin in August, except at Kingsborough and LaGuardia Community
             Colleges, where they may begin in September.)

   b. Annual and Sick Leave:
          Annual leave will not accrue but will be taken when programs are not in session.
          CUNY Start Instructors will accrue 20 days of sick leave per year.
          CLIP Instructors will accrue 16 days of sick leave per year. CLIP Instructors who work during
            the summer session will accrue an additional 4 days of sick leave per year.
          The sick leave cap for employees in both titles will be 60 days.
          Employees in both titles will be eligible to participate in the Dedicated Sick Leave and
            Catastrophic Sick Leave Bank programs, in accordance with the terms of those policies.

4. Benefits:
   a. Employees in both titles will have annualized health insurance and participate in the PSC-CUNY
       Welfare Fund and per capita per annum contributions (pro-rated on a monthly basis) shall be made
       to the PSC-CUNY Welfare Fund on their behalf.

   b.   Employees in both titles may participate in the HEO/CLT Professional Development Fund, set forth
        in Article 33.5.

5. Observations/Evaluations:
   a. The existing observation/evaluation process (as of 2017-2018) for teachers in the CUNY Start program
      shall remain in effect for CUNY Start Instructors.

   b. A teaching observation and/or an evaluation may be conducted at the request of the Campus Director
      or the CLIP Instructor, provided, however, that if such observation/evaluation is conducted at the

                                                 108
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 113 of 164


       request of the CLIP Instructor, such observation/evaluation may not be conducted more than once a
       year.

6. Discipline: Employees in both titles shall be subject to discharge for just cause subject to the grievance
   and arbitration process set forth in Article 20 herein.

                                     CUNY START INSTRUCTOR

                                         4/20/2016     4/20/2017
                                         $48,586       $49,315
                                         $51,486       $52,258
                                         $54,051       $54,862
                                         $56,098       $56,939
                                         $59,005       $59,890
                                         $61,056       $61,972
                                         $63,106       $64,053
                                         $65,154       $66,131
                                         $67,202       $68,210
                                         $69,254       $70,293
                                         $71,303       $72,373
                                         $73,354       $74,454
                                         $76,245       $77,389*
                                         $81,487       $82,709**

            CUNY LANGUAGE IMMERSION PROGRAM (“CLIP”) INSTRUCTOR
                         ANNUAL and HOURLY RATES

                           4/20/2016    4/20/2016     4/20/2017    4/20/2017
                           Annual       Hourly        Annual       Hourly
                           Rate         Rate          Rate         Rate
                           $43,387      $42.79        $44,038      $43.43
                           $45,074      $44.45        $45,750      $45.12
                           $46,797      $46.15        $47,499      $46.84
                           $48,586      $47.92        $49,315      $48.63
                           $51,486      $50.78        $52,258      $51.54
                           $54,051      $53.30        $54,862      $54.10
                           $56,098      $55.32        $56,939      $56.15
                           $59,005      $58.19        $59,890      $59.06
                           $61,056      $60.21        $61,972      $61.12
                           $63,106      $62.23        $64,053      $63.17
                           $65,154      $64.25        $66,131      $65.22
                           $67,202      $66.27        $68,210      $67.27
                           $69,254      $68.30        $70,293      $69.32
                           $71,303      $70.32        $72,373      $71.37
                           $73,354      $72.34        $74,454      $73.43
                           $76,245      $75.19        $77,389      $76.32*
                           $81,487      $80.36        $82,709      $81.57**
                                                     109
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 114 of 164


                                             APPENDIX E

                 MULTI-YEAR APPOINTMENT FOR TEACHING ADJUNCTS

1. The parties will enter into a pilot program for five academic years beginning with the 2016-2017 academic
   year through the end of the 2020-2021 academic year. Three-year appointments made within the five-
   year period shall remain in effect for the term of each appointment. The parties will meet no later than
   June 30, 2020, to determine whether to continue the pilot program as specified in this Agreement or to
   modify the pilot program. If the parties are unable to agree to continue or to modify the pilot program, the
   terms regarding adjunct appointments will revert to those expressed in the 2007-2010 collective
   bargaining agreement.

2. An employee who has served as a teaching adjunct and who has taught at least six (6) contact teaching
   hours per semester within the same department of the college for the 10 most recent consecutive semesters
   (excluding summer sessions) preceding the effective date of the three-year appointment shall be
   considered for a three-year appointment, subject to the comprehensive review and assessment referenced
   in paragraph “4” below. Up to four semesters of substitute service in a teaching title within the same
   department of the college may be counted as qualifying service. The first three-year appointments shall
   begin in the Fall 2017 semester and will continue to be available starting in each fall semester through
   Fall 2020. Adjuncts shall be notified on or before May 15th concerning appointment or non-reappointment
   for a three-year period.

   In rare instances in which a department Personnel and Budget Committee determines that an eligible
   adjunct will not be reappointed to a three-year appointment but could benefit from a one-year appointment
   and additional guidance, the adjunct shall be appointed to a one-year appointment. At the end of the one-
   year appointment, the adjunct must be considered for a three-year appointment.

3. As a one-time transition due to the implementation of this pilot program, those adjuncts who have taught
   at least six (6) classroom contact hours per semester within the same department at the same college for
   14 out of the last 18 consecutive semesters (excluding summer sessions) preceding the 2016-17 academic
   year—including the four semesters (excluding summer sessions) immediately preceding the 2016-17
   academic year—and who are eligible for a two-semester appointment for the Fall 2016 and Spring 2017
   semesters under Article 10.1.(a)3.,—shall receive a two-year appointment for the 2016-17 and 2017-18
   academic years, without the necessity of a comprehensive review, but subject to sufficiency of registration
   and changes in curriculum. Up to four semesters of substitute service in a teaching title within the same
   department of the college may be counted as qualifying service. An adjunct who believes that he/she
   meets the eligibility requirements for this two-year appointment must file a notice of interest with his/her
   department chair no later than October 15, 2016. Filing a notice of interest shall be a pre-condition to
   receiving consideration for a two-year appointment. It is understood that adjuncts who receive these initial
   two-year appointments will receive a comprehensive review during said period and will be considered
   for a three-year appointment effective beginning in the 2018-19 academic year, on the same basis as other
   adjuncts, as set forth in paragraph “4” below. Adjuncts who file a notice of interest shall be notified on
   or before February 1, 2017, confirming their appointment to a two-year appointment or notifying them of
   their lack of eligibility therefor.


                                                   110
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 115 of 164


4. To receive a three-year appointment, an adjunct who meets the service requirements must receive the
   positive recommendation of his/her department P&B committee and of the college President, or his/her
   designee [e.g., Provost, Dean]. The recommendations shall be based upon a comprehensive review of the
   adjunct’s performance and the fiscal and programmatic needs of the department and/or the college.

5. Adjuncts who receive three-year appointments shall be considered for a subsequent three-year
   appointment, subject to a comprehensive review of the adjunct’s performance and an assessment of the
   fiscal and programmatic needs of the department and/or the college, as referenced in paragraph “4” above.
   Consistent with paragraph “2” above, if an adjunct serving in a three-year appointment is appointed to
   teach as a substitute in the same department of the college within the three-year period, such substitute
   appointment shall not serve to disqualify the adjunct from consideration for another three-year
   appointment as an adjunct at the conclusion of the current three-year appointment period or thereafter, if
   the substitute appointment continues beyond the conclusion of the current three-year appointment period
   but ends within the pilot period. Consistent with section 6.4.d of the Bylaws of the Board of Trustees,
   there is no presumption of continuous appointments. Adjuncts shall be notified on or before May 15 th of
   the third year of their current three-year appointment concerning reappointment or non-reappointment for
   a successive three-year period.

6. During the three-year appointment period, the adjunct shall follow existing departmental policies
   regarding student evaluations; it is understood that the weight to be accorded student evaluations in the
   comprehensive review process is a matter of academic judgment. At least one 50-minute teaching
   observation shall be conducted during the three-year period.

7. During the three-year appointment period, the adjunct shall be assigned a minimum of six (6) classroom
   contact hours in each Fall and Spring semester, but shall have no entitlement to a particular course(s) or
   schedule.

8. Should a department be unable to offer an adjunct a minimum of six (6) classroom contact hours in a given
   semester, the department chair shall offer the adjunct either: A) an academically appropriate non-teaching
   adjunct appointment in the current semester for an equivalent number of hours at the non-teaching rate;
   or B) an additional teaching assignment of the number of hours of the contact hour deficit within the
   following two semesters or summer session. For those adjuncts who receive their primary health insurance
   by virtue of their adjunct employment at the college and who would lose the health insurance if their
   assignment at the college fell below six (6) contact hours in any given semester, department chairs shall
   make every effort to give such adjunct a non-teaching assignment in the same semester as the contact hour
   deficit sufficient to maintain health insurance; for these purposes only, one non-teaching hour shall be
   deemed equivalent to 0.4 teaching contact hour.

   A semester in which an adjunct’s workload falls below six (6) contact hours for reasons other than his/her
   declination to teach continues to count as 6 contact teaching hours of service toward eligibility for the
   following: subsequent three-year adjunct appointments; movement in salary schedule (Article 24.2.(b));
   waiver of tuition (Article 29.3); Adjunct Professional Development Fund (Appendix B).




                                                   111
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 116 of 164


9. An adjunct may discuss with his/her department chair his/her course and scheduling preferences. The
   department chair may consider the adjunct’s expressed preferences—just as the expressed preferences of
   full-time faculty are considered—but the department chair retains the final authority to determine who
   will be assigned to teach which courses and when the courses will be offered. If an adjunct declines to
   teach more than one course as assigned by the department chair during the three-year period, the three-
   year appointment shall be considered null and void.

   Notwithstanding the above, an adjunct serving in a three-year appointment may seek to be excused for up
   to one semester upon the submission of documentation satisfactory to the college’s Office of Human
   Resources establishing the need for such owing to 1) the adjunct’s own illness; 2) the need to care for an
   ill member of the adjunct’s immediate family; 3) the need to care for a newborn child or a newly adopted
   child, adopted at up to five (5) years of age; or 4) receipt of an academic grant or fellowship that involves
   full-time commitment or absence. If approved, such one-semester break in service shall not serve to
   disqualify the adjunct from consideration for another three-year appointment at the conclusion of the
   current three-year appointment.

10. Adjuncts who receive a two-year or three-year appointment under this provision will earn 12 contact hours
    per year of personal illness/emergency leave, which may be accrued up to a maximum of 36 contact hours.
    Adjuncts who are reappointed to a three-year appointment may carry over up to 36 contact hours of leave.
    An adjunct is not entitled to carry over the leave to an appointment other than a three-year appointment,
    nor is an adjunct entitled to receive a payout for unused days.

11. Adjuncts who receive a three-year appointment continue to be subject to discharge for just cause, subject
    to the Grievance and Arbitration article (Article 20) and not to Article 21 of the collective bargaining
    agreement.

12. The second paragraph of section 10.1(a)3. of the collective bargaining agreement, regarding two-semester
    appointments, remains in effect.




                                                   112
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 117 of 164


                                                 APPENDIX F

                                    DEDICATED SICK LEAVE PROGRAM

This program has been included as an Appendix solely for ease of reference. The parties acknowledge and agree
that this is a University program, the terms of which were not bargained. The parties accordingly agree that it is
not subject to the terms of Article 20 of this Agreement, including the grievance process.

I. Program Description

The Dedicated Sick Leave Program enables individuals who are employed full-time on an annual salary basis to
donate sick leave and/or annual leave for use as sick leave by a seriously ill or injured eligible employee who has
been designated by the donor. Eligible recipients may receive up to one-hundred and twenty (120) days or six
(6) months of paid sick leave, whichever is greater, in any one (1) program year (September 1 – August 31),
inclusive of the annual leave period for teaching faculty. Donated leave may be approved in increments not
exceeding two (2) months. The Dedicated Sick Leave Program permits donations of annual leave and/or sick
leave across campuses and across titles.

II. Criteria For Recipient Eligibility

   1. An employee must be in a full-time title employed on an annual salary basis and have at least two (2)
      years of continuous full-time service with the University. Those employed in substitute titles with no
      underlying regular annual appointment are not eligible to receive donated leave.

   2. An employee’s illness or injury must not be job-related and must require an absence of at least thirty (30)
      continuous working days. Absence due to illness or injury must be supported by medical documentation
      acceptable to the recipient’s college. The recipient’s college will determine whether requests by eligible
      employees to receive dedicated sick leave will be approved, based solely upon the nature and severity of
      the illness or injury. Employees whose requests have been denied may appeal in writing to CUNY’s
      Appeals Panel, as set forth in Section VI., paragraph 2 herein.

   3. All annual leave, sick leave, compensatory time balances, and sick leave advancements, to the extent
      applicable, must have been exhausted.

   4. Dedicated sick leave may not be used to supplement or supplant income benefits under any applicable
      collectively-bargained or union-provided short-term or long-term disability program. If the employee has
      already received income benefits under any applicable union provided short-term or long-term disability
      program, those benefits must be reimbursed.

   5. The number of hours that comprise a day for the recipient is determined by the title of the recipient.

   6. (a) The time that an employee is on a paid parental leave, paid Family and Medical Leave Act
          (“FMLA”) leave, paid Fellowship leave, or any other applicable paid leave will count towards service
          in calculating whether the employee has met the two (2) years of full-time continuous CUNY service
          required for recipient eligibility.

                                                       113
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 118 of 164


       (b) The time that an employee is on an unpaid child care leave, unpaid Family and Medical Leave Act
           (“FMLA”) leave, or on a Scholar Incentive Award leave will serve to bridge service which
           immediately precedes and follows such leave in calculating whether the employee has met the two (2)
           years of full-time continuous CUNY service required for recipient eligibility.

   7. A prospective recipient’s College may deny his/her request to use dedicated sick leave if he/she is on a
      disciplinary suspension.

III. Criteria For Donating Dedicated Leave

An employee who wishes to donate annual leave and/or sick leave to a specific individual must meet the following
criteria:

 1. The employee must be in a full-time title, employed on an annual salary basis.

 2. Donations must be made in increments of one (1) day, with a minimum donation of one (1) day of annual
    leave or sick leave. The number of hours that comprise a day for the donor is determined by the title of the
    donor.

 3. Employees with fewer than five (5) years of full-time continuous CUNY service may donate only annual
    leave. There is no minimum length of service required to donate annual leave and no cap on the amount that
    may be donated. Employees with five (5) or more years of full-time continuous CUNY service may donate
    annual leave (without limitation) and/or sick leave up to ten (10) sick leave days per program year. In order
    to donate sick leave, an employee must maintain a sick leave balance of at least twenty-four (24) days.

 4. (a) The time that an employee is on a paid parental leave, paid Family and Medical Leave Act (“FMLA”)
        leave, paid Fellowship leave or any other applicable paid leave will count towards service in
        calculating whether the employee has met the five (5) years of full-time continuous CUNY service
        required for donating dedicated sick leave.

     (b) The time that an employee is on an unpaid child care leave, unpaid Family and Medical Leave Act
         (“FMLA”) leave, or on a Scholar Incentive Award leave will serve to bridge service which immediately
         precedes and follows such leave in calculating whether the employee has met the five (5) years of full-
         time continuous CUNY service required for donating dedicated sick leave.

IV. Program Requirements

   1. There is no enrollment period. Donations are made on an “as-needed” basis.

   2. All dedicated leave is irrevocable.

   3. All dedicated leave is to run concurrently with FMLA leave, i.e., a recipient’s use of dedicated sick leave
      shall be counted towards his/her FMLA leave entitlement as though he/she were using his/her own sick
      leave.


                                                      114
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 119 of 164


   4. The number of dedicated sick leave days will be extended by any CUNY observed holiday contained in a
      recipient employee’s collective bargaining agreement or CUNY policy that is observed during the period
      of the recipient employee’s approved dedicated leave.

   5. If the number of days dedicated is more than the number of days actually used by the recipient, the unused
      days will be transferred by the recipient’s College Office of Human Resources, via notice to the University
      Benefits Office, to the Catastrophic Sick Leave Bank after one (1) year elapses from the date of the
      recipient’s return to work. (The transfer of such leave shall not, however, qualify a donor for participation
      in the Catastrophic Sick Leave Bank.) In the event of a medically documented recurrence of the original
      illness or injury during this one (1) year period, the recipient will be permitted, upon approval of his/her
      respective College Human Resources Office, to utilize the unused balance, provided that all other leave
      balances have been exhausted.

   6. Each day of leave donated will be debited from the donor’s leave balance as one (1) full day; however,
      each day of sick leave donated will be credited to the recipient as one-half (1/2) day. Each day of annual
      leave donated will be credited to the recipient as one (1) full day.

   7. Dedicated sick leave will be granted to the recipient retroactive to the first day of absence without pay. A
      recipient utilizing dedicated sick leave is deemed to be in active pay status as though the employee were
      using his/her own sick leave. Annual leave and sick leave will therefore be accrued while using dedicated
      sick leave, as otherwise appropriate, but will not be credited until the employee returns to work.

   8. A determination regarding a prospective recipient’s eligibility should be made, and his/her consent should
      be obtained, before efforts are made to secure donations of leave. Every reasonable effort will be made
      to maintain confidentiality of employee medical information and the identity of donors.

V. Procedures For Donating Dedicated Sick Leave

   1. An employee who wishes to donate annual leave and/or sick leave to a designated employee must
      complete Form No. [DSL to Donate 001_2010], “Application to Dedicate Sick Leave,” and return it to
      his/her respective College Office of Human Resources as soon as possible. The application shall include
      an attestation by the donor that he/she understands that the decision to donate sick leave and/or annual
      leave to another employee is irrevocable and that the donated leave will not be returned to the donor,
      unless the intended recipient is deemed ineligible to receive the dedicated leave. The donor’s attestation
      shall also provide that the donor has not been coerced and is not receiving any benefit, express or implied,
      in return for the donated sick leave and/or annual leave. The donor’s identity is confidential and may not
      be released to the recipient by the college.

   2. The following steps are to be taken when the employee dedicating leave and the employee receiving leave
      are employed in the same CUNY college:

      Upon receipt of an application to dedicate leave, the College Office of Human Resources must review the
      application, determine the accuracy of all the statements in accordance with college personnel and payroll
      records, and complete the appropriate section. The application must be returned to the applicant with the
      disposition within five (5) working days of receipt. If the employee is deemed eligible to donate leave,
      and the recipient has been approved to receive donated leave in accordance with Section II above, then
                                                       115
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 120 of 164


       the College Office of Human Resources shall make the appropriate adjustments in time and leave records
       and shall notify the donor and the recipient, respectively, of the number of days to be debited or credited
       and when such debit or credit will occur. In the event the recipient is determined to be ineligible to receive
       donated leave, the College Office of Human Resources will so notify the intended donor.

   3. The following steps are to be taken when the employee dedicating leave and the employee receiving leave
      are employed in different CUNY colleges:

       Upon receipt of an application to donate dedicated leave, the donor’s College Office of Human Resources
       must review the application, determine the accuracy of all the statements in accordance with college
       personnel and payroll records, and complete the appropriate section. The application must be returned to
       the applicant with the disposition within five (5) working days of receipt. If the employee is deemed
       eligible to donate leave then the donor’s College Office of Human Resources shall send a copy of the
       approved application to the Office of Human Resources of the recipient’s college within two (2) working
       days of the approval. The recipient’s college must notify the donor’s college whether the recipient has
       been approved to receive dedicated sick leave. If approved, the donor’s Office of Human Resources will
       make the appropriate adjustment in the time and leave records to debit the donor’s leave balances and
       notify him/her of the number of days to be debited and when such debit will occur. In the event the
       recipient is determined to be ineligible, the donor’s Office of Human Resources will so notify the intended
       donor.

VI. Procedures For Receiving Dedicated Sick Leave

   1. The employee must complete Form No. [DSL to Receive 002_2010], “Application to Receive Sick
      Leave,” include medical documentation, and forward the application to his/her College Office of Human
      Resources. The application will include a release by the intended recipient permitting the College Office
      of Human Resources or a physician retained by the College to seek clarification or additional information
      from the employee’s physician concerning the medical documentation submitted by the intended recipient.
      The release shall also provide that the employee shall submit to an examination by a physician retained
      by the College if deemed necessary. Where practicable, applications should be submitted when the
      employee has been absent for twenty (20) continuous working days and anticipates being absent in excess
      of thirty (30) continuous working days, and will not have sufficient leave to cover the projected period of
      his/her absence.


   2. The College Office of Human Resources must review the application, determine the accuracy of all
      statements in accordance with college personnel and payroll records, and complete the appropriate section.
      All discrepancies must be resolved with the employee before a determination is made, based solely upon
      the nature and severity of the illness or injury as indicated by the medical documentation. The College
      Office of Human Resources shall consult with the Vice Chancellor for Labor Relations or designee, prior
      to rendering a determination as to whether the applicant’s condition qualifies for this benefit. Dedicated
      Sick Leave approvals will be made in increments not to exceed two (2) months. Employees needing more
      than two (2) months of Dedicated Sick Leave will be required to submit additional medical documentation
      for each subsequent two (2) month period, up to a maximum of one-hundred and twenty (120) days or six
      (6) months of paid leave, whichever is greater. The application of an employee who has been granted or
      denied approval to receive leave should be returned to the applicant with the disposition within five (5)
                                                        116
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 121 of 164


   working days of receipt by the College Office of Human Resources, to the extent feasible. The College
   Office of Human Resources must inform an employee whose request has been denied that denial of the
   request may be appealed in writing to CUNY’s Appeals Panel, in care of the University Benefits Office,
   395 Hudson Street, New York, New York 10014, within fifteen (15) working days of the employee’s
   receipt of the denial. The CUNY Appeals Panel will be constituted as follows:

   a) For classified staff, the appeals panel shall consist of the Vice Chancellor for Human Resources
      Management, the Vice Chancellor for Labor Relations, or their respective designees, and a classified
      staff union representative;

   b) For instructional staff, the appeals panel shall consist of the Vice Chancellor for Human Resources
      Management, the Vice Chancellor for Labor Relations, or their respective designees, and a PSC union
      representative;

   c) For classified managerial staff, executive compensation staff, and other non-represented employees,
      appeals shall be decided by the Vice Chancellor for Human Resources Management or designee;

   All decisions issued by CUNY’s Appeals Panel shall be final and shall not be subject to any further appeal
   by way of employee collective bargaining agreement or otherwise.

3. Following approval of an eligible employee’s application to receive sick leave from the Dedicated Sick
   Leave Program, the College Office of Human Resources will match the application to any approved
   request(s) to dedicate leave to the employee that have been forwarded to the recipient’s college. If the
   employee is to receive dedicated leave, the College Office of Human Resources shall make the appropriate
   adjustments in his/her time and leave records and shall inform him/her of the number of days to be credited
   and when such credit will occur.




                                                   117
              Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 122 of 164


                                                 APPENDIX G

                             CATASTROPHIC SICK LEAVE BANK PROGRAM

This program has been included as an Appendix solely for ease of reference. The parties acknowledge and agree
that this is a University program, the terms of which were not bargained. The parties accordingly agree that it is
not subject to the terms of Article 20 of this Agreement, including the grievance process.

I. Program Description

The Catastrophic Sick Leave Bank (“CSLB”) is a pool of sick leave and annual leave voluntarily donated by
individuals who are employed full-time on an annual salary basis for potential use as sick leave by eligible full-
time employees who are also donors to the bank. Eligible recipients may receive up to ninety (90) days of paid
CSLB leave in any one (1) program year (September 1 – August 31). CSLB leave may be approved in increments
not to exceed one (1) month. The Catastrophic Sick Leave Bank will be administered centrally by the University’s
Office of Shared Services.

II. Criteria for Recipient Eligibility

    1. An employee must be in a full-time title employed on an annual salary basis and have at least two (2)
       years of continuous full-time service with the University. Those employed in substitute titles with no
       underlying regular annual appointment are not eligible to receive donated leave.

    2. Employees must have donated at least one (1) day of sick leave or annual leave for the program year in
       which leave is needed.

    3. An employee’s illness or injury must not be job-related and must require an absence of at least thirty (30)
       continuous working days. Absence due to illness or injury must be supported by medical documentation
       acceptable to the University Office of Shared Services. The University Office of Shared Services will
       determine whether requests by eligible employees to receive leave from the Catastrophic Sick Leave Bank
       will be approved, based solely upon the nature and severity of the illness or injury. An employee whose
       request has been denied may appeal in writing to CUNY’s Appeals Panel, as set forth in Section VI.3.
       below.

    4. All annual leave, sick leave, compensatory time balances, and sick leave advancements, to the extent
       applicable, must have been exhausted.

    5. CSLB leave may not be used to supplement or supplant income benefits under any applicable collectively
       bargained or union provided short-term or long-term disability program. If the employee has already
       received income benefits under any applicable union provided short-term or long-term disability program,
       those benefits must be reimbursed.

    6. The number of hours that comprise a day for the recipient is determined by the title of the recipient.



                                                       118
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 123 of 164


   7. (a) The time that an employee is on a paid parental leave, paid Family and Medical Leave Act
          (“FMLA”) leave, paid Fellowship leave, or any other applicable paid leave will count towards service
          in calculating whether the employee has met the two (2) years of full-time continuous CUNY service
          required for recipient eligibility.

       (b) The time that an employee is on an unpaid child care leave, unpaid Family and Medical Leave Act
           (“FMLA”) leave, or on a Scholar Incentive Award leave will serve to bridge service which
           immediately precedes and follows such leave in calculating whether the employee has met the two (2)
           years of full-time continuous CUNY service required for recipient eligibility.

   8. The University Office of Shared Services may deny a prospective recipient’s request to use CSLB leave
      if he/she is on a disciplinary suspension.

   9. In the event that an employee is deemed eligible to receive donated leave from the Dedicated Sick Leave
      Program (DSL) and the Catastrophic Sick Leave Bank Program (CSLB), such usage shall not exceed a
      combined total of 160 DSL and CSLB days in any program year.

III. Criteria for Donating Leave

   An employee who wishes to donate annual leave and/or sick leave to the Catastrophic Sick Leave Bank must
   meet the following criteria:

   1. The employee must be in a full-time title, employed on an annual salary basis.

   2. Donations must be made in increments of one (1) day, with a minimum donation of one (1) day of annual
      leave or sick leave per program year. The number of hours that comprise a day for the donor is determined
      by the title of the donor.

   3. Employees with fewer than five (5) years of full-time continuous CUNY service may donate only annual
      leave. There is no minimum length of service required to donate annual leave and no cap on the amount
      that may be donated. Employees with five (5) or more years of full-time continuous CUNY service may
      donate annual leave (without limitation) and/or sick leave up to ten (10) sick leave days per program year.
      In order to donate sick leave, an employee must maintain a sick leave balance of at least twenty-four (24)
      days. Please note that as set forth in Paragraph IV., Section 11 (Program Requirements) of the CSLB
      Program, CUNY reserves the right to limit the number of CSLB days employees are allowed to donate to
      the bank per program year and/or the number of donated CSLB days that may be kept on reserve in the
      bank.

   4. (a) The time that an employee is on a paid parental leave, paid Family and Medical Leave Act (“FMLA”)
          leave, paid Fellowship leave or any other applicable paid leave will count towards service in
          calculating whether the employee has met the five (5) years of full-time continuous CUNY service
          required for donating sick leave.




                                                      119
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 124 of 164


      (b) The time that an employee is on an unpaid child care leave, unpaid Family and Medical Leave Act
          (“FMLA”) leave, or on a Scholar Incentive Award leave will serve to bridge service which
          immediately precedes and follows such leave in calculating whether the employee has met the five (5)
          years of full-time continuous CUNY service required for donating sick leave.

IV. Program Requirements

   1. An open enrollment period for leave donations will be held for one (1) month each program year
      (September 1 through August 31) and may be extended or reopened at the discretion of the Vice
      Chancellor for Human Resources Management. The enrollment period is each October of the program
      year.

   2. After the initial enrollment period, deductions of the type and amount of leave will automatically continue
      on an annual basis, unless the employee requests a change. Any request to withdraw from the Catastrophic
      Sick Leave Bank Program or to make any changes in the amount and/or type of leave to be donated must
      be submitted in writing to the University Office of Shared Services during the annual open enrollment
      period; changes may not be made at any other time.

   3. If the sick leave balance of an employee who has elected to donate sick leave has fallen below twenty-
      four (24) sick leave days at the time the deduction is made, the type of leave deducted will be converted
      to annual leave.

   4. All leave donated to the bank is irrevocable.

   5. The use of CSLB leave runs concurrently with FMLA leave, i.e., a recipient’s use of leave from the bank
      shall be counted towards his/her FMLA leave entitlement as though he/she were using his/her own sick
      leave.

   6. An employee’s use of CSLB leave days will be extended by any CUNY observed holiday contained in a
      recipient employee’s collective bargaining agreement or CUNY policy that is observed during the period
      of the recipient employee’s approved CSLB leave.

   7. No withdrawal of leave will be approved which will result in a negative balance to the CSLB. The
      University Office of Shared Services may consider the amount of leave remaining in the CSLB in order
      to make an equitable distribution of leave among medically qualified applicants, if there is insufficient
      leave in the CSLB to grant each applicant the amount of leave required.

   8. Leave withdrawn from the CSLB in excess of the amount actually used by a recipient is to be returned to
      the CSLB. The Office of Human Resources of the recipient’s college must notify the University Office
      of Shared Services of the number of days to be restored to the CSLB no later than two (2) weeks from the
      date of the employee’s return to work.

   9. Each day of leave donated to the bank will be debited from the donor’s leave balance as one (1) full day.
      However, each day of sick leave donated by an eligible employee will be credited to the CSLB as one-
      half (1/2) of a day. Each day of annual leave donated will be credited to the bank as one (1) full day.

                                                      120
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 125 of 164


   10. CSLB leave will be granted to the recipient retroactive to the first day of absence without pay. A recipient
       utilizing CSLB leave is deemed to be in active pay status as though the employee were using his/her own
       sick leave. Annual leave and sick leave will therefore be accrued while using CSLB leave, but will not
       be credited until the employee returns to work.

   11. The University reserves the right to limit the number of CSLB days employees are allowed to donate to
       the bank per program year and/or the number of donated CSLB days that may be kept on reserve in the
       bank.

V. Procedures For Donating Leave To The Catastrophic Sick Leave Bank

   1. An employee who wishes to donate annual leave and/or sick leave to the Catastrophic Sick Leave Bank
      must complete CUNY Form No. 001 CSLB-2013, “Application to Donate Leave to the Catastrophic Sick
      Leave Bank,” and return it to the College’s Office of Human Resources during the enrollment period.

   2. The College Office of Human Resources will review the application and determine the accuracy of all
      statements in accordance with the donor’s personnel and payroll records, and will notify the employee
      within five (5) working days of receipt of the application whether he/she is eligible or ineligible. If the
      employee is determined to be eligible, the College Office of Human Resources will make the appropriate
      adjustment to the employee’s time and leave records and will notify the employee of the type of leave and
      number of days to be debited and when the debit will occur. The College Office of Human Resources
      will send a copy of the approved application to the University Office of Shared Services to determine the
      appropriate number of days to be credited to the CSLB. The application shall include an attestation by the
      donor that he/she understands that the decision to donate sick leave and/or annual leave to the CSLB is
      irrevocable and that the donated leave will not be returned to the donor, unless it is determined that the
      donor is ineligible to donate leave. The donor’s attestation shall also provide that the donor has not been
      coerced and is not receiving any benefit, express or implied, in return for the donated sick leave and/or
      annual leave, other than the ability to participate in the bank.

   3. The College Office of Human Resources will continue to make automatic deductions from the employee’s
      time and leave record—which shall be deducted on a yearly basis during the month following the
      enrollment period—provided that the employee maintains eligibility and has not withdrawn from the
      CSLB program or has not made any changes to the type or amount of leave to be donated. The College
      Office of Human Resources will notify the employee and the University Office of Shared Services of the
      continued donation or of any changes thereto.

   4. The University Office of Shared Services shall keep a record of employees who are members of the CSLB
      program, updating its records following each enrollment period.




                                                       121
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 126 of 164


VI. Procedures For Receiving Leave From The Catastrophic Sick Leave Bank

   1. The employee must complete Form No. 002 CSLB-2013, “Application to Receive Leave From the
      Catastrophic Sick Leave Bank,” include medical documentation, and forward the application to the
      College Office of Human Resources. The application will include a release by the intended recipient
      permitting the University Office of Shared Services or CUNY’s Appeals Panel (should an appeal become
      necessary)—or a physician retained by either of them—to seek clarification or additional information
      from the employee’s physician concerning the medical documentation submitted by the intended recipient.
      The release shall also provide that the employee shall submit to an examination by a physician retained
      by the University Office of Shared Services, if deemed necessary. Where practicable, applications should
      be submitted when the employee has been absent for twenty (20) continuous working days, but anticipates
      being absent in excess of thirty (30) continuous working days and will not have sufficient leave to cover
      the projected period of absence beyond the thirty (30) days.

   2. The College Office of Human Resources must review the application, determine the accuracy of all
      statements in accordance with college personnel and payroll records, and complete the appropriate section.

      The application of an employee who has been deemed ineligible to receive donated leave should be
      returned to the applicant with the disposition within five (5) working days of receipt by the College Office
      of Human Resources, to the extent feasible. The application of an employee who has been deemed eligible
      to receive donated leave must be forwarded to the University Office of Shared Services by the College
      Office of Human Resources within five (5) working days of its determination, to the extent feasible.

      To the extent feasible, the University Office of Shared Services will return the application within five (5)
      working days from receipt to the College Office of Human Resources, stating whether the employee’s
      application to receive donated leave will be approved. Thereafter, the College Office of Human Resources
      will advise the employee of the decision issued by the University Office of Shared Services concerning
      the CSLB leave. All discrepancies must be resolved with the employee before a determination is made.

      The determination made by the University Office of Shared Services will be based solely upon the nature
      and severity of the illness or injury of the employee, as indicated by the medical documentation submitted.
      CSLB leave will be made in increments not to exceed one (1) month. Employees needing more than one
      (1) month of CSLB leave may be required to submit additional medical documentation for each
      subsequent one (1) month period, up to a maximum of ninety (90) days of paid CSLB leave. The
      University Office of Shared Services will notify the College Office of Human Resources of the amount of
      CSLB leave the employee will receive. Upon notification, the College Office of Human Resources will
      make the appropriate adjustment in the recipient’s time and leave records and inform the recipient in
      writing when such CSLB leave will be credited to the employee.




                                                      122
         Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 127 of 164


3. An employee whose request has been deemed ineligible by the College Office of Human Resources or
   denied by the University Office of Shared Services, may submit an appeal in writing, along with additional
   medical documentation, if any, to CUNY’s Appeals Panel, in care of the Office of Vice Chancellor for
   Human Resources Management, 205 East 42nd Street, New York, New York 10017, within fifteen (15)
   working days of the employee’s receipt of the denial. The CUNY Appeals Panel will be constituted as
   follows:

   a) For represented classified staff, the appeals panel shall consist of the Vice Chancellor for Human
      Resources Management, the Vice Chancellor for Labor Relations or their respective designees, and a
      classified staff union representative;

   b) For represented instructional staff, the appeals panel shall consist of the Vice Chancellor for Human
      Resources Management, the Vice Chancellor for Labor Relations or their respective designees, and a
      PSC representative; and

   c) For classified managerial staff and executive compensation staff, and other non-represented
      employees, appeals shall be decided by the Vice Chancellor for Human Resources Management or
      designee.

   All decisions issued by CUNY’s Appeals Panel shall be final and will not be subject to any further appeal
   by way of employee collective bargaining agreements or otherwise.




                                                   123
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 128 of 164


                                                 APPENDIX H

                                      ARTICLE 21 PILOT PROGRAM

21.1   (a)    Members of the Instructional Staff may be disciplined by removal, suspension with or without pay,
              or any lesser form of discipline for one or more of the following reasons, except that staff in HEO
              series titles shall be subject to discharge as provided in Article 21.8, and Adjuncts shall be subject
              to discharge as provided in Article 21.10:
              (i)     Incompetent or inefficient service;
              (ii)    Neglect of duty;
              (iii)   Physical or mental incapacity;
              (iv)    Conduct unbecoming a member of the staff. This provision shall not be interpreted so as
                      to constitute interference with academic freedom.
       (b)    No disciplinary proceeding shall be initiated against a member of the instructional staff more than
              24 months after discovery by the college or unit of CUNY of the occurrence of the latest incident
              forming the basis of the discipline. In the event that such member of the instructional staff has
              been non-reappointed and a grievance has been filed challenging that non-reappointment, CUNY
              shall have 120 days from the date that the grievance is finally resolved to initiate a disciplinary
              proceeding against such employee. If a member of the instructional staff is placed on medical leave
              under the Medical Separation Procedure, and the medical leave is terminated and the bringing of
              Article 21 disciplinary charges is permitted under that procedure, CUNY shall have 120 days from
              the date that the medical leave is terminated to initiate a disciplinary proceeding against such
              employee.
21.2   Disciplinary proceedings shall be initiated by the President of the college by the service of written charges
       upon the employee, with a copy to the PSC, which shall set forth:
       (a)    the charges against the employee, including a description of each violation charged; and
       (b)    the proposed penalty.
21.3   Within fourteen (14) calendar days of service of the charges, a meeting shall be conducted by the President
       or his or her designee with the employee, who may be accompanied by an attorney or representative of
       the Professional Staff Congress, to discuss the charges, the proposed penalty, and the basis of the charges.
21.4   Within fourteen (14) calendar days of the meeting described in Section 21.3, the President shall either:
       (a)    Withdraw the charges, or
       (b)    State his/her intention to proceed with the charges, including a recommended penalty.




                                                       124
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 129 of 164


21.5   If the President states an intention to proceed with the charges within seven (7) days of service of that
       notice the employee shall be provided with copies of the primary non-privileged documents relied upon
       in preparing the charges and a list describing the documents withheld due to claims of privilege. Nothing
       herein affects the PSC’s or the employee’s right to seek additional information under this Agreement and
       the applicable law.
21.6   Within fourteen (14) calendar days of service of the President's written statement to proceed with the
       charges and recommended penalty, the employee may:
       (a)    Acquiesce to the charges and accept the recommended penalty by written notification to the
              President; or
       (b)    Appeal by proceeding to disciplinary arbitration in accordance with Section 21.7.
21.7   Disciplinary Arbitration
       (a)    The procedures for selecting an arbitrator and scheduling the arbitration hearing shall be governed
              by Article 20.5(a), except that (1) the first arbitrator in order who is available to conduct a hearing
              within sixty (60) calendar days shall serve as the arbitrator; and (2) the notice of appeal to
              disciplinary arbitration shall be filed by service upon the Vice Chancellor for Legal Affairs and
              the American Arbitration Association. A copy of the appeal shall be sent simultaneously to the
              College President.
       (b)    The disciplinary arbitrator shall hold a disciplinary arbitration hearing within sixty (60) calendar
              days of designation, or on such other date as may be mutually agreed upon by the parties. The
              disciplinary arbitrator shall render a decision within thirty (30) calendar days of the close of the
              hearing. The arbitrator shall follow AAA procedures.
       (c)    The disciplinary arbitrator shall be limited to determinations of guilt or innocence and the
              sufficiency of grounds for the penalty. The arbitrator shall not consider alleged violations of any
              other provision or article of this Agreement, or of the University Bylaws or written policies, which
              shall be subject, as applicable, only to the provisions of Article 20 of this Agreement. The
              disciplinary arbitrator shall not add to, subtract from, or modify the provisions of this Agreement.
              The disciplinary arbitrator's decision regarding guilt or innocence and the sufficiency of grounds
              for the penalty shall be final and binding upon the parties. The disciplinary arbitrator may approve
              or disapprove the penalty or impose other penalties warranted under the circumstances.
21.8   Employees in titles in the Higher Education Officer Series shall be subject to immediate discharge for just
       cause.
       (a)    Disciplinary proceedings shall be initiated by the President of the college by service, personally or
              by certified mail, of a written Notice of Intent for Immediate Discharge upon the employee, with
              a copy to the PSC, which set forth:
              1. the charges against the employee, and
              2. the proposed penalty of immediate discharge.



                                                       125
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 130 of 164


       (b)     Within three (3) days, exclusive of Saturdays, Sundays, and legal holidays, of service of the written
               notice of Intent for Immediate Discharge, a meeting shall be conducted by the President or his or
               her designee with the employee, who may be accompanied by an attorney or a representative of
               the Professional Staff Congress, to discuss the notice, the basis of the charge, and the proposed
               penalty.
       (c)     If the employee fails to appear at the meeting, the President may issue a Notice of Immediate
               Discharge which shall be effective immediately.
       (d)     Within twenty-four (24) hours of the meeting described in Section 21.8(b), the President shall
               either:
               1. Withdraw the Notice of Intent for Immediate Discharge;
               2. Issue a Notice of Immediate Discharge which shall be effective immediately; or
               3. Issue a Notice of Charges under Section 21.2 seeking a lesser penalty than dismissal.
               4. If the President issues a notice of immediate discharge or notice of charges within seven (7)
                  days of service of that notice the employee shall be provided with copies of the primary non-
                  privileged documents relied upon in preparing the charges, and a list describing the
                  documents withheld due to claims of privilege. Nothing herein affects the PSC’s or the
                  employee’s right to seek additional information under this Agreement and the applicable law.
       (e)     Within fourteen (14) calendar days of service of the Notice of Immediate Discharge, the employee
               may appeal by proceeding to disciplinary arbitration in accordance with Section 21.7.
21.9   Any person against whom charges have been made may, at any time during the pendency of the charges,
       be suspended by the president of the college. Such suspension shall be without loss of pay.
       A person suspended with pay shall be available for all procedures mandated by Article 21. Upon
       suspension with pay, notwithstanding any other provision of this Agreement, any request to be absent
       from any aspect of these procedures must be approved in advance by the Vice Chancellor for Labor
       Relations upon the recommendation of the President. Failure to be available for any Article 21 proceeding
       without said approval of a request to be absent for the period specified in the approval of the request shall
       result in loss of pay status for a period of three weeks. Such period of non-pay status shall be discontinued
       as of the date of the proceeding if a proceeding under this article is scheduled and held within that
       three-week period. If, however, the person continues to be unavailable, the person shall be subject to
       further removal from pay status for successive three-week periods until such time as the proceeding is
       scheduled and held. Said loss of pay status cannot be charged to annual leave, temporary disability leave,
       or other paid leave.
21.10 Adjuncts shall be subject to discharge for just cause, subject to the Grievance and Arbitration article and
      not to Article 21 of this Agreement.
21.11 The procedures provided by this Article 21 are modified and expedited as follows for disciplinary charges
      brought against instructional staff members who have been convicted of a felony:


                                                        126
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 131 of 164


       (a)    Disciplinary proceedings shall be initiated by the President of the College by preferment of charges
              upon the employee, with a copy to the PSC. The Charges will be preferred via overnight mail.
              The recommended penalty will be discharge.
       (b)    Within three (3) calendar days of receipt of the President’s statement of charges, unless the penalty
              has been accepted by the employee, notice of appeal to disciplinary arbitration shall be filed by
              service upon the Vice Chancellor for Legal Affairs and the American Arbitration Association. A
              copy shall be sent simultaneously to the College President.
       (c)    The case shall be assigned to an arbitrator to be selected in accordance with Section 21.7.a. These
              cases will be given priority for assignment.
       (d)    The disciplinary arbitrator shall hold a disciplinary arbitration hearing within ten (10) calendar
              days of designation. The disciplinary arbitrator shall render a decision within five (5) calendar
              days of the close of the hearing.
       (e)    Any person convicted of a felony against whom disciplinary charges have been made may, at any
              time during the pendency of the charges, be suspended without pay by the president of the college.
       (f)    Conviction of a felony shall create a presumption of conduct unbecoming a member of the staff.
              The employee may argue to the arbitrator that there were extenuating circumstances that would
              permit the arbitrator to conclude that a less severe penalty is warranted.
       (g)    Should a court of final jurisdiction overturn the conviction, there shall be a right to a hearing before
              an arbitrator upon application for restoration to service. The issue in the hearing will be whether
              grounds for discharge pursuant to Article 21.1(a) existed, notwithstanding the reversal of the
              conviction.
       (h)    The parties recognize that an employee may be convicted of a felony after charges have been
              preferred and that the disciplinary procedures in Article 21 may have commenced prior to the
              conviction. In such a case, the procedures outlined above will replace Article 21 procedures at the
              appropriate stage to which the charges had progressed immediately prior to the conviction.
21.12 A disciplinary proceeding brought pursuant to this article may be resolved by settlement only if agreed to
      in writing by the Office of Labor Relations and by the PSC Central Office.




                                                        127
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 132 of 164


                                                  APPENDIX I

                              DISTINGUISHED PROFESSOR SIDE LETTER



                                                              March 18, 2016



Dr. Barbara Bowen
President
Professional Staff Congress/CUNY
61 Broadway, 15th floor
New York, NY 10006

Dear Dr. Bowen:

This is to confirm the parties’ understanding that appointments to the Distinguished Professor title are expected
to contribute to the University’s commitment to recruit and retain an excellent faculty representing a rich diversity
of gender, ethnicity and race. Your signature on the line set forth below confirms the Union’s agreement with
this principle.

                                                              Sincerely,


                                                              /s/
                                                              Pamela S. Silverblatt
                                                              Vice Chancellor for Labor Relations




/s/______________________________________________________
AGREED: For the Professional Staff Congress/CUNY Date




                                                        128
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 133 of 164


                                                   APPENDIX J

                              ADJUNCT HEALTH INSURANCE ELIGIBILITY


Effective October 1, 2014, the eligibility criteria for health insurance through the New York City Health Benefits
Program, as set forth in the Concluding Agreement on Adjunct Health Insurance, dated July 30, 2014, are as
follows:

       a) In order to qualify for health insurance benefits:

               Teaching Adjuncts—must be teaching six or more contact hours in the semester, or an equivalent
                combination of teaching and non-teaching hours, and must have taught one or more courses for
                the two consecutive preceding semesters (not including Summer Sessions).

               Non-Teaching Adjuncts—who are working fifteen or more hours per week in the semester, or an
                equivalent combination of teaching and non-teaching hours, and who have worked fifteen or more
                hours per week for the two consecutive preceding semesters (not including Winter or Summer
                Sessions). (For the purpose of determining eligibility for health insurance only, one non-teaching
                hour shall be deemed equivalent to 0.4 teaching contact hour.)

               Substitute service immediately preceded by and immediately followed by adjunct service shall be
                counted as continuous adjunct service for the purpose of determining eligibility for health
                insurance benefits under this section.

               Adjuncts who receive health insurance for the Fall semester only will receive coverage for the
                period from the first day of the Fall semester through the following February 28 (February 29 in a
                leap year). The first day of the Fall semester is the day after the end of the teaching faculty annual
                leave period as calculated pursuant to Article 14.1 of the PSC-CUNY Collective Bargaining
                Agreement. Adjuncts who receive health insurance for the Spring semester only will receive
                coverage for the period from the first day of the Spring semester through the following July 31.
                Adjuncts who receive health insurance coverage during both the Fall and Spring semesters of a
                given academic year will continue to receive coverage through the end of the annual leave period
                as defined in Article 14.1 of the PSC-CUNY Collective Bargaining Agreement.

               Eligibility as provided in this section shall be based on CUNY-wide service.

       b) Adjuncts are not eligible for City Health Benefits if they are eligible to receive other primary health
          care insurance provided by or through another source. Adjuncts must certify each semester that they
          are not eligible to receive other primary health care insurance provided by or through another source.

           Doctoral student employees who are eligible to receive primary health care insurance through
           NYSHIP will not be eligible for City Health Benefits.



                                                         129
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 134 of 164


       c) Adjuncts who establish eligibility for health insurance benefits shall be eligible to receive benefits in
          the third consecutive semester. An adjunct shall lose eligibility if, in any semester, he/she teaches for
          fewer than six contact hours or works for fewer than 15 non-teaching hours per week, or a combined
          equivalent.

           Even though coverage may be lost for a semester because current hours are too low, the two-semester
           continuity requirement will be deemed to have been met until there is a semester in each of two out of
           three consecutive academic years wherein a previously eligible individual is not employed as an
           adjunct by CUNY. Then a break occurs and the initial eligibility requirements, including the two-
           semester continuity requirement, must be re-established in order to be covered for benefits.

Effective with the start of the 2016-2017 academic year, adjuncts who previously held Graduate Assistant
appointments with coverage under the New York State Health Insurance Program and who were subsequently
appointed as adjuncts without a break in service shall be eligible to elect health coverage under the New York
City Health Benefits Program without the prior two-consecutive-semester service requirement, provided that they
meet all other eligibility requirements.




                                                       130
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 135 of 164


                                                  APPENDIX K

                           VOLUNTARY PHASED RETIREMENT PROGRAM


                                                              April 26, 2013


Barbara Bowen
President
Professional Staff Congress/CUNY
61 Broadway, 15th Floor
New York, NY 10007

Dear Dr. Bowen:

This will confirm our mutual understandings regarding The City University of New York’s implementation of a
three-year pilot program of voluntary Phased Retirement for eligible permanent full-time members of the PSC-
represented teaching and non-teaching instructional staff as defined in paragraphs 2 and 3 below. The pilot
program is effective from the 2013-2014 academic year through the 2015-16 academic year. Nothing in this
agreement diminishes an eligible employee’s ability to retire without phasing.

The parties will meet prior to June 30, 2015 to review the pilot program. Such review will include the name,
college, department, title and length of phasing period of each phasing faculty and staff member. The University
will provide the PSC with the Fall 2014 “flat file” (provided each semester pursuant to Article 5) by March 1,
2015 and will make a reasonable effort to provide the Spring 2015 “flat file” by June 1, 2015 to ensure that
bargaining unit data are available to facilitate such review.

At any time prior to June 30, 2015 the parties may elect to negotiate mutually agreeable modifications to the
Program. The Program will continue beyond the 2015-2016 academic year unless one of the parties provides
written notice to the other by June 30, 2015 that it is electing to terminate the program as of the end of the 2015-
16 academic year. In such case, individuals who commenced participation in the Phased Retirement Program
during the 2015-2016 academic year, or earlier, shall be allowed to complete their phasing period.

The following provisions will govern this program:

1.     The Phased Retirement Program is open only to eligible participants in the Optional Retirement Program;
       that is, TIAA-CREF, including the alternative funding vehicles MetLife and Guardian. It is the
       employee’s decision to participate in the Phased Retirement Program; the program is voluntary.

2A.    Tenured faculty, including Librarians and Counselors, and Lecturers with a Certificate of Continuous
       Employment (“CCE”) who will have attained the age of 65 years and will have completed 15 or more
       years of full-time, continuous service as of the start of their phasing period are eligible to participate,
       subject to the provisions of paragraphs 4A and 6A below, and subject to the provisions herein regarding
       Department Chairs and faculty serving in predominantly administrative positions, such as Directors of
       Institutes/Centers. A faculty member currently serving as a Department Chair or as an Executive Officer
                                                        131
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 136 of 164


        of a Ph.D. program is not eligible to participate while serving in such position; he/she may apply to
        participate and, upon approval of his/her phased retirement application, he/she must submit his/her
        resignation from the Department Chair/Executive Officer position by April 1, to be effective the June 30
        preceding the beginning of his/her phasing period. If he/she has been approved to enter phased retirement
        and fails to submit his/her resignation by April 1, he/she will be deemed to have resigned from the position
        effective June 30. A faculty member who wishes to phase and is serving in a predominantly administrative
        position shall be subject to the terms in the attached side-letter.

2B.     During the phasing period, a faculty member’s work commitment shall be 50% of the contractual full-
        time workload for his/her title at his/her college (that is, 50% of the teaching load and 50% of other
        professional responsibilities), and the salary shall be 50% of the full-time salary.

2C.     The Phased Retirement Program is not intended to result in an overall diminution of the number of tenured
        and/or tenure-track full-time teaching faculty. During the period of the pilot, the University will fill as
        many full-time teaching positions as were vacated owing to phased retirement. When the University
        decides on the placement of full-time teaching position(s), the staffing needs of colleges and departments
        from which phasing teaching faculty have retired or will retire will be given consideration.

3A.     Employees in the Higher Education Officer title series with 13.3b status and tenured employees in the
        College Laboratory Technician title series who will have attained the age of 65 years and will have
        completed 15 or more years of full-time continuous service as of the start of their phasing period are
        eligible to participate, subject to the provisions of paragraphs 4B and 6B below.

3B.     During the phasing period, the work commitment of an employee in a title in the Higher Education Officer
        or College Laboratory Technician title series shall be 80% of the contractual full-time workload for his/her
        title, and the salary shall be 80% of the full-time salary.

3C.     The parties acknowledge the critical role of professional staff in the work of the University and have
        designed the relevant portions of the Phased Retirement Program to reflect that understanding.

4A.     An employee in a faculty title may elect to phase for one, two, or three years. Such employee may elect
        to take Travia Leave in the final spring semester of the phasing period or may elect to be paid out for
        his/her Travia Leave in a lump sum following the phasing period. If the employee elects to take Travia
        Leave in the final spring semester of the phasing period, he/she will have a workload during the preceding
        fall semester equal to 25% of the annual contractual full-time workload with a salary equal to 50% of the
        biweekly salary rate through the day preceding the start of the spring semester. Such employees will be
        paid at 100% of the full-time biweekly salary rate during Travia Leave.20 Employees who elect to be paid
        Travia Leave in a lump sum will be paid for one-half of their accumulated temporary disability leave up
        to a maximum of one semester or the equivalent number of school days, at 100% of the full-time salary
        rate for their title, and will receive said payment following the end of the annual leave period following
        the last year of their phasing period. In no event may the combined period of phasing and Travia Leave
        exceed three years.

20
  If the employee’s Travia Leave extends up to the annual leave period, then one (1) month of the annual leave period will be paid at
100% of the bi-weekly salary rate and one (1) month will be paid at 50% of the biweekly salary rate.

                                                                 132
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 137 of 164


4B.   Eligible employees in HEO or CLT titles may elect to phase for either six (6) months or one year. The
      employee may elect either to take Travia Leave after the phasing period or to be paid Travia Leave in a
      lump sum at the end of the phasing period. Such employees will be paid at 100% of their full-time
      biweekly salary rate during Travia Leave or shall be paid in a lump sum for one-half of their accumulated
      temporary disability leave up to a maximum of one semester or the equivalent number of school days at
      100% of their full-time salary rate.

5.    The decision to phase is irrevocable and is contingent upon an irrevocable commitment to retire at the end
      of the phasing period (or the combined phasing and Travia Leave period). The commitment to retire
      supersedes any right the employee may otherwise have had to return during or following Travia Leave.
      An employee who fails to retire at the end of his/her phasing period (or combined phasing and Travia
      Leave period) shall be deemed to have resigned as of the end-date of his/her phasing period (or combined
      phasing and Travia leave period).

      During the phasing period, an employee may choose to retire sooner than originally planned (so long as
      he/she has completed his/her full phasing workload commitment for any given year), but he/she may not
      decide to retire later. Regardless of the length of the phasing period, all phasing for faculty members will
      begin on the first day of the Fall semester of the appropriate year; that is, on the third day, excluding
      Saturdays and Sundays, before August 30. An eligible employee in a HEO or CLT title may apply to
      phase starting on the first day of the Fall or Spring semester, to be approved as part of the approval process
      set forth in paragraph 6B.

6A.   A faculty member who wishes to phase will be required to submit to his/her Department Chair an
      application that specifies the length of the phasing period and how the faculty member plans to configure
      his/her teaching load and other workload responsibilities in each year of the phasing period.

      The faculty member may specify either:

      (a) a 50% phasing workload for the two semesters of the academic year (i.e., 25% of the
      annual contractual workload in each semester), or

      (b) a 100% phasing workload for one semester of the academic year (i.e., 50% of the annual contractual
      workload in a single semester).
      The specified phasing workload need not be the same for each year of the phasing period. The workload
      for each year of the phasing period must, however, equal 50% of the annual contractual workload. The
      faculty member must also specify whether he/she is electing to take Travia Leave in the final Spring
      semester of the phasing period or to be paid out for his/her Travia Leave in a lump sum following the
      phasing period. (As noted above, if a phasing employee takes Travia Leave in a Spring semester, the
      employee must have carried a workload during the preceding Fall semester equal to 25% of the annual
      contractual full-time workload.)

      The Department Chair shall review the application, including the faculty member’s proposed workload
      configuration for the phasing period. Assuming the faculty member’s proposed workload configuration
      would not impede the department’s ability to meet its academic responsibilities—and assuming the faculty
      member is otherwise eligible—the Chair shall recommend approval to the President.
                                                       133
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 138 of 164



      In the event that the Department Chair determines that the faculty member’s proposed workload
      configuration would impede the department’s ability to meet its academic responsibilities, the Chair may
      request that the faculty member consider an alternative configuration of the phasing workload. If the
      Chair and faculty member reach agreement on a revised workload configuration—and assuming the
      faculty member is otherwise eligible—the Chair shall recommend approval of the revised application to
      the President. If the faculty member and the Chair are unable to identify a mutually agreeable workload
      configuration for the phasing period, the faculty member may submit an appeal to the President regarding
      his/her initial proposed workload configuration. A Chair’s failure to recommend approval of a faculty
      member’s request to phase will not be grievable.

      In the event that 1) the President does not approve the Chair’s recommendation that a faculty member be
      permitted to phase in the upcoming academic year (based either on the faculty member’s initial or revised
      workload configuration), or 2) the President denies a faculty member’s appeal to phase in the upcoming
      academic year with the faculty member’s initial proposed workload configuration, then the faculty
      member shall be afforded the opportunity to phase with the initial proposed workload configuration at the
      beginning of the following academic year (i.e., one year later than initially requested).

      The President’s determination to defer an applicant’s start-date by one year is final and will not be
      grievable. (In the event the request to phase is deferred, however, the faculty member retains his/her right
      to retire without phasing or to elect not to retire.)

      Following approval of an application, any proposed changes to the faculty member’s workload
      configuration will require the written approval of the Department Chair. The faculty member’s course
      assignments and program arrangement will be determined consistent with Bylaw section 9.3.a2.

6B.   Employees in the Higher Education Officer title series and the College Laboratory Technician title series
      who wish to phase will be required to submit to their supervisor an application to phase that specifies 1)
      the length of the phasing period, (i.e., six (6) months or one (1) year); 2) how the employee proposes to
      configure his/her workweek during the phasing period, with the understanding that his/her workload must
      equal 80% of the contractual workload defined in Article 15.4 of the 2007-2010 Collective Bargaining
      Agreement (i.e., a phasing employee will have a workweek of 28 hours per week); and 3) whether the
      employee wishes to remain on payroll for the period of his/her Travia Leave or be paid out in a lump sum
      following the phasing period.

      The employee’s supervisor shall review the application, including the proposed workload configuration.
      If the supervisor determines that the employee may perform his/her job on less than a full-time basis
      during the proposed phasing period without adversely affecting the area or program, and if the supervisor
      approves the proposed workload configuration for the phasing period, the supervisor shall recommend
      approval of the request to the College Vice President for Administration, provided the employee is
      otherwise eligible to enter phased retirement (as defined in paragraphs 1 and 3 above).

      If the employee’s supervisor determines that the proposed workload configuration would adversely affect
      the area or program, the supervisor may propose an alternative workload configuration. If the supervisor
      and employee are unable to reach agreement on a mutually acceptable workload configuration or if the
      College Vice President for Administration does not approve the request, the employee may withdraw the
                                                      134
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 139 of 164


      request to phase, appeal to the President or his/her designee, or exercise his/her right to retire. The decision
      of a supervisor or of the College Vice President for Administration not to recommend approval of an
      employee’s request to phase will not be grievable. The decision of the President or his/her designee on
      appeal is final and will not be grievable.

      For employees in the titles Chief College Laboratory Technician and Higher Education Officer (“full
      HEO”), both the request to phase and the proposed phasing configuration are subject to approval by the
      College President or his/her designee, in recognition of the higher level responsibilities of these positions.
      The decision of the President or his/her designee will be final and will not be appealable or grievable.

7.    A phasing employee will continue to receive the movement within salary schedule provided for in Article
      24.2 of the Collective Bargaining Agreement and will be eligible for any applicable contractual salary
      increases, on a 50% or 80% pro rata basis, pursuant to paragraph 2B or 3B, as applicable. A phasing
      employee will continue to receive any existing salary above base, on a pro rata basis. A phasing employee
      will not be eligible for any other discretionary salary increases. Regardless of how the phasing employee’s
      workload is distributed over the course of the year, salary will be paid out over the full year in equal
      biweekly payments (except that the amount will be different during Travia Leave, when employees will
      be paid at the rate of 100% of salary).

8.    Deductions from a phasing employee’s biweekly paycheck that are based on a specified percentage of
      salary will be applied to the pro-rata salary, except as required by law. Other existing deductions, whether
      voluntary or involuntary, from the phasing employee’s biweekly paychecks will remain at pre-phased
      retirement levels unless authorized adjustments are made by the employee through regular procedures.

9.    Pension contributions will continue to be made by the employer and the phasing employee, based on the
      employee’s pro rata biweekly pay, during the phasing period.

10.   The parties agree that it is in an employee’s best interest to consult a financial professional and/or a
      retirement counselor before making the decision to phase. Nothing in this agreement, however, shall be
      construed as an obligation on the part of CUNY or the PSC to provide such advice.

11.   Phasing employees will be entitled to the same health insurance and PSC-CUNY Welfare Fund benefits
      as full-time employees, under the same terms as full-time employees.

12.   Phasing employees will accrue temporary disability leave at 50% or 80% of the pre-phasing accrual rate,
      as applicable; the temporary disability leave accrual cap will not change. Phasing employees may be
      eligible for FMLA leave, to the extent applicable. Phasing employees may apply for and receive sick leave
      days under the terms of the Dedicated Sick Leave policy for the balance of one semester.

13.   The annual leave period for teaching faculty and faculty counselors who enter the phased retirement
      program will be identical to the annual leave period for the full-time position. Salary during the annual
      leave period for teaching faculty and faculty counselors who take their annual leave over the summer will
      continue to be paid at 50% of the full-time salary, except following any period of Travia Leave, in which
      case one (1) month will be paid at 100% of the biweekly salary rate and one (1) month will be paid at
      50% of the bi-weekly salary rate during the annual leave period, if the employee’s Travia Leave extends
      up to that period.
                                                        135
           Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 140 of 164



      While phasing, library faculty shall earn annual leave consistent with section 14.3 b) of the Collective
      Bargaining Agreement, at a 50% rate.

      Employees in HEO and CLT titles shall accrue annual leave during the phasing period, consistent with
      Article 14.3 a) of the Collective Bargaining Agreement, at an 80% rate.

      At the end of an employee’s phasing period, for employees in library faculty, HEO or CLT titles and
      consistent with section 14.9 of the Collective Bargaining Agreement, any unused annual leave accrued
      either during the phasing period or retained from pre-phasing accruals, up to the applicable accrual
      maximum, shall be paid out in a lump sum following the end of the phasing period or of Travia Leave,
      whichever is later.

14.   A phasing faculty member may teach at CUNY for extra compensation, in addition to his/her 50% pay,
      during the summer and intersession periods, but not at other times. Employees in the HEO and CLT title
      series who taught at CUNY for extra compensation in the year preceding entering phased retirement may
      be permitted to continue to do so while phasing, consistent with existing University guidelines.

15.   A phasing employee may work outside of CUNY, without limitation as to time or compensation, so long
      as the outside work does not conflict with the employee’s CUNY assignment, except that if a faculty
      member elects to carry a full phasing workload for one semester of an academic year, he/she shall be
      subject to the limitations of the Multiple Position Policy during that semester and shall be required to
      submit a Multiple Position Report for that semester. Phasing faculty members remain subject to
      paragraphs 2.1i, 2.1iii, 2.1iv, and 2.1v of the Multiple Position Policy—pertaining to principles relating
      to outside work—throughout their phasing period.

16.   Phasing faculty members are not eligible for Fellowship Leaves, Scholar Incentive Awards, or PSC-
      CUNY Research Awards. Phasing employees in HEO and CLT titles shall be eligible to apply for and
      receive grants from the HEO-CLT Professional Development Fund for activities to be undertaken while
      the employee is in the phasing period.

17.   Phasing employees shall be granted a waiver of tuition fees pursuant to Article 29 of the Collective
      Bargaining Agreement.

18.   Phasing employees will retain their rank while phasing.

19.   Phasing employees will retain their tenure or CCE or 13.3 b status until they complete the phasing period.

20.   Phasing employees will retain their departmental voting rights, except during any period of Travia Leave.

21.   Contractual observations and professional evaluations, where applicable, will continue to apply during the
      phasing period.




                                                     136
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 141 of 164


22.     Notification of intent to enter phased retirement shall be due no later than October 1 for the following
        academic year. Final arrangements shall be in place by February 1.21 In the case of HEOs or CLTs who
        intend to enter phased retirement at the start of the Spring semester, notification shall be due no later than
        May 1 of the preceding year, and final arrangements shall be in place by October 1.

23.     Phasing employees shall continue to have access throughout the phasing period to the following college
        facilities on the same basis on which they had access before entering Phased Retirement: college library,
        other CUNY libraries, electronic databases, use of college email address, college gymnasium and other
        sports facilities, and other college and CUNY buildings. Phasing faculty members shall be provided with
        office space during semesters in which they are teaching, and phasing professional staff shall be provided
        with an appropriate work space when working. To the extent practicable, phasing employees may retain
        access to their existing office space and may retain access to college resources such as parking and
        secretarial assistance as were provided before entering Phased Retirement. The decision of the College
        President regarding access to existing office space and these additional resources is final and will not be
        grievable.


Please indicate your concurrence with these terms by signing and dating below.

                                                                      Sincerely,

                                                                      /s/
                                                                      Pamela S. Silverblatt
                                                                      Vice Chancellor for Labor Relations




/s/_____________________________________
Professional Staff Congress/CUNY Date

21
  Employees who wish to phase beginning with the 2013-2014 academic year must submit a notice of intent by May 15, 2013 and
must complete their applications by June 7. Final arrangements shall be in place by June 28. HEOs or CLTs who wish to phase
beginning with the Spring 2014 semester must submit their applications by September 1, 2013; final arrangements shall be in place by
November 1, 2013.




                                                                137
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 142 of 164


                                                              April 26, 2013



Barbara Bowen
President
Professional Staff Congress/CUNY
61 Broadway, 15th Floor
New York, NY 10007

Dear Dr. Bowen:

Pursuant to the Letter Agreement concerning the pilot program of voluntary Phased Retirement for eligible
permanent full-time members of the instructional staff, dated April 26, 2013, it is the mutual understanding of the
parties that a full-time faculty member who wishes to enter phased retirement and is serving in a predominantly
administrative position, such as the position of Director of an Institute or Center, should consult with the College
President or his/her designee to ascertain the feasibility of a mutually acceptable phasing arrangement of an
appropriate configuration and duration, not to exceed the limits set forth in paragraphs 2B and 4A of the Letter
Agreement. The decision of the College President is final and will not be appealable or grievable. Nothing in this
Side-Letter diminishes the ability of an eligible faculty member serving in a predominantly administrative
position to retire without phasing or to decide not to retire if no agreement is reached on a plan for phasing.

If agreement is reached on a plan for phasing, the applicable terms of the Letter Agreement shall apply to phasing
faculty members in predominantly administrative positions, except paragraphs 2B and 6A.

                                                              Sincerely,

                                                              /s/
                                                              Pamela S. Silverblatt
                                                              Vice Chancellor for Labor Relations




/s/_____________________________________
Professional Staff Congress/CUNY Date




                                                        138
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 143 of 164


                                                 APPENDIX L

                                 LABOR-MANAGEMENT COMMITTEES


The parties agreed to establish the following labor-management committees:

Teaching Load Reduction

Under the current collective bargaining agreement, the annual contractual workload for undergraduate teaching
is among the highest of peer institutions. The University and the Professional Staff Congress (“PSC”) are
committed to a shared goal of reducing the annual undergraduate teaching contact hour workload for full-time
classroom teaching members of the instructional staff by 3 teaching contact hours. This reduction will allow for
additional time for such activities as student and academic advisement, office hours, academic research and such
other activities that allow the University to improve our students’ success and outcomes. The proposed reduction
would be subject to the recommendation of a joint University and PSC labor-management committee, which will
be convened no later than October 1, 2016. The labor-management committee will develop a plan for
implementing the reduction and identifying resources to cover the costs. The University and the PSC agree that
the implementation of these recommendations will occur no later than the ratification of the successive collective
bargaining agreement to the 2010-2017 collective bargaining agreement.

Business School Salary Schedules

The parties agree to convene a labor-management committee to examine and make recommendations regarding
the current full-time and part-time salary schedules at the business schools at CUNY colleges.

CUNY Language Immersion Program and CUNY Start

The parties shall convene a labor-management committee to discuss appointment/non-reappointment letters,
notification dates and personnel files.

Online Classroom Teaching Observations

A labor-management committee will be established to develop contract language governing online classroom
teaching observations.

Undergraduate Tuition Waivers

A labor-management committee will be established to examine the current use of undergraduate tuition waivers
provided to full-time members of the instructional staff under Article 29. The committee will explore a limited
delegation of the current benefit through a pilot program that will allow full-time instructional staff to transfer
certain benefits to a dependent child.




                                                       139
             Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 144 of 164


                                               APPENDIX M


                              PILOT STUDENT MENTORING PROGRAM


The parties acknowledge that section 13 (“Student Mentoring”) of the 2007-10 Memorandum of Agreement
(“MOA”) had provided for a labor-management committee to be convened to design a pilot student mentoring
program for trial implementation in the fall of 2009. The voluntary pilot program was to have been designed to
enhance the educational experience of students and to assist in student retention and was to have included
appropriate compensation for mentors.

In accordance with the terms of section 13 of the MOA, representatives of the University and the Professional
Staff Congress/CUNY met on a number of occasions and made a good faith effort to design a pilot student
mentoring program for trial implementation. The parties hereby agree that they have fulfilled their contractual
obligations under section 13 of the MOA and have no further obligations to each other with regard to the
implementation of its terms.




                                                     140
                Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 145 of 164


                                            SUPPLEMENTAL AGREEMENTS


The following constitutes the Agreements between The City University of New York and the Professional Staff
Congress/CUNY on Continuing Education and the Educational Opportunity Centers. These Agreements are
supplementary to the Agreement between these parties for the period 2010-2017.

                      SUPPLEMENTAL AGREEMENT ON CONTINUING EDUCATION

1.       DEFINITION

         Continuing Education programs are programs, which are given under the aegis of a college, typically
         supported by funds processed through the income fund reimbursable account.

2.       TITLE AND SALARY 22

         (a) 1. Persons teaching Continuing Education shall be employed in the title Continuing Education
                Teacher for which the minimum hourly rate for new hires only shall be $33.18 effective October
                20, 2009, $33.51 effective April 20, 2012, $33.85 effective April 20, 2013, $34.70 effective April
                20, 2014, $35.39 effective April 20, 2015, $36.10 effective April 20, 2016, and $36.64 effective
                April 20, 2017. 23

                  The minimum hourly rate for Continuing Education Teachers in the CUNY Language Immersion
                  Program (“CLIP”) shall be $37.75 effective March 19, 2010, $38.13 effective April 20, 2012,
                  $38.51 effective April 20, 2013, $39.47 effective April 20, 2014, $40.26 effective April 20, 2015,
                  $41.07 effective April 20, 2016, $42.79 effective February 12, 2017 and $43.43 effective April 20,
                  2017. See Appendix D.

                  Continuing Education Teachers assigned to teach in the CLIP Program on or after February 12,
                  2017, will be paid the hourly rate of the CLIP Instructor minimum salary as set forth in the schedule
                  entitled “CUNY Language Immersion Program (“CLIP”) Instructor Annual and Hourly Rates” in
                  Appendix D for the first semester (i.e., complete Fall or Spring semester) of their employment.

22
   A lump-sum payment in the amount of $1000, pro-rated for other than full-time employees, will be provided for those employees on
payroll as of September 1, 2016, who were also on payroll May 1, 2016. For purposes of computing the pro-rata payment for other
than full-time employees, twenty-four contact hours worked during the 2015-16 academic year shall be deemed full-time service.
Notwithstanding the above, adjuncts who have taught nine (9) contact hours in both the Fall 2015 semester and Spring 2016 semester
and who are on payroll as of September 1, 2016, shall be entitled to the full $1000 payment. A lump-sum payment in the amount of
$750 will be provided to Graduate Assistants A, B, and C who are on payroll as of September 1, 2016, and were also on payroll May
1, 2016, and a lump-sum payment in the amount of $500 will be provided to Graduate Assistant Ds who are on payroll September 1,
2016, and were also on payroll May 1, 2016.
23
  Continuing Education Teachers appointed to teach in the CUNY Start Program as cooperating teachers shall be paid at the
applicable minimum hourly rate for newly hired Continuing Education Teachers. After such teachers work a complete Fall or Spring
semester, if they are to be appointed in the CUNY Start Program, they will be appointed to the full-time CUNY Start Instructor title,
unless required to serve one additional semester as a cooperating teacher based upon the Program’s evaluation of the employee.


                                                                 141
        Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 146 of 164


         The minimum hourly rate applicable to hourly teaching assignments and overload assignments for
         core, support and lead Instructors in the CUNY Start Program shall be $41.07 effective February
         12, 2017, and $41.69 effective April 20, 2017.

      2. (i)     Each person employed on or before April 19, 2012, as a Continuing Education Teacher
                 shall be paid at an hourly rate which is 1.00% more than the employee’s April 19, 2012
                 hourly rate during the period from April 20, 2012, through April 19, 2013.

         (ii)    Each person employed on or before April 19, 2013, as a Continuing Education Teacher
                 shall be paid at an hourly rate which is 1.00% more than the employee’s April 19, 2013
                 hourly rate during the period from April 20, 2013, through April 19, 2014.

         (iii)   Each person employed on or before April 19, 2014, as a Continuing Education Teacher
                 shall be paid at an hourly rate which is 2.5% more than the employee’s April 19, 2014
                 hourly rate for the period from April 20, 2014 through April 19, 2015.

         (iv)    Each person employed on or before April 19, 2015, as a Continuing Education Teacher
                 shall be paid at an hourly rate which is 2.00% more than the employee’s April 19, 2015
                 hourly rate for the period from April 20, 2015 through April 19, 2016.

         (v)     Each person employed on or before April 19, 2016, as a Continuing Education Teacher
                 shall be paid at an hourly rate which is 2.00% more than the employee’s April 19, 2016
                 hourly rate for the period from April 20, 2016 through April 19, 2017.

         (vi)    Each person employed on or before April 19, 2017, as a Continuing Education Teacher
                 shall be paid at an hourly rate which is 1.5% more than the employee’s April 19, 2017
                 hourly rate for the period commencing April 20, 2017.

(b)      A person who is teaching a course for which degree credit is granted by the college upon successful
         completion of the course shall be compensated for such course on an hourly basis in accordance
         with the Adjunct and Hourly Professorial Rate provided in Article 24 of the PSC Agreement.

(c)      A person who has taught a course in Continuing Education during the period September 1,
         1977 - August 31, 1978 who is employed to teach such course shall be paid not less than the hourly
         rate paid to such person during the period September 1, 1977 - August 31, 1978 provided such rate
         did not exceed the Adjunct and Hourly Professorial Rate in Article 24 of the 1977-78 PSC
         Agreement.

(d)      Any teacher who at least once in the period September 1, 1977 - August 31, 1978 taught a course
         and was paid a rate the same as a rate which appears under the heading “Adjunct and Hourly
         Professorial Rates, September 1, 1977” in Article 24 of the Agreement between the Board of
         Higher Education and the Professional Staff Congress/CUNY, 1977-78 for teaching a Continuing
         Education Course which continues to be offered shall be given first opportunity to teach such
         course.


                                                 142
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 147 of 164


(e)    Any teacher who at least once in the period February 1, 1977 - August 31, 1978 taught a course
       and was paid the same rate as a rate which appears under the heading “Adjunct and Hourly
       Professorial Rates, September 1, 1977” in Article 24 of the Agreement between the Board of
       Higher Education and the Professional Staff Congress/CUNY, 1977-78 for teaching a course
       which ceases to be offered shall be given first opportunity to teach such course if such course is
       offered within 18 months of the time that the course ceases to be offered.

(f)    A Continuing Education Teacher who is appointed to a position that will continue for a period of
       more than six (6) months and requires teaching a minimum of twenty (20) hours per week will be
       entitled to additions to base pay on the second, fourth and sixth anniversary date of the initial
       qualifying appointment date, provided the Continuing Education Teacher is continuously
       employed in the assignment and provides full years of service. A full year of service shall be
       defined as 30 weeks of service with 30 hours worked per week, an annual total of 900 hours. The
       hourly rate for each addition to base pay will increase as below:

          Effective the second anniversary of employment, an amount per hour of:

              9/19/07                3/19/10
              $1.22                  $1.35

          Effective the fourth anniversary of employment, an additional amount per hour of:

              9/19/07                3/19/10
              $1.22                  $1.35

          Effective the sixth anniversary of employment, an additional amount per hour of:

              9/19/07                3/19/10
              $1.22                  $1.35

       Qualifying service rendered before September 1, 2002 shall be included for the purpose of
       determining eligibility for additions to base pay effective September 1, 2002 or thereafter.

(g)    Effective March 19, 2010, each Continuing Education Teacher who is appointed to the CUNY
       Language Immersion Program (CLIP) in a position that will continue for a period of more than six
       (6) months and requires them to teach a minimum of twenty (20) hours per week shall be placed
       on the next higher hourly rate on the schedule from his/her hourly rate in effect as of March 18,
       2010. The Continuing Education Teacher must be continuously employed in the assignment, meet
       the general requirements stated above throughout the period, and provide a full year of service
       during each of the two years in order to advance on the rate schedule. A full year of service for
       these purposes is defined as 30 weeks of service with 30 hours worked per week, an annual total
       of 900 hours. A Continuing Education Teacher appointed to a position in the CLIP Program who
       is placed on the schedule effective March 19, 2010 will no longer be eligible to receive any
       additions to base pay as provided for in section 2 (f) herein.

                                               143
                  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 148 of 164


                                         CLIP STEP HOURLY RATE SCHEDULE
                                             EFFECTIVE MARCH 19, 201024

                                     Rate 1            Starting Hourly Rate                $37.75
                                     Rate 2            After 2 years                       $39.10
                                     Rate 3            After 4 years                       $40.45
                                     Rate 4            After 6 years                       $41.85
                                     Rate 5            After 8 years                       $43.40
                                     Rate 6            After 10 years                      $45.00
                                     Rate 7            After 12 years                      $46.60
                                     Rate 8            After 14 years                      $48.50
                                     Rate 9            After 16 years                      $51.05




                                         CLIP STEP HOURLY RATE SCHEDULE
                                             EFFECTIVE MARCH 19, 201125

                                      3/19/2011    4/20/2012     4/20/2013    4/20/2014      4/20/2015   4/20/201626

            Starting Hourly Rate         $37.75        $38.13       $38.51        $39.47        $40.26     $41.07
            After 1 year                 $38.40        $38.78       $39.17        $40.15        $40.95     $41.77
            After 2 years                $39.10        $39.49       $39.88        $40.88        $41.70     $42.53
            After 3 years                $39.80        $40.20       $40.60        $41.62        $42.45     $43.30
            After 4 years                $40.50        $40.91       $41.32        $42.35        $43.20     $44.06
            After 5 years                $41.25        $41.66       $42.08        $43.13        $43.99     $44.87
            After 6 years                $42.00        $42.42       $42.84        $43.91        $44.79     $45.69
            After 8 years                $43.40        $43.83       $44.27        $45.38        $46.29     $47.22
            After 10 years               $45.00        $45.45       $45.90        $47.05        $47.99     $48.95
            After 12 years               $46.60        $47.07       $47.54        $48.73        $49.70     $50.69
            After 14 years               $48.50        $48.99       $49.48        $50.72        $51.73     $52.76
            After 16 years               $51.05        $51.56       $52.08        $53.38        $54.45     $55.54




24
  See 2007-2010 agreement for the implementation of the CUNY Language Immersion Program (“CLIP”) Step Hourly Rate Schedule
effective March 19, 2010.

 See March 21, 2012 Letter Agreement regarding the implementation of the CUNY Language Immersion Program (“CLIP”) Step
25

Hourly Rate Schedule effective March 19, 2011.
26
     For applicable hourly rates for the CLIP Program starting February 12, 2017, see Appendix D.

                                                                  144
           Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 149 of 164


3.   ACADEMIC REPORT

     A person who is teaching a course for which degree credit is granted by the college upon successful
     completion of the course shall receive an Academic Report once each year signed by the Director of
     Continuing Education or his/her designee. This report shall state that services are satisfactory or
     unsatisfactory. Where the report indicates unsatisfactory service, the reasons for concluding that services
     are unsatisfactory shall be set forth. The person may respond to the Academic Report and if such response
     is received it should be attached to the report.

     This provision shall not apply to any person who is also a member of the full-time or adjunct teaching
     staff of the College. In such instances, the Director shall have access to the College's personnel files for
     the person.

4.   COMPLAINT AND GRIEVANCE MACHINERY

     (a)    Intent:

            The parties agree to use their best efforts to encourage the informal and prompt settlement of
            complaints and grievances which may arise between the PSC, the employees, and the University.
            The orderly processes hereinafter set forth will be the sole method used for the resolution of all
            complaints and grievances.

     (b)    Definitions:

            (1)       A complaint is an informal claim by an employee covered by this Agreement or by the
                      PSC of improper, unfair, arbitrary or discriminatory treatment. A complaint may, but need
                      not, constitute a grievance. Complaints shall be processed through the informal procedure
                      herein set forth.

            (2)       A grievance is an allegation that there has been a violation of the stated terms of this
                      Agreement.

     (c)    Informal Procedure for Complaints:

            An employee covered by this Agreement may present and discuss his or her complaint either with
            or without a representative of the PSC with the Continuing Education Director of the unit involved.
            Similarly, a representative of the PSC may present and discuss a complaint on behalf of any
            employee or group of employees with the Continuing Education Director of the unit involved and
            such discussion shall be entirely informal. Any settlement, withdrawal or disposition of a
            complaint at this informal stage shall not constitute a binding precedent in the settlement of similar
            complaints or grievances.




                                                     145
      Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 150 of 164



(d)    Formal Procedure for Grievances:

       Grievances may be filed by an employee in the bargaining unit, on his or her behalf, or by the
       Professional Staff Congress on its behalf, or by the Professional Staff Congress on behalf of any
       employee or group of employees in the bargaining unit. Grievances involving employees in more
       than one College of the University may be filed by the PSC initially at Step 2 of the grievance
       procedure.

       A grievance must be filed by an employee or the PSC within thirty (30) days, excluding Saturdays,
       Sundays and legal holidays, after the PSC or the employee on whose behalf the grievance is filed
       became aware of the action complained of. Any grievance or informal complaint not processed in
       accordance with the time limits specified herein shall be deemed waived by the grievant.

       A grievance must be stated in writing setting forth the basis therefor with reasonable particularity,
       including a designation of the section of this Agreement relied upon, and the remedy requested.

       Step 1. Grievances shall be filed at the college with the President’s designee. The President or
               the designee shall, within fifteen (15) days, excluding Saturdays, Sundays or legal holidays,
               of the receipt of the grievance, meet with the grievant and a representative of the PSC for
               the purpose of discussing the grievance. The designee shall within fifteen (15) days,
               excluding Saturdays, Sundays, or legal holidays, after the grievance meeting, issue a
               decision in writing to the grievant and the PSC.

       Step 2. If the grievance has not been settled at Step 1, then within fifteen (15) days, exclusive of
               Saturdays, Sundays, and legal holidays, after receipt of the written decision of the
               President’s designee, or the expiration of the time limits for making such decision, the
               grievant or PSC may submit the grievance in writing simultaneously to the Senior
               University Executive Director of Labor Relations and the Executive Director of the
               PSC/CUNY, together with a copy of the decision of the President’s designee of the College
               affected and with a copy of any statement and exhibits to be considered. The College
               affected shall then be asked to submit any statement and exhibits to be considered.

              The Executive Director of the PSC/CUNY and the Senior University Executive Director
              of Labor Relations shall confer in an attempt to dispose of the grievance.

       Step 3. If the grievance has not earlier been resolved the person or persons who submitted the
               grievance at Step 2 may appeal the grievance to Step 3 by serving notice to that effect by
               certified mail, return receipt requested to the Vice Chancellor for Labor Relations.




                                                146
           Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 151 of 164


     (e)    As the need arises, the University and the PSC shall select an individual to review Step 3
            grievances under this Agreement, and to issue a decision orally, or in writing as to the disposition
            of the grievance.

            In no event shall such individual have authority to add to, subtract from, modify or amend the
            provisions of this Agreement or to appoint or direct an appointment of any person. Such decision
            or award shall be binding upon the PSC, the University and the employees affected thereby. The
            cost of this procedure shall be borne equally by the parties. Expenses for witnesses if utilized,
            however, shall be borne by the party who calls them. On issues of appointment such individual
            may make a financial award in an amount not to exceed the salary otherwise attributable to the
            appointment at issue.

5.   BENEFITS

     The University and the PSC agree that qualified employees in the title Continuing Education Teacher who
     are appointed to a position that will continue for more than six (6) months and that requires them to teach
     a minimum of 20 hours per week shall be entitled to the following benefits:

     (a)    coverage under the New York City Health Benefits Program, provided they meet all other
            eligibility requirements contained in the Summary Plan Description of the New York City Health
            Benefits Program; this benefit will be available only so long as such employees meet all the
            requirements specified above;

     (b)    fourteen (14) days of sick leave per year or a pro-rata portion thereof (one day of sick leave for
            every 64 hours of service), which may be accrued up to a maximum of 28 days; accrual of this
            benefit will be available only so long as such employees meet all the eligibility requirements
            specified above. Effective August 27, 2008, up to three (3) days of accrued sick leave may be
            used annually for the care of an ill family member, consistent with applicable rules and procedures.

6.   NON-CREDIT-BEARING REMEDIAL AND ESL PROGRAMS

     Notwithstanding paragraph 1 above, the Continuing Education Teacher title may be used to offer non-
     credit-bearing remedial and ESL instructional programs provided that

     1.     No full-time instructional staff member employed as of September 1, 1998 and having taught in
            non-credit-bearing remedial and ESL instructional programs shall be non-reappointed or
            retrenched to effect the transfer of the teaching of such courses to Continuing Education Teachers;
            and

     2.     Adjuncts teaching non-credit-bearing remedial or ESL instructional programs at a College in either
            of the two semesters immediately prior to the implementation of the decision to offer such courses
            by Continuing Education Teachers will be given priority consideration for appointment as
            Continuing Education Teachers to teach such courses at that College.

            Nothing herein should be construed to alter existing college governance plans or University
            Bylaws, including faculty participation in curriculum matters.
                                                     147
          Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 152 of 164


7.   ACCESS TO COLLEGE LIBRARY

     Continuing Education Teachers who have an appointment that will last at least six weeks will have library
     privileges on the campus on which they are working.

8.   APPLICABLE PROVISIONS

     Persons and matters covered by this Agreement shall not be covered by any other articles of the Agreement
     with the PSC except Article 1 (Recognition), Article 3 (Unit Stability), Article 4 (Check-Off and Agency
     Shop), Article 5 (Information and Data), Article 7 (Organizational Use of Facilities), Article 8
     (Non-Discrimination), Article 17 (Jury Duty), Article 38 (Workers’ Compensation), Article 39
     (Occupational Safety and Health), Article 40 (No Strike Pledge), Article 41 (Legislative Action), and
     Article 43 (Duration).




                                                    148
           Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 153 of 164


       SUPPLEMENTAL AGREEMENT ON EDUCATIONAL OPPORTUNITY CENTERS

     Pursuant to an agreement entered into the 25th day of April, 1980 by and between The City University of
     New York and the Professional Staff Congress/CUNY.

1.   RECOGNITION

     The Professional Staff Congress/CUNY is recognized by the City University as the exclusive collective
     bargaining representative under the Public Employees’ Fair Employment Act for the period beginning
     April 25, 1980 for persons employed at the Educational Opportunity Centers sponsored by the Borough
     of Manhattan Community College, New York City College of Technology, Bronx Community College
     and York College in the following titles:

     EOC Adjunct Lecturer
     EOC Adjunct College Laboratory Technician
     EOC College Laboratory Technician
     EOC Higher Education Officer
     EOC Higher Education Associate
     EOC Higher Education Assistant
     EOC Assistant to Higher Education Officer
     EOC Lecturer
     EOC Substitute (full-time title)

     Employees in the following functions or titles are excluded:

     Director
     Associate Director
     Assistant Director
     Coordinator (Number of Coordinators not to exceed those specified in contract between the State
     University of New York (“SUNY”) and the individual college)

2.   APPLICABLE PROVISIONS

     The terms and conditions of employment for the above titles shall be those contained in the University's
     Bylaws and written policies of the Board for parallel titles, except that application of such Bylaws and
     policies may require modification because of the special organizational structure of the EOCs; the
     provisions of a) listed below; and, in addition, the following provisions of the 2010-2017 Agreement
     between The City University of New York and the Professional Staff Congress/CUNY (the “Master
     Agreement”) set forth in b) below shall be applicable to EOC titles.

     (a)    Effective September 1, 1988, for employees of the Bronx, Brooklyn and Manhattan Educational
            Opportunity Centers, and, effective July 1, 1999, for employees of the Queens Educational
            Opportunity Center, benefits will be provided.



                                                    149
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 154 of 164


                 1.       Health Insurance:

                          (i)     Effective December 31, 2008, eligible active full-time EOC employees became
                                  eligible for coverage under the New York City Health Benefits Program as a result
                                  of the transition of EOC employees to the New York State and New York City
                                  payrolls.27

                          (ii)    Effective August 25, 2016, qualified EOC adjuncts shall be eligible to enroll in the
                                  New York City Health Benefits Program on the same basis as other qualified
                                  adjuncts, as defined in paragraphs a, b, and c of Appendix J.

                 2.       Retirement: TIAA/CREF (Mandatory)

                 3.       Supplemental Health Benefits:

                          (i)     Per capita per annum contributions shall be made to the PSC-CUNY Welfare Fund
                                  as set forth below. The specified amounts will be paid on a per capita pro-rated
                                  monthly basis to the PSC-CUNY Welfare Fund for all full-time eligible members
                                  of the instructional staff.

                                  Effective September 20, 2008                $1,690
                                  Effective July 1, 2014                      $1,715
                                  Effective July 1, 2015                      $1,740
                                  Effective July 1, 2016                      $1,765
                                  Effective July 1, 2017                      $1,790
                                  Effective November 30, 2017                 $1,890

                                  Determination of eligibility and benefits is made by the PSC-CUNY Welfare Fund.

                          (ii)    Qualified EOC adjuncts eligible to participate in the New York City Health
                                  Benefits Program will also be provided with supplemental health benefits through
                                  the PSC-CUNY Welfare Fund effective August 25, 2016. The per capita per annum
                                  contributions set forth below will be paid on a pro-rated monthly basis to the PSC-
                                  CUNY Welfare Fund for all eligible EOC adjuncts.28

                                  Effective August 25, 2016                   $1,260.72
                                  Effective July 1, 2017                      $1,278.58
                                  Effective November 30, 2017                 $1,350.01

                 4.       Workers' Compensation

27
   Prior to December 31, 2008, health insurance was covered in a side agreement.
28
   Determination of eligibility and benefits is made by the PSC-CUNY Welfare Fund. EOC adjunct instructional staff who are
receiving health insurance through the New York City Health Benefits Program pursuant to the letter agreement between the
University and the PSC dated July 30, 2014 (“Concluding Agreement”) shall be eligible to receive welfare benefits. (See Appendix
J.)
                                                               150
        Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 155 of 164


(b)      The following articles of the Master Agreement shall be applicable to employees of the EOCs
         except that application of such articles may require modification of the procedures and practices
         because of the special funding and organizational structure of the EOCs.

      Preamble

      Article 1        Recognition

      Article 2        CUNY-PSC Relationships

      Article 3        Unit Stability

      Article 4        Check-Off and Agency Shop

      Article 5        Information and Data

      Article 6        Reassigned Time

      Article 7        Organizational Use of Facilities

      Article 8        Non-Discrimination

      Article 9        Appointment and Reappointment except 9.6 and 9.8

      Article 10       Schedule for Notification of Reappointment and Non-Reappointment except
                       10.1(b)

      Article 11       Classification of Titles except for 11.1 (the last two (2) sentences), 11.2, 11.5, 11.6,
                       11.7

      Article 12       Certificate of Continuous Employment except 12.6

      Article 13       Appointments and Reappointments in the Higher Education Officer (HEO) Series,
                       except that an employee who meets the qualifications in an EOC HEO series title
                       shall gain a multiple-year appointment in that EOC upon recommendation to and
                       approval by the Board of Trustees. Such appointment or service toward a multiple-
                       year appointment is not transferable to any other EOC or unit of The City
                       University.

      Article 14       Leaves and Holidays, except that, effective August 25, 2006, the period of annual
                       leave for EOC Lecturers shall be from the day after commencement at the Center
                       until the third day, excluding Saturday and Sunday, preceding the thirtieth of
                       August that follows such commencement, or an equivalent consecutive period. The
                       annual leave period for EOC Lecturers appointed or assigned as counselors or to
                       other student personnel assignments is governed by Article 14.3 c).

                                                 151
  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 156 of 164


Article 15    Workload except 15.1(c), 15.3

Article 16    Temporary Disability and Parental Leave, except 16.5, 16.6

Article 17    Jury Duty

Article 18    Professional Evaluation, to the extent applicable and practicable and in accordance
              with the organizational structure of the EOCs

Article 19    Personnel Files

Article 20    Complaint, Grievance and Arbitration Procedure

Article 21    Disciplinary Actions

Article 22    Increased Promotional Opportunities, except 22.1, 22.2, 22.3, 22.4

Article 24    Salary Schedules, except that the salary schedules therein are not applicable to the
              EOCs and the schedules set forth in Section 3 “Salary Schedules” below shall be
              applicable. Effective March 19, 2010, employees serving in the titles EOC
              Assistant to Higher Education Officer and EOC College Laboratory Technician
              who hold a master’s degree from an accredited university in a field related to their
              job duties shall receive a $1,000 annual salary differential, and those who hold a
              doctoral degree from an accredited university in a field related to their job duties
              shall receive a $2,500 annual salary differential.

Article 29    Waiver of Tuition Fees

Article 30    Facilities and Services

Article 31    Rehiring of Persons Who Are Discontinued

Article 32    Discontinuances

Article 33    Faculty and Staff Development, except Article 33.5

              Effective July 1, 2009, employees in the EOC Higher Education Officer series and
              the EOC College Laboratory Technician titles will be eligible to participate in the
              HEO/CLT Professional Development Fund established pursuant to Article 33.5.

              Effective July 1, 2009, employees appointed as EOC Lecturer and EOC Lecturer
              Doctoral Schedule will be eligible to participate in the HEO/CLT Professional
              Development Fund established pursuant to Article 33.5. Funding for such
              participation shall be capped up to a maximum of $45,000 per year.

Article 38    Workers’ Compensation
                                        152
  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 157 of 164



Article 39    Occupational Safety and Health

Article 40    No Strike Pledge

Article 41    Legislative Action

Article 42    2010-2017 Financial Provisions

Article 43    Duration




                                     153
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 158 of 164


3. SALARY SCHEDULES29

                                                     EOC LECTURER

           3/19/2010          4/20/2012    4/20/2013       4/20/2014       4/20/2015      4/20/2016       4/20/2017

           $41,435            $41,849      $42,267         $43,324         $44,190        $45,074         $45,750
           $43,018            $43,448      $43,882         $44,979         $45,879        $46,797         $47,499
           $44,662            $45,109      $45,560         $46,699         $47,633        $48,586         $49,315
           $47,328            $47,801      $48,279         $49,486         $50,476        $51,486         $52,258
           $49,686            $50,183      $50,685         $51,952         $52,991        $54,051         $54,862
           $51,568            $52,084      $52,605         $53,920         $54,998        $56,098         $56,939
           $54,241            $54,783      $55,331         $56,714         $57,848        $59,005         $59,890
           $56,126            $56,687      $57,254         $58,685         $59,859        $61,056         $61,972
           $58,011            $58,591      $59,177         $60,656         $61,869        $63,106         $64,053
           $59,893            $60,492      $61,097         $62,624         $63,876        $65,154         $66,131
           $61,775            $62,393      $63,017         $64,592         $65,884        $67,202         $68,210
           $63,661            $64,298      $64,941         $66,565         $67,896        $69,254         $70,293
           $65,545            $66,200      $66,862         $68,534         $69,905        $71,303         $72,373
           $67,431            $68,105      $68,786         $70,506         $71,916        $73,354         $74,454
           $70,088            $70,789      $71,497         $73,284         $74,750        $76,245         $77,389*
           $74,907            $75,656      $76,413         $78,323         $79,889        $81,487         $82,709**




29
   A lump-sum payment in the amount of $1000, pro-rated for other than full-time employees, will be provided for those employees on
payroll as of September 1, 2016, who were also on payroll May 1, 2016. For purposes of computing the pro-rata payment for other
than full-time employees, twenty-four contact hours worked during the 2015-16 academic year shall be deemed full-time service.
Notwithstanding the above, adjuncts who have taught nine (9) contact hours in both the Fall 2015 semester and Spring 2016 semester
and who are on payroll as of September 1, 2016, shall be entitled to the full $1000 payment. A lump-sum payment in the amount of
$750 will be provided to Graduate Assistants A, B, and C who are on payroll as of September 1, 2016, and were also on payroll May
1, 2016, and a lump-sum payment in the amount of $500 will be provided to Graduate Assistant Ds who are on payroll September 1,
2016, and were also on payroll May 1, 2016.


                                                               154
   Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 159 of 164


                   EOC LECTURER DOCTORAL SCHEDULE#

10/20/2009   4/20/2012   4/20/2013      4/20/2014     4/20/2015   4/20/2016   4/20/2017

$45,329      $45,782     $46,240        $47,396       $48,344     $49,311     $50,051
$47,106      $47,577     $48,053        $49,254       $50,239     $51,244     $52,013
$48,954      $49,444     $49,938        $51,186       $52,210     $53,254     $54,053
$51,622      $52,138     $52,659        $53,975       $55,055     $56,156     $56,998
$53,985      $54,525     $55,070        $56,447       $57,576     $58,728     $59,609
$55,864      $56,423     $56,987        $58,412       $59,580     $60,772     $61,684
$58,537      $59,122     $59,713        $61,206       $62,430     $63,679     $64,634
$60,418      $61,022     $61,632        $63,173       $64,436     $65,725     $66,711
$62,306      $62,929     $63,558        $65,147       $66,450     $67,779     $68,796
$64,186      $64,828     $65,476        $67,113       $68,455     $69,824     $70,871
$66,067      $66,728     $67,395        $69,080       $70,462     $71,871     $72,949
$67,955      $68,635     $69,321        $71,054       $72,475     $73,925     $75,034
$69,838      $70,536     $71,241        $73,022       $74,482     $75,972     $77,112
$71,725      $72,442     $73,166        $74,995       $76,495     $78,025     $79,195
$74,384      $75,128     $75,879        $77,776       $79,332     $80,919     $82,133*
$79,360      $80,154     $80,956        $82,980       $84,640     $86,333     $87,628**
                            #
                                See provisions of Article 24.2




                        EOC HIGHER EDUCATION OFFICER

10/20/2009   4/20/2012   4/20/2013      4/20/2014     4/20/2015   4/20/2016   4/20/2017

$68,803      $69,491     $70,186        $71,941       $73,380     $74,848     $75,971
$71,521      $72,236     $72,958        $74,782       $76,278     $77,804     $78,971
$74,346      $75,089     $75,840        $77,736       $79,291     $80,877     $82,090
$76,944      $77,713     $78,490        $80,452       $82,061     $83,702     $84,958
$79,242      $80,034     $80,834        $82,855       $84,512     $86,202     $87,495
$82,299      $83,122     $83,953        $86,052       $87,773     $89,528     $90,871
$85,356      $86,210     $87,072        $89,249       $91,034     $92,855     $94,248
$88,418      $89,302     $90,195        $92,450       $94,299     $96,185     $97,628
$91,511      $92,426     $93,350        $95,684       $97,598     $99,550     $101,043
$94,606      $95,552     $96,508        $98,921       $100,899    $102,917    $104,461
$98,431      $99,415     $100,409       $102,919      $104,977    $107,077    $108,683
$102,253     $103,276    $104,309       $106,917      $109,055    $111,236    $112,905
$106,071     $107,132    $108,203       $110,908      $113,126    $115,389    $117,120
$109,087     $110,178    $111,280       $114,062      $116,343    $118,670    $120,450*
$116,364     $117,528    $118,703       $121,671      $124,104    $126,586    $128,485**




                                            155
   Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 160 of 164


                       EOC HIGHER EDUCATION ASSOCIATE

10/20/2009   4/20/2012   4/20/2013    4/20/2014   4/20/2015   4/20/2016   4/20/2017

 $55,602     $56,158     $56,720      $58,138     $59,301     $60,487     $61,394
 $57,790     $58,368     $58,952      $60,426     $61,635     $62,868     $63,811
 $60,067     $60,668     $61,275      $62,807     $64,063     $65,344     $66,324
 $62,665     $63,292     $63,925      $65,523     $66,833     $68,170     $69,193
 $64,956     $65,606     $66,262      $67,919     $69,277     $70,663     $71,723
 $68,024     $68,704     $69,391      $71,126     $72,549     $74,000     $75,110
 $71,073     $71,784     $72,502      $74,315     $75,801     $77,317     $78,477
 $74,133     $74,874     $75,623      $77,514     $79,064     $80,645     $81,855
 $76,689     $77,456     $78,231      $80,187     $81,791     $83,427     $84,678
 $79,242     $80,034     $80,834      $82,855     $84,512     $86,202     $87,495
 $82,299     $83,122     $83,953      $86,052     $87,773     $89,528     $90,871
 $85,356     $86,210     $87,072      $89,249     $91,034     $92,855     $94,248
 $88,418     $89,302     $90,195      $92,450     $94,299     $96,185     $97,628
 $90,756     $91,664     $92,581      $94,896     $96,794     $98,730     $100,211*
 $96,635     $97,601     $98,577      $101,041    $103,062    $105,123    $106,700**




                       EOC HIGHER EDUCATION ASSISTANT

10/20/2009   4/20/2012    4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$42,873      $43,302      $43,735     $44,828     $45,725     $46,640     $47,340
$44,552      $44,998      $45,448     $46,584     $47,516     $48,466     $49,193
$46,302      $46,765      $47,233     $48,414     $49,382     $50,370     $51,126
$51,195      $51,707      $52,224     $53,530     $54,601     $55,693     $56,528
$53,032      $53,562      $54,098     $55,450     $56,559     $57,690     $58,555
$55,782      $56,340      $56,903     $58,326     $59,493     $60,683     $61,593
$57,616      $58,192      $58,774     $60,243     $61,448     $62,677     $63,617
$59,608      $60,204      $60,806     $62,326     $63,573     $64,844     $65,817
$61,903      $62,522      $63,147     $64,726     $66,021     $67,341     $68,351
$64,956      $65,606      $66,262     $67,919     $69,277     $70,663     $71,723
$68,024      $68,704      $69,391     $71,126     $72,549     $74,000     $75,110
$71,073      $71,784      $72,502     $74,315     $75,801     $77,317     $78,477
$74,133      $74,874      $75,623     $77,514     $79,064     $80,645     $81,855
$76,395      $77,159      $77,931     $79,879     $81,477     $83,107     $84,354*
$81,645      $82,461      $83,286     $85,368     $87,075     $88,817     $90,149**




                                         156
  Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 161 of 164


                             EOC ASSISTANT TO HEO

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$35,576      $35,932     $36,291     $37,198     $37,942     $38,701     $39,282
$36,965      $37,335     $37,708     $38,651     $39,424     $40,212     $40,815
$38,407      $38,791     $39,179     $40,158     $40,961     $41,780     $42,407
$40,129      $40,530     $40,935     $41,958     $42,797     $43,653     $44,308
$41,623      $42,039     $42,459     $43,520     $44,390     $45,278     $45,957
$43,662      $44,099     $44,540     $45,654     $46,567     $47,498     $48,210
$46,328      $46,791     $47,259     $48,440     $49,409     $50,397     $51,153
$48,686      $49,173     $49,665     $50,907     $51,925     $52,964     $53,758
$50,568      $51,074     $51,585     $52,875     $53,933     $55,012     $55,837
$53,241      $53,773     $54,311     $55,669     $56,782     $57,918     $58,787
$55,126      $55,677     $56,234     $57,640     $58,793     $59,969     $60,869
$57,011      $57,581     $58,157     $59,611     $60,803     $62,019     $62,949
$58,893      $59,482     $60,077     $61,579     $62,811     $64,067     $65,028
$60,775      $61,383     $61,997     $63,547     $64,818     $66,114     $67,106
$62,661      $63,288     $63,921     $65,519     $66,829     $68,166     $69,188
$64,545      $65,190     $65,842     $67,488     $68,838     $70,215     $71,268
$66,173      $66,835     $67,503     $69,191     $70,575     $71,987     $73,067*
$69,846      $70,544     $71,249     $73,030     $74,491     $75,981     $77,121**




                  EOC COLLEGE LABORATORY TECHNICIAN

10/20/2009   4/20/2012   4/20/2013   4/20/2014   4/20/2015   4/20/2016   4/20/2017

$36,795      $37,163     $37,535     $38,473     $39,242     $40,027     $40,627
$38,058      $38,439     $38,823     $39,794     $40,590     $41,402     $42,023
$39,375      $39,769     $40,167     $41,171     $41,994     $42,834     $43,477
$40,938      $41,347     $41,760     $42,804     $43,660     $44,533     $45,201
$42,302      $42,725     $43,152     $44,231     $45,116     $46,018     $46,708
$44,156      $44,598     $45,044     $46,170     $47,093     $48,035     $48,756
$45,347      $45,800     $46,258     $47,414     $48,362     $49,329     $50,069
$46,531      $46,996     $47,466     $48,653     $49,626     $50,619     $51,378
$47,721      $48,198     $48,680     $49,897     $50,895     $51,913     $52,692
$48,909      $49,398     $49,892     $51,139     $52,162     $53,205     $54,003
$50,393      $50,897     $51,406     $52,691     $53,745     $54,820     $55,642
$51,876      $52,395     $52,919     $54,242     $55,327     $56,434     $57,281
$53,362      $53,896     $54,435     $55,796     $56,912     $58,050     $58,921
$54,848      $55,396     $55,950     $57,349     $58,496     $59,666     $60,561
$56,004      $56,564     $57,130     $58,558     $59,729     $60,924     $61,838*
$58,877      $59,466     $60,061     $61,563     $62,794     $64,050     $65,011**


                                         157
          Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 162 of 164


                                 ADJUNCT AND HOURLY RATES

                          EOC LECTURER, EOC ADJUNCT LECTURER

       10/20/2009   4/20/2012   4/20/2013    4/20/2014    4/20/2015    4/20/2016    4/20/2017

        $64.84      $65.49      $66.14       $67.79       $69.15       $70.53       $71.59
        $67.42      $68.09      $68.77       $70.49       $71.90       $73.34       $74.44
        $70.15      $70.85      $71.56       $73.35       $74.82       $76.32       $77.46
        $73.28      $74.01      $74.75       $76.62       $78.15       $79.71       $80.91
        $80.70      $81.51      $82.33       $84.39       $86.08       $87.80       $89.12




                        EOC COLLEGE LABORATORY TECHNICIAN,
                    EOC ADJUNCT COLLEGE LABORATORY TECHNICIAN

       10/20/2009   4/20/2012   4/20/2013    4/20/2014    4/20/2015    4/20/2016    4/20/2017

        $25.60      $25.86      $26.12       $26.77       $27.31       $27.86       $28.28
        $26.60      $26.87      $27.14       $27.82       $28.38       $28.95       $29.38
        $27.69      $27.97      $28.25       $28.96       $29.54       $30.13       $30.58
        $31.35      $31.66      $31.98       $32.78       $33.44       $34.11       $34.62
        $37.02      $37.39      $37.76       $38.70       $39.47       $40.26       $40.86



4.   PROFESSIONAL DEVELOPMENT EOC LECTURER SERIES

     Effective July 1, 2009, EOC Lecturers and EOC Lecturers (Doctoral Schedule) shall be eligible to
     participate in the HEO/CLT Professional Development Fund established pursuant to Article 33.5 of the
     PSC/CUNY collective bargaining agreement. Funding for such participation shall be capped up to a
     maximum of $45,000 per year.

5.   PROFESSIONAL DEVELOPMENT IN THE EOC HIGHER EDUCATION OFFICER SERIES
     AND THE EOC COLLEGE LABORATORY TECHNICIAN SERIES

     Effective July 1, 2009, employees in the EOC Higher Education Officer series and the EOC College
     Laboratory Technician titles will be eligible to participate in the HEO/CLT Professional Development
     Fund established pursuant to Article 33.5 of the PSC/CUNY collective bargaining agreement.

6.   TENURE PROVISIONS

     An employee who meets the qualifications shall be awarded tenure in a respective EOC upon
     recommendation to and approval by the Board of Trustees. Such tenure or service toward tenure is not
     transferable to any other EOC or unit of The City University.


                                                 158
            Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 163 of 164


7.    WORKLOAD IN THE EOC LECTURER SERIES

      EOC Lecturers and EOC Lecturers on the Ph.D. schedule may be assigned three additional contact
      teaching hours per academic year. It is understood that, after consultation with the Lecturer, and as near
      to the beginning of the academic year as is feasible, the additional three teaching hours may be assigned
      as one contact hour in each trimester, as two contact hours in one trimester and one contact hour in another
      trimester, or as three contact hours in one trimester. In the event an EOC operates on a semester basis,
      rather than a trimester basis, in any given academic year, the three additional contact hours may be
      assigned as two in one semester and one in the other semester, or as three in one semester. In no event
      shall EOC Lecturers or EOC Lecturers on the Ph.D. schedule be assigned more than three (3) additional
      contact hours per academic year or more than 18 contact hours in any one trimester or semester as a result
      of this provision. In no event shall the increase in teaching contact hours extend the overall work week
      beyond thirty hours.

8.    LABOR MANAGEMENT COMMITTEES

      (a)    There will be a labor management committee for the Educational Opportunity Centers composed
             of two members designated by the University and two members designated by the PSC to hear
             concerns from individual employees in EOC Higher Education Officer series titles concerning
             workload. The Committee, as appropriate, may make non-binding recommendations to the
             Director of the respective Educational Opportunity Center. The Committee may also consider
             requests from an individual member of the Higher Education Officer series for a reclassification
             of his/her position. If the Committee deems such a request to have merit, it will refer the matter
             for consideration to the Director of the respective Educational Opportunity Center.

      (b)    There will be a labor management committee for the four Educational Opportunity Centers,
             composed of five members designated by the PSC and five members designated by the University
             to develop non-binding proposals on further enhancements to the professional lives of the EOC
             instructional staff, including but not limited to a consideration of a promotional series and
             sabbaticals.

9.    RETIREE IDENTIFICATION CARD

      Each Educational Opportunity Center will provide, upon request by a retiree, a college-retiree
      identification card, which will provide the retiree with library privileges at the college with which the
      Educational Opportunity Center is affiliated.

10.   PENSION CONTRIBUTIONS FOR FULL-TIME INSTRUCTIONAL STAFF WITH HOURLY
      OVERLOAD ASSIGNMENTS

      Effective January 2, 2003, full-time EOC instructional staff members who, in addition to their regular full-
      time assignments, are assigned overloads on an hourly basis at a CUNY EOC, shall have employee and
      employer pension contributions made based upon the hourly earnings from the overload assignment.



                                                      159
               Case 1:18-cv-09778-KPF Document 89-1 Filed 05/24/19 Page 164 of 164


11.     RETIREE HEALTH INSURANCE BENEFIT

         (a)     Effective December 31, 2008, eligible PSC-represented retirees of the EOCs shall be covered by
                 the New York City Health Benefits Program for retiree health insurance benefits and by the PSC-
                 CUNY Welfare Fund for supplemental health benefits.30

         (b)     This Article 11 constitutes the entire agreement entered into by the parties in connection with the
                 provision of health insurance to PSC-represented employees who retire at the EOCs, and it cannot
                 be supplemented, amended, or modified in any manner, except in writing by agreement of the
                 parties.

12.     LIMITATIONS

        The City University's obligations to employees at each of the Educational Opportunity Centers covered
        by this agreement shall be subject to:

        (a)      renewal of the agreement between The City University and the State University of New York;

        (b)      provisions for the payment of such obligations in the budget of each Educational Opportunity
                 Center approved by the State University of New York.

13.     EFFECTIVE DATE

        This agreement shall become effective upon acceptance by The City University, the Professional Staff
        Congress/CUNY, and the State University of New York.

30
  See the 2007-2010 EOC Supplemental Agreement for the agreement providing for health insurance to certain eligible PSC-
represented employees at the Educational Opportunity Centers (EOCs) who retired effective through December 30, 2008.




                                                              160
